Exhibit 10.3

 

EXECUTION COPY

 

MASTER CREDIT FACILITY AGREEMENT

 

BY AND BETWEEN

 

BORROWERS SIGNATORY HERETO

 

IDOT GUARANTORS SIGNATORY HERETO

 

AND

 

LEHMAN BROTHERS HOLDINGS INC.,

 

BANK OF AMERICA, N.A., and

 

BARCLAYS CAPITAL REAL ESTATE INC.

 

DATED AS OF

 

October 5, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1 THE COMMITMENT TO MAKE LOANS

 

3

Section 1.01.

 

The Commitment to Make Loans

 

3

Section 1.02.

 

Maturity Date of Loans; Amortization; Prepayment

 

4

Section 1.03.

 

Interest on Loans

 

4

Section 1.04.

 

Notes

 

5

Section 1.05.

 

Extension of Variable Loans

 

5

Section 1.06.

 

Interest Rate Hedge

 

6

ARTICLE 2 THE LOANS

 

7

Section 2.01.

 

Rate Setting for a Loan

 

7

Section 2.02.

 

Breakage and Other Costs

 

7

Section 2.03.

 

Loans

 

8

Section 2.04.

 

Determination of Allocable Loan Amount and Valuations

 

8

Section 2.05.

 

Additional Fixed Loans Made on Decreases in Loan to Value Ratio and

 

 

 

 

Increases in Debt Service Coverage Ratio

 

10

Section 2.06.

 

Maximum Amount of All Loans

 

11

ARTICLE 3 COLLATERAL CHANGES

 

11

Section 3.01.

 

Right to Obtain Releases of Collateral

 

11

Section 3.02.

 

Procedure for Obtaining Releases of Collateral

 

11

Section 3.03.

 

Substitutions

 

14

ARTICLE 4 CONDITIONS PRECEDENT TO ALL REQUESTS

 

19

Section 4.01.

 

Conditions Applicable to All Requests

 

19

Section 4.02.

 

Conditions Precedent to Initial Loan

 

21

Section 4.03.

 

Conditions Precedent to Additional Fixed Loans

 

22

Section 4.04.

 

Conditions Precedent to Release of Property from the Collateral Pool

 

23

Section 4.05.

 

Conditions Precedent to Substitution of a Substitute Mortgaged Property

 

 

 

 

to the Collateral Pool

 

25

Section 4.06.

 

Delivery of Opinion Relating to Loan Request or Substitution Request

 

25

Section 4.07.

 

Delivery of Property-Related Documents

 

26

Section 4.08.

 

Conditions Precedent to Letters of Credit

 

27

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

28

Section 5.01.

 

Representations and Warranties of Borrower

 

28

Section 5.02.

 

Representations and Warranties of Lender

 

28

ARTICLE 6 AFFIRMATIVE COVENANTS OF BORROWER

 

29

Section 6.01.

 

Compliance with Agreements

 

29

Section 6.02.

 

Maintenance of Existence

 

29

Section 6.03.

 

Financial Statements; Accountants’ Reports; Other Information

 

29

Section 6.04.

 

Access to Records; Discussions With Officers and Accountants

 

32

Section 6.05.

 

Certificate of Compliance

 

33

Section 6.06.

 

Maintain Licenses, Permits, Etc.

 

33

Section 6.07.

 

Inform Lender of Material Events

 

33

Section 6.08.

 

Compliance with Applicable Laws

 

34

Section 6.09.

 

Alterations to the Mortgaged Properties

 

34

 

i

--------------------------------------------------------------------------------


 

Section 6.10.

 

Loan Document Taxes

 

35

Section 6.11.

 

Further Assurances

 

36

Section 6.12.

 

Ownership

 

36

Section 6.13.

 

Transfer of Ownership Interests in Borrower Parties

 

37

Section 6.14.

 

Transfer of Ownership of Mortgaged Property

 

38

Section 6.15.

 

Change in Senior Management

 

40

Section 6.16.

 

Date-Down Endorsements

 

40

Section 6.17.

 

Ownership of Mortgaged Properties

 

40

Section 6.18.

 

Change in Property Manager

 

40

Section 6.19.

 

ADA Litigation

 

41

Section 6.20.

 

Special Covenant Regarding Newport Village

 

41

Section 6.21.

 

Special Covenant Regarding The Bennington

 

41

Section 6.22.

 

Special Covenant Regarding Oakwood Long Beach Marina

 

41

Section 6.23.

 

Special Covenant Regarding Archstone del Rey and Oakwood Marina del Rey

 

42

Section 6.24.

 

Special Covenant Regarding The Statesman

 

42

Section 6.25.

 

Special Covenant Regarding Connecticut Heights

 

42

Section 6.26.

 

Special Covenant Regarding Line of Credit Availability

 

43

Section 6.27.

 

Special Covenant Regarding Key West and The Westmont

 

43

ARTICLE 7 NEGATIVE COVENANTS OF BORROWER

 

43

Section 7.01.

 

Other Activities

 

43

Section 7.02.

 

Liens

 

44

Section 7.03.

 

Indebtedness

 

44

Section 7.04.

 

Principal Place of Business

 

45

Section 7.05.

 

Condominiums

 

45

Section 7.06.

 

Restrictions on Distributions

 

45

Section 7.07.

 

Master Leases

 

45

Section 7.08.

 

Cash Management

 

46

ARTICLE 8 FEES

 

46

Section 8.01.

 

Re-Underwriting Fee

 

46

Section 8.02.

 

Origination Fee

 

46

Section 8.03.

 

Due Diligence Fees

 

46

Section 8.04.

 

Legal Fees and Expenses

 

47

Section 8.05.

 

Failure to Close any Request

 

47

ARTICLE 9 EVENTS OF DEFAULT

 

48

Section 9.01.

 

Events of Default

 

48

ARTICLE 10 REMEDIES

 

50

Section 10.01.

 

Remedies; Waivers

 

50

Section 10.02.

 

Waivers; Rescission of Declaration

 

51

Section 10.03.

 

Lender’s Right to Protect Collateral and Perform Covenants and Other

 

 

 

 

Obligations

 

51

Section 10.04.

 

No Remedy Exclusive

 

52

Section 10.05.

 

No Waiver

 

52

Section 10.06.

 

No Notice

 

52

ARTICLE 11 IMPOSITION DEPOSITS

 

52

 

ii

--------------------------------------------------------------------------------


 

Section 11.01.

 

Insurance and Water/Sewer Waived; Other Imposition Deposits Required

 

52

Section 11.02.

 

Imposition Deposits

 

53

Section 11.03.

 

Replacement Reserves

 

53

Section 11.04.

 

Completion/Repair Reserves

 

53

ARTICLE 12 LIMITS ON PERSONAL LIABILITY

 

54

Section 12.01.

 

Personal Liability to Borrower

 

54

Section 12.02.

 

Additional Borrowers

 

56

Section 12.03.

 

Borrower Agency Provisions

 

57

Section 12.04.

 

Waivers With Respect to Other Borrower Secured Obligation

 

57

Section 12.05.

 

Joint and Several Obligation; Cross-Guaranty

 

62

Section 12.06.

 

No Impairment

 

62

Section 12.07.

 

Election of Remedies

 

62

Section 12.08.

 

Subordination of Other Obligations

 

63

Section 12.09.

 

Insolvency and Liability of Other Borrower

 

64

Section 12.10.

 

Preferences, Fraudulent Conveyances, Etc.

 

65

Section 12.11.

 

Maximum Liability of Each Borrower

 

65

Section 12.12.

 

Liability Cumulative

 

66

ARTICLE 13 MISCELLANEOUS PROVISIONS

 

66

Section 13.01.

 

Counterparts

 

66

Section 13.02.

 

Amendments, Changes and Modifications

 

66

Section 13.03.

 

Payment of Costs, Fees and Expenses

 

66

Section 13.04.

 

Payment Procedure

 

67

Section 13.05.

 

Payments on Business Days

 

67

Section 13.06.

 

Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial

 

67

Section 13.07.

 

Severability

 

69

Section 13.08.

 

Notices

 

69

Section 13.09.

 

Further Assurances and Corrective Instruments

 

71

Section 13.10.

 

Term of this Agreement

 

72

Section 13.11.

 

Assignments; Third-Party Rights

 

72

Section 13.12.

 

Headings

 

72

Section 13.13.

 

General Interpretive Principles

 

72

Section 13.14.

 

Interpretation

 

72

Section 13.15.

 

Standards for Decisions, Etc.

 

73

Section 13.16.

 

Decisions in Writing

 

73

Section 13.17.

 

Approval of Waivers

 

73

Section 13.18.

 

USA Patriot Act

 

73

Section 13.19.

 

All Asset Filings

 

73

Section 13.20.

 

Special Provisions Regarding ASN Kendall Square LLC

 

73

Section 13.21.

 

Special Provisions Regarding Payment of Interest on Imposition Deposits

 

74

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Schedule of Collateral Pool Borrowers, Mortgaged Properties, Collateral Pools,
Initial Loans and Initial Valuations

EXHIBIT B

Fixed Loan Note

EXHIBIT C

Variable Loan Note

EXHIBIT D

Guaranty

EXHIBIT E

Confirmation of Guaranty

EXHIBIT F

Compliance Certificate

EXHIBIT G-1

Organizational Certificate (Borrower)

EXHIBIT G-2

Organizational Certificate (Guarantor)

EXHIBIT G-3

Organizational Certificate (IDOT Guarantor)

EXHIBIT H

Rate Form

EXHIBIT I

Loan Request

EXHIBIT J

Request (Substitution/Release)

EXHIBIT K

Confirmation of Obligations

EXHIBIT L

Certificate of Borrower

EXHIBIT M

List of Master Leases

EXHIBIT N

Permitted Investments

EXHIBIT O

Hedge Security Agreement

EXHIBIT P

Form of Letter of Credit

EXHIBIT Q

Forms of Master Lease Estoppel and Subordination Agreement

 

 

APPENDIX I

Definitions

 

iv

--------------------------------------------------------------------------------


 

MASTER CREDIT FACILITY AGREEMENT

 

THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 5th day of October,
2007, by and among (i) (a) the Borrowers identified on Schedule I attached
hereto, (b) such Additional Borrowers as may from time to time become Borrowers
under this Agreement (individually and collectively, “Borrower”), (c) the
Maryland Indemnity Deed of Trust Guarantors identified on Schedule II attached
hereto, and (d) such Additional Maryland Indemnity Deed of Trust Guarantors as
may from time to time become IDOT Guarantors under this Agreement (the entities
described in (c) and (d), individually and collectively, “IDOT Guarantor”); and
(ii) LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, BANK OF AMERICA,
N.A., a national banking association, and BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation (individually and collectively, “Lender”).

 

RECITALS

 

A.            Each Borrower and IDOT Guarantor owns a Multifamily Residential
Property (in fee simple or as tenant under a ground lease) as more particularly
described in Exhibit A to this Agreement (unless otherwise defined or the
context clearly indicates otherwise, capitalized terms shall have the meanings
ascribed to such terms in Appendix I of this Agreement); reference to “relevant”
or “applicable” Loans, Mortgaged Properties or Loan Documents shall refer to the
Loans made to a Collateral Pool Borrower, the Mortgaged Properties securing such
Loans or the Loan Documents entered into by such Collateral Pool Borrower in
respect of such Loans, respectively. As set forth below, each Mortgaged Property
shall be part of a Collateral Pool and each such Mortgaged Property in a
Collateral Pool shall secure all Loans made with respect to such Collateral
Pool.

 

B.            As set forth below, the Mortgaged Properties identified on Exhibit
A to this Agreement as part of “Collateral Pool 1” shall each secure one or more
Loans made in respect of such Mortgaged Properties, and shall comprise
Collateral Pool 1. The Mortgaged Properties identified on Exhibit A to the
Agreement as part of “Collateral Pool 2” shall each secure one or more Loans
made in respect of such Mortgaged Properties, and shall comprise Collateral Pool
2. The Mortgaged Properties identified on Exhibit A to the Agreement as part of
“Collateral Pool 3” shall each secure one or more Loans made in respect of such
Mortgaged Properties, and shall comprise Collateral Pool 3. The Mortgaged
Properties identified on Exhibit A to the Agreement as part of “Collateral
Pool 4” shall each secure one or more Loans made in respect of such Mortgaged
Properties, and shall comprise Collateral Pool 4. The Mortgaged Properties
identified on Exhibit A to the Agreement as part of “Collateral Pool 5” shall
each secure one or more Loans made in respect of such Mortgaged Properties, and
shall comprise Collateral Pool 5. The Mortgaged Properties identified on Exhibit
A to the Agreement as part of “Collateral Pool 6” shall each secure one or more
Loans made in respect of such Mortgaged Properties, and shall comprise
Collateral Pool 6. The Mortgaged Properties identified on Exhibit A to the
Agreement as part of “Collateral Pool 7” shall each secure one or more Loans
made in respect of such Mortgaged Properties, and shall comprise Collateral Pool
7. The Mortgaged Properties identified on Exhibit A to the Agreement as part of
“Collateral Pool 8” shall each secure one or more Loans made in respect of such
Mortgaged Properties, and shall comprise Collateral Pool 8. The Mortgaged
Properties identified on Exhibit A to the Agreement as part of “Collateral Pool
9”

 

1

--------------------------------------------------------------------------------


 

shall each secure one or more Loans made in respect of such Mortgaged
Properties, and shall comprise Collateral Pool 9.

 

C.            Borrower has requested that Lender make Loans to Borrower in the
principal amounts set forth on Exhibit A attached hereto, such Loans having an
aggregate original principal amount of $7,069,325,900.

 

D.            To secure the obligations of each Collateral Pool Borrower under
this Agreement and the other Loan Documents executed in connection with the Loan
made to such Borrower, such Collateral Pool Borrower or IDOT Guarantor shall
pledge its respective Collateral to Lender. Each Borrower’s or IDOT Guarantor’s
Collateral shall be comprised of (i) Multifamily Residential Properties owned by
Borrower or IDOT Guarantor or any Additional Borrower or Additional IDOT
Guarantor and (ii) any other collateral pledged to Lender from time to time by
any Borrower, IDOT Guarantor, any Additional Borrower or Additional IDOT
Guarantor pursuant to this Agreement or any other Loan Documents.

 

E.             The Multifamily Residential Properties comprising the Collateral
shall be grouped into nine (9) Collateral Pools, as set forth on Exhibit A. Each
Collateral Pool Borrower shall be the obligor on the Note or Notes secured by
the Mortgaged Properties comprising its related Collateral Pool and each such
Loan shall be secured by a Security Instrument on the Mortgaged Property owned
by such Collateral Pool Borrower or IDOT Guarantor.

 

F.             Each Loan, Note and Security Document related to the Mortgaged
Properties comprising each Collateral Pool shall be cross-defaulted (i.e., a
default under any Loan, Note, Security Document relating to each Mortgaged
Property comprising Collateral Pool 1 (for example) under this Agreement, shall
constitute a default under each Loan, Note and Security Document comprising
Collateral Pool 1 (for example) and under this Agreement related to the
Mortgaged Properties in such Collateral Pool) and cross-collateralized (i.e.,
each Security Instrument related to the Mortgaged Properties within Collateral
Pool 1 (for example) shall secure all of Borrower’s obligations under this
Agreement and the other Loan Documents related to the Loan secured by the
Mortgaged Properties within Collateral Pool 1 (for example)) to the other Notes
and Security Documents related to the Mortgaged Properties in such Collateral
Pool and it is the intent of the parties to this Agreement that after an Event
of Default, Lender may accelerate any Note related to such Collateral Pool
without needing to accelerate any other Note and that in the exercise of its
rights and remedies under the Loan Documents, Lender may, except as provided in
this Agreement, exercise and perfect any and all of its rights in and under the
Loan Documents with regard to any Mortgaged Property in such Collateral Pool
without needing to exercise and perfect its rights and remedies with respect to
any other Mortgaged Property in such Collateral Pool and that any such exercise
shall be without regard to the Allocable Loan Amount assigned to such Mortgaged
Property and that Lender may recover an amount equal to the full amount
outstanding in respect of any of the Notes related to the Mortgaged Properties
within a Collateral Pool, in connection with such exercise and any such amount
shall be applied to the Obligations as determined by Lender in its sole and
absolute discretion.

 

2

--------------------------------------------------------------------------------


 

G.            No Loan, Note or Security Document within one Collateral Pool
shall be cross-collateralized or cross-defaulted with any Loan, note or Security
Document in any other Collateral Pool.

 

H.            Subject to the terms, conditions and limitations of this
Agreement, Lender has agreed to establish the Credit Facility and make the Loans
to each Collateral Pool Borrower in the respective amounts described on Exhibit
A.

 

NOW, THEREFORE, Borrower, IDOT Guarantor and Lender, in consideration of the
mutual promises and agreements contained in this Agreement, hereby agree as
follows:

 

ARTICLE 1

THE COMMITMENT TO MAKE LOANS

 

Section 1.01.        The Commitment to Make Loans.

 

Subject to the terms, conditions and limitations of this Agreement:

 

(a)           Variable Loans. Lender agrees to make a Variable Loan to each
applicable Collateral Pool Borrower in the original principal amounts set forth
in respect of such Collateral Pool Borrower on Exhibit A attached hereto. No
Variable Loans shall be made as a result of decrease in the Loan to Value Ratio
or an increase in the Debt Service Coverage Ratio of any Mortgaged Property.

 

(b)           Fixed Loans. Lender agrees to make a Fixed Loan to each applicable
Collateral Pool Borrower in the original principal amounts in respect of such
Collateral Pool Borrower set forth on Exhibit A attached hereto. Except as set
forth in Section 2.05 of this Agreement, no Fixed Loan or Additional Fixed Loan
shall be made as a result of a decrease in the Loan to Value Ratio or an
increase in the Debt Service Coverage Ratio of any Mortgaged Property.

 

(c)           Maximum Loans. The maximum aggregate original principal amount of
all Loans, including the Variable Loans, the Fixed Loans, and any Additional
Fixed Loans, made pursuant to this Agreement shall be $7,369,325,900. No
Borrower may re-borrow any part of a Loan which it has previously borrowed and
repaid. Each Loan is anticipated to be purchased by Fannie Mae for cash.

 

(d)           Minimum Variable Loans Outstanding. During the Term of this
Agreement, no Variable Loans secured by a Collateral Pool shall be permitted to
remain Outstanding unless the aggregate of Variable Loans Outstanding secured by
such Collateral Pool is at least $25,000,000. If the aggregate principal amount
Outstanding of Variable Loans for a Collateral Pool is more than $0 but less
than $25,000,000, then the applicable Collateral Pool Borrower shall, within
ninety (90) days of the date on which the aggregate principal balance of
Variable Loans Outstanding falls below $25,000,000, repay in full on the last
day of the then current month all Variable Loans Outstanding under such
Collateral Pool, together with any prepayment premiums and other amounts due
under such Loan Documents.

 

3

--------------------------------------------------------------------------------


 

Section 1.02.        Maturity Date of Loans; Amortization; Prepayment.

 

(a)           Variable Loans

 

(i)            Maturity Date of Variable Loans. The maturity date of each
Variable Loan shall be the first day of the month following the date two (2)
years after the Initial Closing Date subject to the Extension pursuant to
Section 1.05 of this Agreement.

 

(ii)           Amortization and Payment of Variable Loans. Variable Loans shall
be payable interest only.

 

(iii)          Prepayment of Variable Loans. Subject to the terms and conditions
of the applicable Variable Loan Note and Section 3.02(d) of this Agreement,
Variable Loans are prepayable (in whole or in part) at any time pursuant to the
prepayment provisions of the applicable Variable Loan Note.

 

(b)           Fixed Loans.

 

(i)            Maturity Date of Fixed Loans. The maturity date of each Fixed
Loan (other than an Additional Fixed Loan) shall be specified by the applicable
Collateral Pool Borrower for such Fixed Loan, provided that such maturity date
shall be the first day of the month following the date five (5) seven (7) or ten
(10) years after the Initial Closing Date as more specifically set forth in the
applicable Fixed Loan Note. Subject to the terms of Section 2.05 of this
Agreement, the maturity date of any Additional Fixed Loan shall be the later of
(A) the first day of the month following the date five (5) years from the
Closing Date of such Additional Fixed Loan, and (B) the latest maturity date of
the Initial Loan Outstanding under such Collateral Pool.

 

(ii)           Amortization and Payment of Fixed Loans. Fixed Loans (other than
Additional Fixed Loans) shall be payable interest only. Additional Fixed Loans
may require amortization and may require principal and interest payments, as
determined by Lender on or before the Closing Date of such Additional Fixed
Loan.

 

(iii)          Prepayment of Fixed Loans. Fixed Loans (other than Additional
Fixed Loans) are not prepayable without premium during the period beginning on
the Initial Closing Date of such Fixed Loan and ending six (6) months prior to
the maturity date of such Fixed Loan (as more specifically described in the
applicable Fixed Loan Note); provided that, notwithstanding the foregoing,
Borrower may prepay all or any portion of any Fixed Loan pursuant to the yield
maintenance provisions of the applicable Fixed Loan Note. The prepayment terms
of any Additional Fixed Loan shall be determined by Borrower and Lender prior to
the Closing Date of such Additional Fixed Loan.

 

Section 1.03.        Interest on Loans.

 

(a)           Variable Loans.

 

(i)            Interest on Variable Loans. Interest shall accrue on the unpaid
principal balance of a Variable Loan from the date such Variable Loan is made at
the Adjustable

 

4

--------------------------------------------------------------------------------


 

Rate based on One Month LIBOR (or during an Extension, Three-Month LIBOR, as
determined by the applicable Collateral Pool Borrower) as more specifically set
forth in the applicable Variable Loan Note. Interest accrued through the end of
each month shall be payable two (2) Business Days before the first day of the
following month as more particularly set forth in the Variable Loan Note. The
Adjustable Rate shall change on each Rate Change Date until the Loan is repaid
in full in accordance with the Variable Loan Note. Interest payments for
Variable Loans shall be calculated on an actual/360 basis.

 

(ii)           Variable Loan Fee. The applicable Collateral Pool Borrower shall
pay monthly installments of the Variable Loan Fee to Lender for each Variable
Loan Outstanding from the date of any Variable Loan to its maturity date or
until it is repaid in full. The Variable Loan Fee shall be included in the
Adjustable Rate and payable in accordance with the terms of the related Variable
Loan Note.

 

(b)           Fixed Loans. Each Fixed Loan made on the Initial Closing Date
shall bear interest at the rate set forth in the related Fixed Loan Note. Each
Additional Fixed Loan shall bear interest at a rate, per annum, equal to the sum
of (A) the Cash Interest Rate for such Additional Fixed Loan and (B) the Fixed
Loan Fee. Interest payments for Fixed Loans made on the Initial Closing Date
shall be calculated on an actual/360 basis. Interest on Additional Fixed Loans
shall be calculated on an actual/360 basis or 30/360 basis as determined by
Lender prior to the Closing Date of such Additional Fixed Loan.

 

Section 1.04.        Notes.

 

(a)           Variable Loans. The obligation of the applicable Collateral Pool
Borrower to repay the related Variable Loan shall be evidenced by one or more
Variable Loan Notes executed by each applicable Collateral Pool Borrower. Each
Variable Loan Note shall be payable to the order of Lender and shall be made in
the original principal amount of the applicable Variable Loan.

 

(b)           Fixed Loans. The obligation of the applicable Collateral Pool
Borrower to repay the related Fixed Loan shall be evidenced by one or more Fixed
Loan Notes executed by each applicable Collateral Pool Borrower. Each Fixed Loan
Note shall be payable to the order of Lender and shall be made in the original
principal amount of the applicable Fixed Loan.

 

Section 1.05.        Extension of Variable Loans.

 

The applicable Collateral Pool Borrower shall have the right to extend the
maturity date of the related Variable Loan for three (3) periods of one (1)-year
each (provided the maturity date of any Variable Loan shall not exceed the first
date of the month following the date five (5) years after the Initial Closing
Date) (the “Extension”) upon satisfaction of each of the following conditions in
connection with each Extension:

 

(a)           The applicable Collateral Pool Borrower delivers written notice
requesting the Extension (“Extension Notice”) to Lender not less than forty-five
(45) days prior to the then effective Variable Loan maturity date.

 

5

--------------------------------------------------------------------------------


 

(b)           There has been no monetary or material non-monetary Event of
Default (as determined in Lender’s sole and absolute discretion) under the Loan
Documents relating to such Collateral Pool, and no Event of Default or Potential
Event of Default relating to such Collateral Pool exists on the date the
Extension Notice is delivered and on the then effective Variable Loan maturity
date.

 

(c)           The Aggregate Debt Service Coverage of such Collateral Pool is
equal to or greater than 0.95:1.0 (taking into account any reduction in the
principal amount of the relevant Variable Loan made on or before the then
effective Variable Loan maturity date) on the then effective Variable Loan
maturity date.

 

(d)           All of the representations and warranties of the applicable
Collateral Pool Borrower, IDOT Guarantor and the Guarantor contained in Exhibit
L to this Agreement and the other Loan Documents are true and correct in all
material respects (i) on the date the Extension Notice is delivered and (ii) on
the then effective Variable Loan maturity date.

 

(e)           The applicable Collateral Pool Borrower or IDOT Guarantor is in
compliance with all of the covenants contained in Article 6 and Article 7 (i) on
the date the Extension Notice is delivered and (ii) on the then effective
Variable Loan maturity date.

 

(f)            The Collateral Pool Borrower pays to Lender a Re-Underwriting
Fee.

 

(g)           Borrower shall deliver to Lender at least five (5) days prior to
the then effective Variable Loan maturity date the confirmation of an Interest
Rate Hedge commitment, in accordance with the Hedge Security Agreement,
effective as of the then effective Variable Loan maturity date with a term of at
least the Extension.

 

(h)           Borrower shall deliver to Lender Interest Rate Hedge Documents, in
accordance with the Hedge Security Agreement, and an executed Hedge Security
Agreement, each effective as of the then effective Variable Loan maturity date
with a term of at least the Extension.

 

(i)            Interest shall accrue on the unpaid principal balance of such
Variable Loan from the then effective Variable Loan maturity date to the end of
the then effective Extension at the Adjustable Rate based on One Month LIBOR or
Three Month LIBOR as elected by Borrower prior to the then effective Variable
Loan maturity date (provided such One Month or Three Month LIBOR election shall
remain in place for the term of the Extension).

 

Upon receipt of the Extension Notice and upon compliance with conditions set
forth above, the Variable Loan maturity date for the applicable Variable Loan
Note shall be extended for one (1) period of one (1) year on the terms and
conditions contained in this Agreement (including the Variable Loan Fee) and the
other Loan Documents.

 

Section 1.06.        Interest Rate Hedge.

 

To protect against fluctuations in interest rates during the term, pursuant to
the terms of the Hedge Security Agreement, the applicable Collateral Pool
Borrower shall make arrangements for a LIBOR-based instrument (“Interest Rate
Hedge”) to be in place and maintained at all

 

6

--------------------------------------------------------------------------------


 

times with respect to any Variable Loan which has been funded and remains
Outstanding. As set forth in the Hedge Security Agreement, the applicable
Collateral Pool Borrower agrees to pledge its right, title and interest in the
Interest Rate Hedge to Lender as additional collateral for the Indebtedness.

 

ARTICLE 2

THE LOANS

 

Section 2.01.        Rate Setting for a Loan.

 

Rates for each Loan shall be set in accordance with the following procedures:

 

(a)           Initial Loans. The interest rate for the Initial Loans has been
agreed upon by Borrower and Lender and is set forth in the Notes evidencing the
Initial Loans.

 

(b)           Additional Fixed Loans. The following shall apply to the rate
setting for Additional Fixed Loans:

 

(i)            Preliminary, Nonbinding Quote. At the applicable Collateral Pool
Borrower’s request Lender shall quote an estimate of the Cash Interest Rate.
Lender’s quote shall be based on (x) the rate quoted by Fannie Mae, and (y) the
proposed terms and amount of the Loan selected by such Collateral Pool Borrower.
The quote shall not be binding upon Lender.

 

(ii)           Rate Setting. If the applicable Collateral Pool Borrower
satisfies all of the conditions to Lender’s obligation to make the Loan, then
such Collateral Pool Borrower may request that Lender submit to such Collateral
Pool Borrower by facsimile transmission (or via electronic mail in PDF format) a
completed draft Rate Form. The Rate Form shall specify the Loan Amount, term,
Fixed Loan Fee, any breakage fee deposit amount, Cash Interest Rate, and Closing
Date for the Loan. If the draft Rate Form is approved by the applicable
Collateral Pool Borrower, such Borrower shall initial and return the approved
Rate Form to Lender by facsimile transmission (or via electronic mail in PDF
format) before 1:00 p.m. Eastern Standard Time or Eastern Daylight Time, as
applicable, on any Business Day (“Rate Setting Date”).

 

(iii)          Rate Confirmation. Within one (1) Business Day after receipt of
the Rate Form, Lender shall obtain a commitment from Fannie Mae (“Fannie Mae
Commitment”) for the purchase of the proposed Additional Loan having the terms
described in the related Rate Form. Lender shall then complete and sign the Rate
Form thereby confirming the amount, term, Cash Interest Rate, Fixed Loan Fee and
Closing Date for the Additional Loan and shall immediately deliver by facsimile
transmission (or via electronic mail in PDF format) the Rate Form to the
applicable Collateral Pool Borrower to be countersigned.

 

Section 2.02.        Breakage and Other Costs.

 

If Lender obtains, and then fails to fulfill, a Fannie Mae Commitment because
the Loan is not made (for a reason other than Lender’s default), the applicable
Collateral Pool Borrower shall pay all reasonable out-of-pocket costs (including
attorneys’ fees and costs), fees and damages incurred by Lender in connection
with its failure to fulfill the Fannie Mae Commitment.

 

7

--------------------------------------------------------------------------------


 

Lender reserves the right to require the applicable Collateral Pool Borrower to
post a deposit at the time the Fannie Mae Commitment is obtained. Such deposit
shall be refunded to the applicable Collateral Pool Borrower upon the purchase
of the Note by Fannie Mae.

 

Section 2.03.        Loans.

 

A Collateral Pool Borrower may deliver a Loan Request to Lender.

 

(a)           Initial Loan. If a Collateral Pool Borrower delivers a Loan
Request to obtain an Initial Loan and all conditions precedent contained in
Section 4.02 and the General Conditions contained in Section 4.01 are satisfied
on or before the Initial Closing Date, Lender shall make such Initial Loan on
the Initial Closing Date or on such other date as such Collateral Pool Borrower
and Lender may agree.

 

(b)           Additional Fixed Loans. If the Loan Request is to obtain an
Additional Fixed Loan pursuant to Section 2.05 of this Agreement, such Loan
Request shall be in the minimum amount of $3,000,000. If all conditions
precedent contained in Section 4.03 and the General Conditions contained in
Section 4.01 are satisfied, Lender shall make the requested Additional Fixed
Loan, at a closing to be held at offices designated by Lender and reasonably
acceptable to the applicable Collateral Pool Borrower on a Closing Date proposed
by such Borrower and approved by Lender, which date shall be not more than three
(3) Business Days after such Borrower’s receipt from Lender of the confirmed
Rate Form (or on such other date as Borrower and Lender may agree).

 

Section 2.04.        Determination of Allocable Loan Amount and Valuations.

 

(a)           Initial Determinations. On the Initial Closing Date, Lender shall
determine (i) the Allocable Loan Amount and Valuation for each Initial Mortgaged
Property, (ii) the Aggregate Debt Service Coverage Ratio and the Aggregate Loan
to Value Ratio for each Collateral Pool, and (iii) the Loan Amount supported by
such Collateral Pool. The determinations made in clause (i) as of the Initial
Closing Date shall remain unchanged until a Collateral Event occurs under such
Collateral Pool. Changes in Allocable Loan Amount, Valuations, the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio shall be made
pursuant to Section 2.04(b).

 

(b)           Monitoring Determinations. Once each Calendar Quarter or, if a
Collateral Pool consists only of Fixed Loans that have an Aggregate Debt Service
Coverage Ratio equal to or greater than 1.25:1.0, once each Calendar Year,
within twenty (20) Business Days after Borrower has delivered to Lender the
reports required in Section 6.03, Lender shall determine the Aggregate Debt
Service Coverage Ratio and the Aggregate Loan to Value Ratio for such Collateral
Pool, and whether Borrower is in compliance with the other covenants set forth
in the Loan Documents. After a Collateral Event with respect to the relevant
Collateral Pool, Lender shall redetermine Allocable Loan Amounts and Valuations
for such Collateral Pool. Lender shall determine Cap Rates when determining
Valuations in its sole and absolute discretion on the basis of its internal
survey and analysis of Cap Rates for comparable sales in the vicinity of the
Mortgaged Property, with such adjustments as Lender deems appropriate and shall
not be obligated to use any information provided by Borrower. Lender shall
promptly

 

8

--------------------------------------------------------------------------------


 

disclose its determinations to the applicable Collateral Pool Borrower. Until
redetermined, the Allocable Loan Amounts and Valuations determined by Lender
shall remain in effect. In performing a Valuation of a Multifamily Residential
Property to be added to any Collateral Pool as part of a Substitution, Lender
shall be entitled to obtain an Appraisal, and the Valuation will be based on
such Appraisal. Lender shall also have the right to obtain an Appraisal or a Cap
Rate study conducted by an appraiser in connection with the redetermination of a
Valuation of a Mortgaged Property if Lender is unable to determine a Cap Rate
for such Mortgaged Property.

 

(c)           If a Collateral Pool Borrower disagrees with Lender’s Valuation of
any Mortgaged Property that is part of such Collateral Pool, such Borrower shall
have the right to substitute for the Cap Rate determined by Lender or Appraisal
obtained by Lender, as applicable, a new Cap Rate based on a capitalization rate
study conducted by an appraiser or a new Appraisal, as applicable, provided such
Borrower gives notice to Lender of its desire to substitute a new Cap Rate or a
new Appraisal, as applicable, for Lender’s Cap Rate or Appraisal, as applicable,
within fifteen (15) Business Days after such Borrower receives Lender’s
determinations.

 

(i)            In the event the applicable Collateral Pool Borrower has
requested a new Cap Rate, the applicable Collateral Pool Borrower and Lender
shall determine the Cap Rate in accordance with the following procedure:

 

(A)          Lender shall give such Collateral Pool Borrower a list of approved
appraisers for the local market in which the Multifamily Residential Property is
located within ten (10) Business Days after the date on which such Borrower
gives Lender its notice;

 

(B)           The relevant Collateral Pool Borrower shall select an appraiser
within ten (10) Business Days after the date on which Lender gives such
Collateral Pool Borrower the list of Lender-approved appraisers;

 

(C)           Lender shall engage the appraiser selected by Collateral Pool
Borrower pursuant to clause (i)(B) to perform the Cap Rate study within ten (10)
Business Days after the date on which such Borrower makes its selection; and

 

(D)          Such Collateral Pool Borrower shall pay all reasonable outof-
pocket fees and expenses of obtaining the Cap Rate study, whether incurred by
such Collateral Pool Borrower or Lender.

 

(ii)           In the event the applicable Collateral Pool Borrower has
requested a new Appraisal, the applicable Collateral Pool Borrower and Lender
shall obtain the new Appraisal in accordance with the following procedure:

 

(A)          Lender shall give such Collateral Pool Borrower a list of approved
appraisers for the local market in which the relevant Multifamily Residential
Property is located within ten (10) Business Days after the date on which such
Collateral Pool Borrower gives Lender its notice;

 

9

--------------------------------------------------------------------------------


 

(B)           The relevant Collateral Pool Borrower shall select an appraiser
from the list of approved Appraisers delivered by Lender to Borrower within ten
(10) Business Days after the date on which Lender gives such Collateral Pool
Borrower the list of Lender-approved appraisers;

 

(C)           Lender shall engage the appraiser selected by Collateral Pool
Borrower pursuant to clause (ii)(B) above to perform the Appraisal study within
ten (10) Business Days after the date on which such Collateral Pool Borrower
makes its selection; and

 

(D)          Such Collateral Pool Borrower shall pay all reasonable out-of-
pocket fees and expenses of obtaining the Appraisal, whether incurred by such
Collateral Pool Borrower or Lender.

 

If the applicable Collateral Pool Borrower elects to substitute a new Cap Rate
for Lender’s Rate or a new Appraisal, the new Cap Rate or appraised value, as
applicable, shall be used to determine the Valuation for the Mortgaged Property
and, until the earlier of (A) the thirtieth (30th) day after the date on which
the appraiser is engaged by Lender or (B) the date on which the new Cap Rate is
determined, the Valuation of the Mortgaged Property in effect immediately prior
to Lender’s Valuation shall continue to be in effect. In the event the new Cap
Rate or Appraisal is not determined or delivered on or before the thirtieth
(30th) day after which the appraiser is engaged by Lender, then commencing on
such thirtieth (30th) day and continuing until the new Cap Rate is determined or
the new Appraisal is delivered, the Valuation based on Lender’s determination of
the Cap Rate or Appraisal, as applicable, shall be in effect.

 

Notwithstanding anything in this Agreement to the contrary, no change in
Allocable Loan Amounts, Valuations, the Aggregate Loan to Value Ratio or the
Aggregate Debt Service Coverage Ratio shall (E) result in a Potential Event of
Default or Event of Default under such Collateral Pool, (F) require the
prepayment of any Loans under such Collateral Pool, or (G) require the addition
of Collateral to such Collateral Pool.

 

Section 2.05.                         Additional Fixed Loans Made on Decreases
in Loan to Value Ratio and Increases in Debt Service Coverage Ratio.

 

Notwithstanding anything to the contrary in this Agreement, not more than once
per Loan Year for any Collateral Pool that secures a Fixed Loan, during the
period beginning on the Initial Closing Date and ending on the date two (2)
years prior to the maturity date of the Initial Loan, a Collateral Pool Borrower
shall be entitled, upon request as set forth below, to Additional Fixed Loans
based on decreases in the Aggregate Loan to Value Ratio and increases in the
Aggregate Debt Service Coverage Ratio for such Collateral Pool as determined by
Lender in accordance with this Agreement, provided that (i) the resulting
Aggregate Debt Service Coverage Ratio for such Collateral Pool shall be equal to
or greater than (A) prior to the date three (3) years after the Initial Closing
Date, 1.15:1.0, and (B) on and after the date three (3) years after the Initial
Closing Date, 1.20:1.0, and (ii) the resulting Aggregate Loan to Value Ratio
shall be equal to or less than the Aggregate Loan to Value Ratio for such
Collateral Pool. Notwithstanding the foregoing, such maximum aggregate amount of
any Additional Fixed Loans shall be no greater than $300,000,000. The relevant
Collateral Pool Borrower shall request Additional Fixed Loans

 

10

--------------------------------------------------------------------------------


 

under this Section 2.05 by giving Lender a Loan Request in accordance with
Section 2.03(b). Each Additional Fixed Loan shall be executed by the applicable
Collateral Pool Borrower and shall be secured by each Mortgaged Property in the
applicable Collateral Pool. The applicable Collateral Pool Borrower shall pay
all costs related to any Additional Fixed Loan requested under this Section 2.05
(whether or not such Additional Fixed Loan is actually made), including but not
limited to, if required by Lender, Appraisal costs, physical needs assessment
costs, Fannie Mae and Lender due diligence fees, the Origination Fee payable
pursuant to Section 8.02, the Re-Underwriting Fee, all legal fees reasonably
incurred by Lender and Fannie Mae in connection with such proposed Additional
Fixed Loan, and any other third-party costs reasonably incurred in connection
with the proposed Additional Fixed Loan. No Additional Fixed Loans shall be
permitted under any Collateral Pool secured by a Variable Loan. In the event
that any “mezzanine debt” including, but not limited to, the Lehman Mezzanine
Debt is Outstanding as permitted by Section 7.03, the proceeds of any Additional
Fixed Loans shall be used to pay down such mezzanine debt.

 

Section 2.06.        Maximum Amount of All Loans.

 

The maximum aggregate original principal amount of all Loans under this
Agreement is $7,369,325,900.

 

ARTICLE 3

COLLATERAL CHANGES

 

Section 3.01.        Right to Obtain Releases of Collateral.

 

Subject to the terms and conditions of this Article 3, Collateral Pool Borrower
or IDOT Guarantor shall have the right from time to time to obtain a release of
Collateral (a “Release”) from the respective Collateral Pool.

 

Section 3.02.        Procedure for Obtaining Releases of Collateral.

 

(a)         Request. To obtain a release of Collateral from a Collateral Pool,
the applicable Collateral Pool Borrower shall deliver a Release Request to
Lender.

 

(b)        Closing. If all conditions precedent contained in Section 4.04 and
all General Conditions contained in Section 4.01 are satisfied, Lender shall
cause the Release Mortgaged Property to be released, at a closing to be held at
offices designated by Lender and reasonably acceptable to the applicable
Collateral Pool Borrower or IDOT Guarantor on a Closing Date proposed by such
Borrower and approved by Lender, and occurring (i) in the case of a Collateral
Pool with ten (10) or less Mortgaged Properties, within thirty (30) days after
Lender’s receipt of the Release Request and any other information required by
Lender (or on such other date as such Borrower and Lender may agree), and (ii)
in the case of a Collateral Pool with more than ten (10) Mortgaged Properties,
within sixty (60) days after Lender’s receipt of the Release Request and any
other information required by Lender (or on such other date as such Borrower and
Lender may agree), by executing and delivering, and causing all applicable
parties to execute and deliver, all at the sole cost and expense of Borrower,
the Release Documents. Unless otherwise instructed by Lender, the applicable
Collateral Pool Borrower, shall prepare the

 

11

--------------------------------------------------------------------------------


 

documents pertaining to the release of the Security Instrument and submit them
to Lender for its review.

 

(c)           Release Price.

 

(i)            The “Release Price” for each Release Mortgaged Property means the
greater of (A) the Allocable Loan Amount for such Release Mortgaged Property and
(B) one hundred percent (100%) of the amount, if any, of the Loans Outstanding
that are required to be repaid by the applicable Collateral Pool Borrower to
Lender in connection with the proposed release of the Release Mortgaged Property
from such Collateral Pool so that, immediately after the Release, the Coverage
and LTV Tests for such Collateral Pool will be satisfied. In the event the
proposed Release is of a Mortgaged Property that is in a Collateral Pool that
secures a Fixed Loan and the Coverage and LTV Tests for the applicable
Collateral Pool are not satisfied after the Release of the Release Mortgaged
Property, but the Aggregate Debt Service Coverage Ratio of such Collateral Pool
is not less than the required Aggregate Debt Service Coverage Ratio set forth in
clause (2)(a) of the definition of Coverage and LTV Tests for such Collateral
Pool in effect on the Closing Date of the proposed Release minus 0.05 (for
example, if the required Aggregate Debt Service Coverage set forth in clause
(2)(a) of the definition of Coverage and LTV Tests for the relevant Collateral
Pool on the Closing Date of the proposed Release is 1.1:1.0, the Aggregate Debt
Service Coverage Ratio of such Collateral Pool on the Closing Date of the
proposed Release may not be less than 1.05:1.0), the applicable Collateral Pool
Borrower may deposit with Lender cash or a Letter of Credit (in accordance with
the terms of Section 4.08 of this Agreement) in an amount equal to the sum of
the amount determined pursuant to clause (B) in this subsection above minus the
amount determined pursuant to clause (A) in this subsection above subject to the
provisions of Section 3.02(c)(ii) below (the “Shortfall Deposit”). The preceding
sentence shall not apply to Mortgaged Properties that are in a Collateral Pool
that secures a Variable Loan. In no event shall Borrower pay down less than the
Allocable Loan Amount for such Release Mortgaged Property on the Closing Date of
such Release. In addition to the Release Price, the applicable Collateral Pool
Borrower shall pay to Lender all associated prepayment premiums, accrued
interest and other amounts due under the Notes evidencing the Loans being
repaid.

 

(ii)           The Shortfall Deposit shall be subject to the following terms and
conditions:

 

(A)          Such Collateral Pool Borrower shall deposit either (i) cash and/or
Permitted Investments or (ii) a Letter of Credit, not both.

 

(B)           In the event such Collateral Pool Borrower deposits cash and/or
Permitted Investments with Lender as the Shortfall Deposit, the amount of the
Shortfall Deposit shall not exceed fifteen percent (15%) of the principal
balance of the Loans Outstanding under such Collateral Pool calculated after the
release of the Release Mortgaged Property. Permitted Investments deposited to
satisfy the Shortfall Deposit requirements shall, in the case of cash or other
Permitted Investments in which Lender’s security interest is perfected by
possession, be deposited by Lender into an account maintained by Lender in
accordance with Fannie Mae requirements for similar accounts (the “Shortfall
Deposit Account”) and, in the case of other Permitted Investments,

 

12

--------------------------------------------------------------------------------


 

pledged to Lender pursuant to a pledge agreement, in form and substance
acceptable to Lender. All interest and other earnings accruing on any cash or
Permitted Investments shall remain in the Release Deposit Account and shall be
subject to this Agreement, provided that all such interest and other earnings
shall be credited to the applicable Collateral Pool Borrower. Cash shall be held
in an institution (which may be the Lender, if the Lender is such an
institution) whose deposits or accounts are insured or guaranteed by a federal
agency. The Lender shall not be obligated to open additional accounts or deposit
Imposition Deposits in additional institutions when the amount of the Imposition
Deposits exceeds the maximum amount of the federal deposit insurance or
guaranty. Lender shall not guaranty the rate of return or rate of interest on
any cash held as part of the Shortfall Deposit.

 

(C)           In the event such Collateral Pool Borrower posts a Letter of
Credit pursuant to the terms of Section 4.08 of this Agreement as the Shortfall
Deposit, the value of the Shortfall Deposit shall not exceed ten percent (10%)
of the principal balance of the Loans Outstanding under such Collateral Pool
calculated after the release of the Release Mortgaged Property.

 

(D)          The Shortfall Deposit (including any interest and other earnings
accruing on any Permitted Investments in the Shortfall Deposit Account) shall be
disbursed to the applicable Collateral Pool Borrower upon the earliest of (x)
payment of all Obligations of such Collateral Pool Borrower under the Loan
Documents, (y) the date the applicable Collateral Pool satisfies the Coverage
and LTV Tests for such Collateral Pool, and (z) upon compliance with the next
sentence, the date one hundred eighty (180) days after the Closing Date of the
Release Request. If on the date one hundred eighty (180) days after the Closing
Date of the Release Request the Coverage and LTV Tests for such Collateral Pool
in effect as of the Closing Date of the Release Request are not satisfied, the
applicable Collateral Pool Borrower shall pay down the Loans Outstanding under
such Collateral Pool such that the Coverage and LTV Tests are satisfied.

 

(iii)          Notwithstanding anything to the contrary in this Section 3.02,
the requirement that the Coverage and LTV Tests be satisfied (or that the
Aggregate Debt Service Coverage Ratio not be reduced by more than 0.05:1.0 from
the required Aggregate Debt Service Coverage Ratio as set forth in clause (2)(a)
of the definition of Coverage and LTV Tests in effect on the Closing Date of the
proposed release) after the release of a proposed Release Mortgaged Property may
be waived temporarily by Lender in its sole discretion, if neither the Aggregate
Debt Service Coverage Ratio will be reduced nor the Aggregate Loan to Value
Ratio for such Collateral Pool will be increased as a result of such proposed
Release, with such waiver based on factors that are not in conflict with
Lender’s Underwriting Requirements, including but not limited to the then
current Valuation of the Mortgaged Properties in such Collateral Pool, the then
current Aggregate Debt Service Coverage Ratio of such Collateral Pool, the then
current Aggregate Loan to Value Ratio of such Collateral Pool, the strength of
the Guarantor, the quality of the market where the remaining Mortgaged
Properties is located, and the geographic distribution of the Mortgaged
Properties in such Collateral Pool at that time. In connection with a release
pursuant to this Section 3.02(c)(iii), the applicable Collateral Pool Borrower
shall

 

13

--------------------------------------------------------------------------------


 

otherwise comply with the terms of Section 3.02, including depositing any
Shortfall Deposit required pursuant to Section 3.02(c)(i) and Section
3.02(c)(ii).

 

(d)           Application of Release Price.

 

(i)            The Release Price for the Release Mortgaged Property shall be
applied against the Outstanding Loans in the applicable Collateral Pool
Borrower’s discretion, provided that (A) any Outstanding Loan which Borrower
elects to prepay must be prepaid in full, or if the Release Price is not
sufficient to do so, must be the only Loan partially prepaid; (B) any prepayment
of Fixed Loans is permitted (for example, not subject to a lock out period)
under the applicable Fixed Loan Note, (C) any prepayment premium due and owing
is paid, and (D) interest must be paid through the end of the month.

 

(ii)           In the event no Loan may be prepaid under the terms of the
applicable Note, the remainder of the Release Price, if any, shall be held by
Lender (or its appointed collateral agent) in an interest-bearing account
designated by Lender for the benefit of the applicable Collateral Pool Borrower
(provided that Lender shall not guaranty any rate of interest to such Borrower)
as substitute Collateral (collectively, with any interest thereon, “Substitute
Cash Collateral”), in accordance with a security agreement (if required by
Lender) and other documents in form and substance acceptable to Lender.
Notwithstanding the foregoing, the release of the Release Mortgaged Property may
not be approved unless the aggregate Valuation of all Mortgaged Properties
remaining in such Collateral Pool is greater than Outstanding Loans under such
Collateral Pool. Any Substitute Cash Collateral remaining will be returned to
the applicable Collateral Pool Borrower on the date all Loans made to such
Collateral Pool Borrower are repaid in full, or after an event that brings such
Collateral Pool back into compliance with the Coverage and LTV Tests for such
Collateral Pool.

 

(e)        Partial Release of Key West. The parties acknowledge that, pursuant
to that certain lease dated on or about October, 1986 between Parkgate
Associates, L.P. and William F. Ryan Community Health Center, Inc. affecting the
Mortgaged Property commonly known as Key West, having an address of 750 Columbus
Avenue, New York, New York, the tenant under such lease has an option to
purchase a portion of such Mortgaged Property. Lender agrees that upon exercise
of such purchase option by the tenant under such lease, Lender shall consider,
but shall have no obligation to approve, a partial release of such Mortgaged
Property to facilitate the sale pursuant to such purchase option and may,
notwithstanding the provisions of Section 7.05 of this Agreement, permit a
condominium regime to be recorded with respect to such Mortgaged Property.

 

Section 3.03.        Substitutions.

 

(a)        Right to Substitute Collateral. Subject to the terms, conditions and
limitations of Article 3 and Article 4 from time to time prior to the date that
is twelve (12) months prior to the Pool Termination Date, Borrower shall have
the right to obtain the release of one or more Release Mortgaged Properties from
the relevant Collateral Pool by replacing such Release Mortgaged Property with
one or more Multifamily Residential Properties that meet the requirements of
this Agreement (the “Substitute Mortgaged Property”) thereby effecting a

 

14

--------------------------------------------------------------------------------


 

“Substitution” of Collateral. No Substitutions shall be permitted under a
Collateral Pool that secures a Variable Loan.

 

(b)           Request. Borrower shall deliver to Lender a completed and executed
Substitution Request. Each Substitution Request shall be accompanied by the
following: (i) the information required by the Underwriting Requirements with
respect to the proposed Substitute Mortgaged Property and any additional
information Lender reasonably requests; and (ii) the payment of all Additional
Due Diligence Fees.

 

(c)           Underwriting.

 

(i)            (A) A Collateral Pool Borrower may release one or more Release
Mortgaged Properties from a Collateral Pool and request the addition of one or
more Substitute Mortgaged Properties to such Collateral Pool provided that such
Substitute Mortgaged Property is in a comparable market as and of equivalent
quality to the Release Mortgaged Property, and provided further that (x) in
connection with any Collateral Pool with multiple Mortgaged Properties after
such Substitution, the applicable Coverage and LTV Tests for such Collateral
Pool are satisfied, or (y) in connection with a Collateral Pool which contains
only one (1) Mortgaged Property, (1) the Debt Service Coverage Ratio with
respect to the Substitute Mortgaged Property equals or exceeds the Debt Service
Coverage Ratio of the Release Mortgaged Property immediately prior to such
proposed Substitution, and (2) the Loan to Value Ratio with respect to the
Substitute Mortgaged Property is equal to or less than the Loan to Value Ratio
of the Release Mortgaged Property immediately prior to such proposed
Substitution; provided that in connection with a Collateral Pool which contains
only one (1) Mortgaged Property, in the event that more than one (1) Substitute
Mortgaged Property is added in replacement of a single Mortgaged Property, each
such Substitute Mortgaged Property shall secure the Loan and shall be
cross-collateralized and cross-defaulted.

 

(B)      In the event that the Coverage and LTV Tests for the applicable
Collateral Pool are not satisfied after the Substitution, but the Aggregate Debt
Service Coverage Ratio of such Collateral Pool shall not less than the required
Aggregate Debt Service Coverage Ratio as set forth in clause (2)(a) of the
definition of Coverage and LTV Tests for such Collateral Pool in effect on the
Closing Date of the proposed Substitution minus 0.05 (for example, if the
required Aggregate Debt Service Coverage as set forth in clause (2)(a) of the
definition of Coverage and LTV Tests for the relevant Collateral Pool on the
Closing Date of the proposed Substitution is 1.1:1.0, the Aggregate Debt Service
Coverage Ratio of such Collateral Pool on the Closing Date of the proposed
Substitution may not be less than 1.05:1.0), the applicable Collateral Pool
Borrower may deposit with Lender a Shortfall Deposit pursuant to the terms of
Section 3.02(c) of this Agreement in an amount equal to the Loans Outstanding
that are required to be repaid by the applicable Collateral Pool Borrower so
that the Coverage and LTV Tests will be satisfied. All provisions in Section
3.02(c)(ii) pertaining to Shortfall Deposits shall apply.

 

(C)      Notwithstanding the foregoing, the requirement that the Coverage and
LTV Tests be satisfied (or that the Aggregate Debt Service Coverage Ratio not be
reduced by more than 0.05:1.0 from the required Aggregate Debt Service Coverage
Ratio as set forth in clause (2)(a) of the definition of Coverage and LTV Tests
in effect on the Closing Date

 

15

--------------------------------------------------------------------------------


 

of the proposed Substitution) after the addition of a proposed Substitute
Mortgaged Property may be waived temporarily by Lender in its sole discretion,
if neither the Aggregate Debt Service Coverage Ratio will be reduced nor the
Aggregate Loan to Value Ratio for such Collateral Pool will be increased as a
result of such proposed Substitution, based on factors that are not in conflict
with Lender’s Underwriting Requirements, including but not limited to the then
current Valuation of the Mortgaged Properties in such Collateral Pool, the then
current Aggregate Debt Service Coverage Ratio of such Collateral Pool, the then
current Aggregate Loan to Value Ratio or such Collateral Pool, the strength of
the Guarantor, the quality of the market where the proposed Substituted
Mortgaged Property is located, the quality of any proposed Additional
Collateral, and the geographic distribution of the Mortgaged Properties in such
Collateral Pool at that time. Borrower shall provide a Shortfall Deposit and
otherwise comply with the provisions of Section 3.02(c)(ii).

 

(ii)           Lender shall evaluate the proposed Substitute Mortgaged Property
in accordance with the Underwriting Requirements, including an exit analysis
performed by Lender and acceptable to Fannie Mae, and shall make underwriting
determinations as to the Debt Service Coverage Ratio and the Loan to Value Ratio
of the proposed Substitute Mortgaged Property and the Aggregate Debt Service
Coverage Ratio and the Aggregate Loan to Value Ratio for the applicable
Collateral Pool on the basis of the lesser of (A) the acquisition price of the
proposed Substitute Mortgaged Property if purchased by Borrower within twelve
(12) months of the related Substitution Request, and (B) a Valuation made with
respect to the proposed Substitute Mortgaged Property. Notwithstanding the
provisions of Section 2.04 regarding the recalculation of Valuations and the
calculation of Debt Service Coverage Ratios, for purposes of reviewing proposed
Substitute Mortgaged Properties, if Lender reasonably determines market
conditions have changed in a manner adversely affecting any of the Mortgaged
Properties since the determination of the then effective Aggregate Loan to Value
Ratio for such Collateral Pool and Aggregate Debt Service Coverage Ratio for
such Collateral Pool, Lender may make new determinations of Aggregate Debt
Service Coverage Ratio and Aggregate Loan to Value Ratio for purposes of
determining whether to permit the addition of the proposed Substitute Mortgaged
Property to such Collateral Pool, which determination shall not modify the
Coverage and LTV Tests. Borrower shall promptly provide any information
reasonably required by Lender to make the determination permitted by the
preceding sentence.

 

(iii)          Within (x) in the case of a Collateral Pool with ten (10) or
fewer Mortgaged Properties, thirty (30) days, or (y) in the case of a Collateral
Pool with more than ten (10) Mortgaged Properties, sixty (60) days after receipt
of (A) the Substitution Request and (B) all reports, certificates and documents
required by the Underwriting Requirements, Lender shall notify Borrower whether
it has determined whether the proposed Substitute Mortgaged Property meets the
conditions for addition set forth in this Agreement. Within five (5) Business
Days after receipt of Lender’s written consent to the Substitution Request,
Borrower shall notify Lender in writing whether it elects to add the proposed
Substitute Mortgaged Property to such Collateral Pool. If Borrower fails to
respond within the period of five (5) Business Days, it shall be conclusively
deemed to have elected not to add the proposed Substitute Mortgaged Property to
such Collateral Pool.

 

(d)           Closing. If, pursuant to this Section 3.03, Lender determines that
the conditions set forth herein for the Substitution of the proposed Substitute
Mortgaged Property

 

16

--------------------------------------------------------------------------------


 

into the applicable Collateral Pool in replacement of the proposed Release
Mortgaged Property, and the applicable Collateral Pool Borrower timely elects to
cause such Substitution to occur and all conditions contained in this Section
3.03 and Section 4.01 and Section 4.04, to the extent Lender determines such
Sections are applicable, are satisfied, then the proposed Substitute Mortgaged
Property shall be substituted into such Collateral Pool in replacement of the
proposed Release Mortgaged Property, at a closing to be held at offices
designated by Lender and reasonably acceptable to the applicable Collateral Pool
Borrower on a Closing Date proposed by such Borrower and approved by Lender, and
occurring —

 

(i) if the Substitution of the proposed Substitute Mortgaged Property is to
occur simultaneously with the release of the proposed Release Mortgaged
Property, within thirty (30) days after Lender’s receipt of the applicable
Collateral Pool Borrower’s election (or on such other date to which the
applicable Collateral Pool Borrower and Lender may agree); or

 

(ii) if the Substitution of a proposed Substitute Mortgaged Property is to occur
subsequent to the release of the Release Mortgaged Property, within ninety (90)
days after the release of the Release Mortgaged Property (the “Property Delivery
Deadline”), provided that such Property Delivery Deadline may be extended by one
(1) additional ninety (90) day period in the event the applicable Collateral
Pool Borrower provides evidence to Lender’s satisfaction that it is diligently
pursuing a 1031 exchange with respect to the proposed Substitute Mortgaged
Property in accordance with the terms of this Section 3.03(d), provided that, on
a case by case basis, Lender may consent in its sole discretion to extend the
Property Delivery Deadline by one (1) additional ninety (90) day period (for a
total of one hundred eighty (180) days if the applicable Collateral Pool
Borrower is diligently pursuing the acquisition of a proposed Substitute
Mortgaged Property that is not in connection with a 1031 exchange.

 

(e)           Substitution Deposit.

 

(i)            The Deposit. If the addition of a proposed Substitute Mortgaged
Property is to occur subsequent to the release of the Release Mortgaged Property
pursuant to Section 3.03(d), at the Closing Date of the release of the Release
Mortgaged Property, Borrower (or in the case of a Collateral Pool with only one
(1) Mortgaged Property prior to the release, Guarantor) shall deposit with
Lender the “Substitution Deposit” described in Section 3.03(e)(ii) in the form
of cash or, in lieu of (and/or in addition to) depositing cash for the
Substitution Deposit, Borrower may post a Letter of Credit in accordance with
the terms of Section 4.08 of this Agreement, having a face amount equal to the
Substitution Deposit (or such lesser amount that has been deposited in cash). In
the event the Release Mortgaged Property is intended to be sold as part of a
like-kind exchange permitted under Section 1031 of the Internal Revenue Code,
such Substitution Deposit shall be held by a qualified intermediary, provided
such qualified intermediary enters into documents reasonably required by Lender
assigning such Substitution Deposit to the Lender, and providing that such
qualified intermediary shall distribute the Substitution Deposit in accordance
with this Agreement. In the case of a Collateral Pool with only one (1)
Mortgaged Property prior to the release, if the relevant Borrower is not able to
remain as the obligor on the Note evidencing the related Loan, the relevant
Borrower shall provide a replacement Borrower acceptable to Lender, which
replacement Borrower shall join into the Note until the earlier of (A) such time
that the Substitute Mortgaged Property is added to the Collateral Pool and the
Additional Borrower owning such Substitute Mortgaged Property has

 

17

--------------------------------------------------------------------------------


 

joined into the Note and other related Collateral Pool Loan Documents, and (B)
the date the Note is paid in full together with all prepayment premiums due
thereunder.

 

(ii)           Substitution Deposit Amount. The “Substitution Deposit” for each
proposed Substitution shall be an amount equal to, for a Fixed Loan, the Release
Price relating to such proposed Release Mortgaged Property; provided that in the
event that the applicable Collateral Pool shall contain only one (1) Mortgaged
Property after the completion of the Substitution, the Substitution Deposit
shall be the sum of (1) all Outstanding Loans for such Collateral Pool, plus (2)
any and all of the yield maintenance or prepayment premium for a Fixed Loan
through the end of the month in which the Property Delivery Deadline occurs as
if the Fixed Loan were to be prepaid in such month, plus (3) interest on the
Fixed Loan through the end of the month in which the Property Delivery Deadline
occurs.

 

(iii)          Continued Payments on Outstanding Notes. Such Collateral Pool
Borrower shall also be obligated to make any regularly scheduled payments of
principal and interest due under the applicable Note during any period between
the closing of the Release Mortgaged Property and the earlier of the closing of
the Substitute Mortgaged Property and the date of prepayment of the Note.

 

(iv)          Failure to Close Substitution. If the addition of the proposed
Substitute Mortgaged Property does not occur by the Property Delivery Deadline
in accordance with Section 3.03(d)(ii), then:

 

(A)          such Collateral Pool Borrower shall have irrevocably waived its
right to substitute such Release Mortgaged Property with a proposed Substitute
Mortgaged Property, and the release of the Release Mortgaged Property shall be
deemed to require a prepayment (or partial prepayment) of the portion of the
Note equal to the Release Price relating to the Release Mortgaged Property,
together with all yield maintenance, fee maintenance or prepayment premium then
due in connection with such payment; and

 

(B)           the applicable Collateral Pool Borrower shall comply with the
requirements set forth in Section 3.02(d) not previously satisfied with respect
to the Release Mortgaged Property, including payment of the Release Price. Such
Release Price, or the applicable portion thereof, shall be applied in the manner
set forth in Section 3.02(d) and the Letter of Credit, if applicable, delivered
by such Borrower pursuant to Section 3.03(e) and Section 4.08 of this Agreement
shall be returned to Borrower. However, if such Borrower fails to timely pay the
Release Price, Lender may draw upon the Substitution Deposit in satisfaction of
such obligation.

 

(v)           Substitution Deposit Disbursement. At closing of the Substitution,
Lender shall disburse the Substitution Deposit (including any interest accrued
on such Substitution Deposit) directly to the applicable Collateral Pool
Borrower at such time as the conditions precedent for the Substitution have been
satisfied, which must occur no later than the Property Delivery Deadline.
Notwithstanding the foregoing, in the event that the applicable Collateral Pool
Borrower adds a Substitute Mortgaged Property to such Collateral Pool prior to
the Property Delivery Deadline but the addition of such Substitute Mortgaged
Property has not in

 

18

--------------------------------------------------------------------------------


 

and of itself satisfied the requirements to close the Substitution, the
Substitution Deposit shall be reduced by the Allocable Loan Amount of such
Substitute Mortgaged Property as determined by Lender, and such reduction in the
Substitution Deposit shall be returned to the applicable Collateral Pool
Borrower, or in the case of a Letter of Credit, such Letter of Credit shall be
reduced by such reduction in the Substitution Deposit.

 

(f)            Conditions Precedent to Substitutions. The obligation of Lender
to make a requested Substitution is subject to Lender’s determination that each
of the conditions precedent set forth in Section 4.01 and Section 4.04 of this
Agreement have been satisfied.

 

(g)           Restriction on Borrowings. If the addition of the Substitute
Mortgaged Property to such Collateral Pool and the release of the Release
Mortgaged Property from such Collateral Pool does not occur simultaneously then,
until the addition of the Substitute Mortgaged Property to such Collateral Pool,
the aggregate principal balance of Loans Outstanding with respect to such
Collateral Pool shall not exceed the amount of the (i) Loans Outstanding
immediately prior to the release of such Release Mortgaged Property minus (ii)
the Allocable Loan Amount of the Release Mortgaged Property, unless the
applicable Collateral Pool Borrower has delivered additional Collateral
reasonably acceptable to Lender (including cash, letters of credit, and/or Cash
Equivalents) in an amount at least equal to such Allocable Loan Amount. If the
aggregate unpaid principal balance of Loans Outstanding exceeds the amount
resulting from subtracting (i) minus (ii) in the preceding sentence (and
additional Collateral reasonably acceptable to Lender (including cash, letters
of credit, and/or Cash Equivalents) has not been delivered by the applicable
Collateral Pool Borrower to Lender), such Collateral Pool Borrower shall repay
the necessary amount as a condition precedent to the addition of a Substitute
Mortgaged Property. Any payment received by Lender under this Section 3.03 shall
be applied against Loans Outstanding in the manner prescribed for Release Prices
pursuant to Section 3.02(d). The additional Collateral shall be released to the
applicable Collateral Pool Borrower upon the addition of the applicable
Substitute Mortgaged Property to such Collateral Pool.

 

ARTICLE 4

CONDITIONS PRECEDENT TO ALL REQUESTS

 

Section 4.01.        Conditions Applicable to All Requests.

 

The obligation of Lender to close the transaction requested in a Request by a
Collateral Pool Borrower shall be subject to Lender’s determination that all of
the following general conditions precedent (“General Conditions”) have been
satisfied, in addition to any other conditions precedent contained in this
Agreement:

 

(a)           Payment of Expenses. The payment by the applicable Collateral Pool
Borrower of Lender’s and Fannie Mae’s reasonable third-party out-of-pocket fees
and expenses payable (without duplication) in accordance with this Agreement,
including, but not limited to, the legal fees and expenses described in Section
8.04.

 

(b)           No Material Adverse Effect. There has been no Material Adverse
Effect on the financial condition, business or prospects of the applicable
Collateral Pool Borrower,

 

19

--------------------------------------------------------------------------------


 

IDOT Guarantor or Guarantor or in the physical condition, operating performance
or value of any of the Mortgaged Properties in such Collateral Pool since the
date of the most recent Compliance Certificate (or, with respect to the Initial
Loan, from the condition, business or prospects reflected in the financial
statements, reports and other information obtained by Lender during its review
of such Borrower, IDOT Guarantor and Guarantor and the Initial Mortgaged
Properties in such Collateral Pool).

 

(c)           No Default. There shall have been no monetary or material
non-monetary Event of Default (as determined in Lender’s sole and absolute
discretion) under such Collateral Pool and there shall exist no Event of Default
or Potential Event of Default with respect to such Collateral Pool on or before
the Closing Date for the Request and, after giving effect to the transaction
requested in the Request, no Event of Default or Potential Event of Default with
respect to such Collateral Pool shall have occurred.

 

(d)           No Insolvency. Receipt by Lender on the Closing Date for the
Request of evidence satisfactory to Lender that none of the applicable
Collateral Pool Borrower, IDOT Guarantor nor Guarantor is insolvent (within the
meaning of any applicable federal or state laws relating to bankruptcy or
fraudulent transfers) or will be rendered insolvent by the transactions
contemplated by the Loan Documents, including the making of an Additional Fixed
Loan, or, after giving effect to such transactions, will be left with an
unreasonably small amount of capital with which to engage in its business or
undertakings, or will have intended to incur, or believe that it has incurred,
debts beyond its ability to pay such debts as they mature or will have intended
to hinder, delay or defraud any existing or future creditor.

 

(e)           Accuracy of Information. No information, statement or report
furnished in writing to Lender by the applicable Collateral Pool Borrower or
IDOT Guarantor in connection with this Agreement or any other Loan Document with
respect to such Collateral Pool or in connection with the consummation of the
transactions contemplated hereby contains any statement which is incorrect in
any material respect.

 

(f)            Representations and Warranties. All representations and
warranties made by the applicable Collateral Pool Borrower, IDOT Guarantor and
Guarantor in the Loan Documents shall be true and correct in all material
respects on the Closing Date for the Request with the same force and effect as
if such representations and warranties had been made on and as of the Closing
Date for the Request; provided, however, that in the case of any Request
occurring after the Initial Closing Date, the date-down of such representations
and warranties shall exclude Section 9 (financing information) in the
Certificate of Borrower related to such Collateral Pool and any representation
or warranty contained in any of the other Loan Documents that is solely related
to an earlier date. On the Closing Date of any Request, the applicable
representations and warranties as referred to in this Section 4.01(f) shall be
deemed remade by the applicable Collateral Pool Borrower or IDOT Guarantor.

 

(g)           No Condemnation or Casualty. There shall not be pending or
threatened any condemnation or other taking, whether direct or indirect, against
any Mortgaged Property (other than a Release Mortgaged Property) in the
applicable Collateral Pool and there shall not have occurred any casualty to any
improvements located on the Mortgaged Property (other than a Release Mortgaged
Property) in the applicable Collateral Pool, which condemnation or

 

20

--------------------------------------------------------------------------------


 

casualty would have, or reasonably may be expected to have, a Material Adverse
Effect on the Mortgaged Properties (other than the Release Mortgaged Property)
in the applicable Collateral Pool taken as a whole.

 

(h)           Delivery of Closing Documents. The receipt by Lender of the
following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to Lender in all respects:

 

(i)            Fully executed original copies of each Loan Document for such
Collateral Pool required to be executed in connection with the Request, duly
executed and delivered by the parties thereto (other than Lender), each of which
shall be in full force and effect;

 

(ii)           Other than in connection with a Release Request, a Certificate of
Borrower or Certificate of IDOT Guarantor, as applicable;

 

(iii)          A Compliance Certificate;

 

(iv)          An Organizational Certificate;

 

(v)           Such other documents, instruments, approvals (and, if requested by
Lender, certified duplicates of executed copies thereof) and opinions as Lender
may reasonably request; and

 

(vi)          Other than in connection with a Release Request, a Confirmation of
Guaranty.

 

(i)            Covenants. The applicable Collateral Pool Borrower or IDOT
Guarantor is in full compliance with each of the covenants contained in Article
6 and Article 7 of this Agreement, without giving effect to any notice and cure
rights of Borrower.

 

(j)            Lehman Mezzanine Debt and Bank Debt Lender Approval. The
approval, to the extent required under the loan documents evidencing the Lehman
Mezzanine Debt and Bank Debt, has been obtained.

 

Section 4.02.           Conditions Precedent to Initial Loan.

 

The obligation of Lender to make an Initial Loan to a Collateral Pool Borrower
is subject to Lender’s determination that each of the following conditions
precedent has been satisfied:

 

(a)           Receipt by Lender of a fully executed Loan Request by such
Collateral Pool Borrower;

 

(b)           The Coverage and LTV Tests for such Collateral Pool are satisfied;

 

(c)           If the Initial Loan is a Variable Loan to such Collateral Pool
Borrower, receipt by Lender at least three (3) days prior to the Initial Closing
Date, of the confirmation of an Interest Rate Hedge commitment, in accordance
with the Hedge Security Agreement,

 

21

--------------------------------------------------------------------------------


 

effective as of the Initial Closing Date with a term ending no earlier than the
Variable Loan maturity date;

 

(d)           If the Initial Loan to such Collateral Pool Borrower is a Variable
Loan, receipt by Lender of Interest Rate Hedge Documents and an executed Hedge
Security Agreement, each effective as of the Initial Closing Date with a term
ending no earlier than the Variable Loan maturity date;

 

(e)           Delivery to the Title Company, for filing and/or recording in all
applicable jurisdictions, of all applicable Loan Documents required by Lender,
including duly executed and delivered original copies of the Variable Loan Note
(if applicable for such Collateral Pool), and/or a Fixed Loan Note (if
applicable for such Collateral Pool), a Guaranty, the Initial Security
Instruments covering the Initial Mortgaged Properties in such Collateral Pool
and UCC-1 Financing Statements covering the portion of the Collateral in such
Collateral Pool comprised of personal property, and other appropriate
instruments, in form and substance reasonably satisfactory to Lender and in form
proper for recordation, as may be necessary in the reasonable opinion of Lender
to perfect the Liens created by the applicable Security Instruments and any
other Loan Documents for such Collateral Pool creating a Lien in favor of
Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;

 

(f)            Intentionally Omitted

 

(g)           Receipt by Lender of all reasonable legal fees and expenses
payable by the applicable Collateral Pool Borrower in connection with the
Initial Loan;

 

(h)           Receipt by Lender of evidence that the Bank Debt and Lehman
Mezzanine Debt or an equivalent amount of equity is in place and has been
advanced to the extent necessary to effect the transactions contemplated hereby
and under the documents evidencing the Bank Debt and the Lehman Mezzanine Debt;

 

(i)            Receipt by Lender of an acceptable Intercreditor Agreement on a
Fannie Mae approved form with respect to the Lehman Mezzanine Debt and the Bank
Debt;

 

(j)            If required by Lender, receipt by Lender of an acceptable cash
management agreement on a Fannie Mae approved form.

 

Section 4.03.           Conditions Precedent to Additional Fixed Loans.

 

The obligation of Lender to make a requested Additional Fixed Loan to a
Collateral Pool Borrower is subject to each of the following conditions
precedent:

 

(a)           Such request shall not be applicable to any Collateral Pool that
secures a Variable Loan;

 

(b)           Receipt by Lender of the fully executed Loan Request;

 

22

--------------------------------------------------------------------------------


 

(c)           Delivery by Lender to the applicable Collateral Pool Borrower of
the Rate Form for the Additional Fixed Loan;

 

(d)           After giving effect to the requested Additional Fixed Loan, the
Aggregate Debt Service Coverage Ratio and Aggregate Loan to Value Ratio tests
set forth in Section 2.05 shall be satisfied;

 

(e)           Delivery of a Fixed Loan Note, duly executed by Collateral Pool
Borrower, in the amount and reflecting all of the terms of the Additional Fixed
Loan;

 

(f)            Receipt by Lender of the Re-Underwriting Fee;

 

(g)           Receipt by Lender of the Origination Fee;

 

(h)           Receipt by Lender of all reasonable legal fees and expenses
payable by the applicable Collateral Pool Borrower in connection with the Loan
Request;

 

(i)            No Governmental Approval not already obtained or made is required
for the execution and delivery of the documents to be delivered in connection
with the Additional Fixed Loan;

 

(j)            The applicable Collateral Pool Borrower, IDOT Guarantor or
Guarantor is not under any cease or desist order or other orders of a similar
nature, temporary or permanent of any Governmental Authority which would have
the effect of preventing or hindering performance of the terms and provisions of
the Agreement or any other Loan Documents for such Collateral Pool, nor are
there any proceedings presently in progress or, to its knowledge, contemplated
which, if successful, would lead to the issuance of any such order;

 

(k)           Receipt by Lender of a Confirmation of Guaranty; and

 

(l)            Receipt by Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the total aggregate Loans
Outstanding secured by such Collateral Pool (or such other amount agreed by
Lender) showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date (or, if applicable, the last Closing Date with
respect to which the Title Insurance Policy was endorsed) and other than
Permitted Liens and other exceptions approved by Lender, together with any
reinsurance agreements required by Lender.

 

Section 4.04.            Conditions Precedent to Release of Property from the
Collateral Pool.

 

The obligation of Lender to release a Mortgaged Property from a Collateral Pool
by executing and delivering the Release Documents on the Closing Date is subject
to Lender’s determination that each of the following conditions precedent has
been satisfied:

 

(a)           The requirements of Section 3.03(c), as applicable, will be
satisfied;

 

23

--------------------------------------------------------------------------------


 

(b)           Receipt by Lender of the Re-Underwriting Fee;

 

(c)           Receipt by Lender of the Release Price;

 

(d)           Receipt by Lender of the Release Fee;

 

(e)           Receipt by Lender on the Closing Date of one (1) or more
counterparts of each Release Document, dated as of the Closing Date, signed by
each of the parties (other than Lender) who is a party to such Release Document;

 

(f)            If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the release of the Release Mortgaged Property from the
applicable Collateral Pool and, as to any Security Instrument so amended, the
receipt by Lender of an endorsement to the Title Insurance Policy insuring the
Security Instrument, amending the effective date of the Title Insurance Policy
to the Closing Date and showing no additional exceptions to coverage other than
Permitted Liens;

 

(g)           If Lender determines the Release Mortgaged Property to be one (1)
phase of a project, and one (1) or more other phases of the project are
Mortgaged Properties which will remain in such Collateral Pool (“Remaining
Mortgaged Properties”), Lender must determine that the Remaining Mortgaged
Properties can be operated separately from the Release Mortgaged Property and
any other phases of the project which are not Mortgaged Properties in such
Collateral Pool and whether any cross use agreements or easements are necessary.
In making this determination, Lender shall evaluate access, utilities,
marketability, community services, ownership and operation of the Release
Mortgaged Properties and any other issues identified by Lender in connection
with similar loans anticipated to be sold to Fannie Mae;

 

(h)           Receipt by Lender of endorsements to the tie-in endorsements of
the Title Insurance Policies, if deemed necessary by Lender, to reflect the
release. Notwithstanding anything to the contrary herein, no release of any
Mortgaged Property in a Collateral Pool shall be made unless the applicable
Collateral Pool Borrower has provided title insurance to Lender in respect of
each of the Remaining Mortgaged Properties in such Collateral Pool in an amount
equal to (i) one hundred ten percent (110%) of the Initial Valuation of such
Mortgaged Properties (taking into account the title insurance coverage provided
by “tie-in” endorsements, if available) and, (ii) in the case of the Mortgaged
Properties located in states where tie-in endorsements are not available, one
hundred ten (110%) of the Valuation of such Mortgaged Properties;

 

(i)            Receipt by Lender on the Closing Date of a Confirmation of
Obligations, dated as of the Closing Date, signed by the applicable Collateral
Pool Borrower, IDOT Guarantor and Guarantor, pursuant to which such Borrower,
IDOT Guarantor and Guarantor confirm their obligations under the Loan Documents
to which they are a party; and

 

(j)            Receipt by Lender of all reasonable legal fees and expenses
payable by the applicable Collateral Pool Borrower in connection with the
Release Request.

 

24

--------------------------------------------------------------------------------


 

Section 4.05.             Conditions Precedent to Substitution of a Substitute
Mortgaged Property to the Collateral Pool.

 

Each Substitution is subject to Lender’s determination that each of the
following conditions precedent has been satisfied:

 

(a)           The Underwriting Requirements will be satisfied with respect to
the Substitute Mortgaged Property;

 

(b)           The requirements of Section 3.03(c), as applicable, will be
satisfied;

 

(c)           Receipt by Lender of the Substitution Fee;

 

(d)           Receipt by Lender of all reasonable legal fees and expenses
payable by the applicable Collateral Pool Borrower in connection with the
Substitution Request;

 

(e)           Receipt by Lender of the Re-Underwriting Fee;

 

(f)            Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Substitution Loan Documents for such Collateral
Pool required by Lender, including duly executed and delivered original copies
of any Security Instruments and UCC-1 Financing Statements covering the portion
of the Substitute Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance reasonably satisfactory to Lender
and in form proper for recordation, as may be necessary in the reasonable
opinion of Lender to perfect the Lien created by the applicable additional
Security Instrument, and any other Substitute Loan Document for such Collateral
Pool creating a Lien in favor of Lender, and the payment of all taxes, fees and
other charges payable in connection with such execution, delivery, recording and
filing;

 

(g)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of any Additional Borrower, Additional IDOT
Guarantor and/or the Substitute Mortgaged Property to such Collateral Pool and,
as to any Security Instrument so amended, the receipt by Lender of an
endorsement to the Title Insurance Policy insuring the Security Instrument,
amending the effective date of the Title Insurance Policy to the Closing Date
and showing no additional exceptions to coverage other than Permitted Liens; and

 

(h)           If the Title Insurance Policy for the Substitute Mortgaged
Property contains a tie-in endorsement, an endorsement to each other Title
Insurance Policy for the Mortgaged Properties in the same Collateral Pool
containing a tie-in endorsement, adding a reference to the Substitute Mortgaged
Property.

 

Section 4.06.           Delivery of Opinion Relating to Loan Request or
Substitution Request.

 

With respect to the closing of a Loan Request or a Substitution Request, it
shall be a condition precedent that Lender receives each of the following, each
dated as of the Closing Date for the Request, in form and substance satisfactory
to Lender in all respects, opinions of counsel

 

25

--------------------------------------------------------------------------------


 

(including local counsel, as applicable) to the applicable Collateral Pool
Borrower, IDOT Guarantor and Guarantor, as to the due organization and
qualification of the applicable Collateral Pool Borrower, IDOT Guarantor and
Guarantor, the due authorization, execution, delivery and enforceability of each
Loan Document for such Collateral Pool executed in connection with the Request
and such other matters as Lender may reasonably require, each dated as of the
Closing Date for the Request, in form and substance satisfactory to Lender in
all respects.

 

Section 4.07.            Delivery of Property-Related Documents.

 

With respect to each of the Initial Mortgaged Properties or a Substitute
Mortgaged Property, it shall be a condition precedent that Lender receive from
the applicable Collateral Pool Borrower or IDOT Guarantor each of the documents
and reports required by Lender pursuant to the Underwriting Requirements in
connection with the pledge of such Mortgaged Property and, each of the
following, each dated (where possible) as of the Closing Date for the Initial
Mortgaged Property or a Substitute Mortgaged Property, as the case may be, in
form and substance satisfactory to Lender in all respects:

 

(a)           A commitment for the Title Insurance Policy applicable to the
Mortgaged Property and a pro forma Title Insurance Policy based on such
commitment.

 

(b)           The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property.

 

(c)           The Survey applicable to the Mortgaged Property (which shall be
last revised no less than ninety (90) days prior to the Closing Date).

 

(d)           Evidence reasonably satisfactory to Lender of compliance of the
Mortgaged Property with Property Laws.

 

(e)           An Appraisal of the Mortgaged Property.

 

(f)            A Replacement Reserve Agreement, providing for the establishment
of a replacement reserve account, to be pledged to Lender, in which the owner
shall (unless waived by Lender) periodically deposit amounts for replacements
for improvements at the Mortgaged Property and as additional security for the
applicable Collateral Pool Borrower’s or IDOT Guarantor’s, if applicable,
obligations under the Loan Documents.

 

(g)           A Completion/Repair and Security Agreement, if required by Lender,
together with required escrows, on the standard form required by Lender.

 

(h)           An Assignment of Management Agreement, on the standard form
required by Lender.

 

(i)            An Assignment of Leases and Rents, if Lender determines one to be
necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law.

 

26

--------------------------------------------------------------------------------


 

(j)            A Certificate of Borrower.

 

(k)           If applicable, a fully executed Master Lease and an estoppel
certificate and subordination agreement with respect to each Master Lease, each
in substantially the form attached to this Agreement as EXHIBIT Q.

 

(l)            If applicable, a fully executed ground lease and an estoppel
certificate with respect to each ground lease, each in form and substance
acceptable to Lender.

 

(m)          Copies of each commercial lease affecting a Mortgaged Property and,
if required by Lender, a tenant estoppel certificate and subordination,
non-disturbance and attornment agreement, each in form and substance
satisfactory to Lender.

 

(n)           Copies of homeowners associations, easement, declarations and
similar agreements affecting any Mortgaged Property and, if required by Lender,
an estoppel certificate with respect to such agreements in form and substance
satisfactory to Lender.

 

Section 4.08.        Conditions Precedent to Letters of Credit.

 

The right or requirement of a Collateral Pool Borrower to provide a Letter of
Credit in connection with this Agreement is subject to Lender’s determination
that each of the following conditions precedent has been satisfied:

 

(a)           Letter of Credit Requirements. If such Collateral Pool Borrower
provides Lender with a Letter of Credit pursuant to this Agreement, the Letter
of Credit shall be in form and substance satisfactory to Lender and Lender shall
be entitled to draw under such Letter of Credit solely upon presentation of a
sight draft to the LOC Bank. Any Letter of Credit shall be for a term of at
least three hundred sixty-four (364) days (provided that in connection with a
Substitution, the term of any Letter of Credit shall be at least until the
Property Delivery Deadline). Any Letter of Credit shall be issued by a financial
institution satisfactory to Lender and shall have its long-term debt obligations
rated at least “A” or an equivalent rating by S&P and Moody’s and its short-term
debt obligations rated “A-1” / “P-1” or an equivalent rating by S&P and by
Moody’s (the “Issuer”).

 

(b)           Draws Under Letter of Credit. Lender shall have the right in its
sole discretion to draw monies under the Letter of Credit:

 

(i)            upon the occurrence of an Event of Default under such Collateral
Pool;

 

(ii)           if thirty (30) days prior to the expiration of the Letter of
Credit, either the Letter of Credit has not been extended for a term of at least
three hundred sixty-four (364) days (provided that in connection with a
Substitution, the term of any Letter of Credit shall be at least until the
Property Delivery Deadline) or such Collateral Pool Borrower has not replaced
the Letter of Credit with substitute cash collateral in the amount required by
Lender; or

 

(iii)          upon the downgrading of the long-term obligations of the LOC Bank
below “A” or an equivalent rating by either Rating Agency or short-term debt
below “A-

 

27

--------------------------------------------------------------------------------


 

1”/”P-1” or an equivalent rating by either Rating Agency; provided that Borrower
shall have ten (10) Business Days after notice of such downgrading to deliver to
Lender either (A) an acceptable replacement Letter of Credit or (B) substitute
cash collateral in the amount required by Lender.

 

(c)           Deposit to Cash Collateral Agreement. If Lender draws under the
Letter of Credit pursuant to Section 4.08(b)(ii) or (iii) above, Lender shall
deposit such draw monies into the Cash Collateral Account provided any interest
thereon shall inure to the benefit of Borrower.

 

(d)           Default Draws. If Lender draws under the Letter of Credit pursuant
to Section 4.08(b)(i) above, Lender may in its sole discretion use monies drawn
under the Letter of Credit for any of the following purposes:

 

(i)            to pay any amounts required to be paid by the applicable
Collateral Pool Borrower under the Loan Documents (including, without
limitation, any amounts required to be paid to Lender under this Agreement);

 

(ii)           to (on such Collateral Pool Borrower’s behalf, or on its own
behalf if Lender becomes the owner of the Mortgaged Property) pre-pay any Note;

 

(iii)          to make repairs required to address emergency or life and safety
conditions to any Mortgaged Property in such Collateral Pool; or

 

(iv)          deposit monies into the Cash Collateral Account.

 

(e)           Legal Opinion. Prior to or simultaneous with the delivery of any
new Letter of Credit (but not the extension of any existing Letter of Credit),
such Collateral Pool Borrower shall cause the LOC Bank’s counsel to deliver a
legal opinion in a customary form satisfactory to Lender.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.        Representations and Warranties of Borrower.

 

The representations and warranties of each Borrower, IDOT Guarantor and
Guarantor are contained in various Certificates of Borrower, the form of which
is attached to this Agreement as Exhibit L and Guaranty.

 

Section 5.02.        Representations and Warranties of Lender.

 

Lender hereby represents and warrants to each Borrower as follows:

 

(a)           Due Organization. Lender is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.

 

28

--------------------------------------------------------------------------------


 

(b)           Power and Authority. Lender has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement.

 

(c)           Due Authorization. The execution and delivery by Lender of this
Agreement, and the consummation by it of the transactions contemplated thereby,
and the performance by it of its obligations thereunder, have been duly and
validly authorized by all necessary action and proceedings by it or on its
behalf.

 

ARTICLE 6

AFFIRMATIVE COVENANTS OF BORROWER

 

Each Borrower agrees and covenants with Lender that, at all times during the
Term of this Agreement:

 

Section 6.01.        Compliance with Agreements.

 

Each Borrower, IDOT Guarantor and Guarantor shall comply with all the terms and
conditions of each Loan Document to which it is a party or by which it is bound;
provided, however, that Borrower’s, IDOT Guarantor’s or Guarantor’s failure to
comply with such terms and conditions shall not be an Event of Default until the
expiration of the applicable notice and cure periods, if any, specified in the
applicable Loan Document.

 

Section 6.02.        Maintenance of Existence.

 

Each Borrower Party shall maintain its existence and continue to be duly
organized under the laws of the state of its organization. Each Borrower Party
shall continue to be duly qualified to do business in each jurisdiction in which
such qualification is necessary to the conduct of its business and where the
failure to be so qualified would adversely affect the validity of, the
enforceability of, or the ability to perform, its obligations under this
Agreement or any other Loan Document to which it is a party or by which it is
bound.

 

Section 6.03.        Financial Statements; Accountants’ Reports; Other
Information.

 

Each Borrower, IDOT Guarantor and Guarantor shall keep and maintain at all times
complete and accurate books of accounts and records in sufficient detail to
correctly reflect (i) all of Borrower’s, IDOT Guarantor’s and Guarantor’s
financial transactions and assets and (ii) the results of the operation of each
Mortgaged Property in the applicable Collateral Pool and copies of all written
contracts, Leases and other instruments which affect each Mortgaged Property in
the applicable Collateral Pool (including all bills, invoices and contracts for
electrical service, gas service, water and sewer service, waste management
service, telephone service and management services). In addition, each Borrower,
IDOT Guarantor and Guarantor shall furnish, or cause to be furnished, to Lender:

 

(a)           Annual Combined Financial Statements. As soon as available, and in
any event within ninety (90) days after the close of its fiscal year during the
Term of this Agreement, the audited combined balance sheet of the Guarantors as
of the end of such fiscal year, the audited combined statement of operations and
the audited combined statement of cash flows of each Guarantor for such fiscal
year, all in reasonable detail and, commencing in the second fiscal

 

29

--------------------------------------------------------------------------------


 

year during the Term of this Agreement, stating in comparative form (solely to
the extent such previous year ended after the Initial Closing Date) the
respective figures for the corresponding date and period in the prior fiscal
year, prepared in accordance with GAAP consistently applied and accompanied by
an independent auditor’s report stating that the referenced financial statements
present fairly, in all material respects, the combined financial position,
results of operations and cash flows as of and for the applicable periods in
conformity with GAAP, with such certification to be free of exceptions and
qualifications as to the scope of the audit as to the going concern nature of
the business. Such combined audited financial statements will be accompanied by
an audited combined supplemental schedule of real estate by property as of the
end of the fiscal year and a combined supplemental schedule of rental revenues
and rental expenses by property. The combined totals of these supplemental
schedules will reconcile to the audited balance sheet and statement of
operations for the fiscal year, respectively.

 

(b)           Quarterly Financial Statements. As soon as available, and in any
event within sixty (60) days after each of the first three fiscal quarters of
each fiscal year during the Term of this Agreement, the unaudited combined
balance sheet of the Guarantors as of the end of such fiscal quarter, the
unaudited statement of operations and the unaudited statements of cash flows of
each Guarantor for the portion of the fiscal year ended with the last day of
such quarter, all prepared in accordance with GAAP and in reasonable detail and,
commencing in the second fiscal year during the Term of this Agreement, stating
in comparative form (solely to the extent such previous year ended after the
Initial Closing Date) the respective figures for the corresponding date and
period in the previous fiscal year, accompanied by a certificate of an
authorized representative of the Guarantor, stating that the referenced
financial statements present fairly, in all material respects and subject to
year-end adjustments, the financial position, results of operations and cash
flows for the applicable periods in conformity with GAAP.

 

(c)           Quarterly Property Statements. As soon as available, and in any
event within sixty (60) days after each of the first three Calendar Quarters, a
statement of income and expenses of each Mortgaged Property in such Collateral
Pool prepared in accordance with GAAP and accompanied by a certificate of an
authorized representative of each Borrower, each IDOT Guarantor and each
Guarantor reasonably acceptable to Lender to the effect that each such statement
of income and expenses fairly, accurately and completely presents the operations
of each such Mortgaged Property for the period indicated.

 

(d)           Annual Property Statements. On an annual basis within ninety (90)
days after the close of its fiscal year, an annual statement of income and
expenses of each Mortgaged Property in such Collateral Pool prepared in
accordance with GAAP and accompanied by a certificate of an authorized
representative of each Borrower, each IDOT Guarantor and each Guarantor
reasonably acceptable to Lender to the effect that each such statement of income
and expenses fairly, accurately and completely presents the operations of each
such Mortgaged Property for the period indicated.

 

(e)           Updated Rent Rolls. Upon Lender’s request (but not more frequently
than quarterly), a current Rent Roll for each Mortgaged Property owned by such
Borrower or IDOT Guarantor, showing the name of each tenant, and for each
tenant, the space occupied, the lease expiration date, the rent payable, the
rent paid and any other information requested by Lender and accompanied by a
certificate of an authorized representative of each Borrower, each IDOT

 

30

--------------------------------------------------------------------------------


 

Guarantor and each Guarantor reasonably acceptable to Lender to the effect that
each such Rent Roll fairly, accurately and completely presents the information
required therein as of its date.

 

(f)            Security Deposit Information; Operating Accounts Information.
Upon Lender’s request (but not more frequently than once each Calendar Quarter)
an accounting of all security deposits held in connection with any Lease of any
part of any Mortgaged Property in such Collateral Pool, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name and telephone number of the person to contact at
such financial institution, along with any authority or release necessary for
Lender to access information regarding such accounts.

 

(g)           Accountants’ Reports; Other Reports. Promptly upon receipt or
preparation thereof: (i) copies of any final reports and management letters
submitted to Borrower, IDOT Guarantor or Guarantor by its independent certified
public accountants in connection with the examination of its financial
statements made by such accountants (except for reports otherwise provided
pursuant to subsection (a) above); provided, however, that Borrower, IDOT
Guarantor or Guarantor shall only be required to deliver such reports and
management letters to the extent that they relate to Borrower, IDOT Guarantor or
Guarantor or any Mortgaged Property in such Collateral Pool; and (ii) all
schedules, financial statements or other similar reports delivered by Borrower,
IDOT Guarantor or Guarantor pursuant to the Loan Documents or requested by
Lender with respect to Borrower Parties’ business affairs or condition
(financial or otherwise) or any of the Mortgaged Properties in such Collateral
Pool.

 

(h)           Annual Budgets. Promptly, and in any event within sixty (60) days
after the start of its fiscal year, an annual budget for each Mortgaged Property
in such Collateral Pool for such fiscal year, setting forth an estimate of all
of the costs and expenses, including capital expenses, of maintaining and
operating each such Mortgaged Property.

 

(i)            Security Law Reporting Information. If any Borrower Party is or
becomes a public company, promptly upon the mailing thereof, (A) copies of all
financial statements, reports and proxy statements sent or made available
generally by such Borrower Party, or any of their Affiliates, to their
respective security holders, and (B) all press releases and other statements
made available generally by such Borrower Party, or any of their Affiliates, to
the public concerning material developments in the business of Borrower Party or
other party. Promptly upon the filing thereof, all regular and periodic reports
and all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or a similar form) and prospectuses, if any,
filed by Borrower Party, or any of their Affiliates, with the Securities and
Exchange Commission or other Governmental Authorities. Notwithstanding the
foregoing, for so long as the statements, reports, filings, and prospectus
required pursuant to this Section 6.03(i) are available for public review,
Borrower Parties shall not be required to separately deliver such items to
Lender.

 

(j)            Confidentiality of Certain Information. Borrower Parties shall
not disclose any terms, conditions, underwriting requirements or underwriting
procedures of the Credit Facility or any of the Loan Documents; provided,
however, that such confidential information may be disclosed (A) as required by
law or pursuant to generally accepted

 

31

--------------------------------------------------------------------------------


 

accounting procedures, (B) to direct or indirect owners of any Borrower Party,
officers, directors, employees, agents, partners, attorneys, accountants,
engineers and other consultants of Borrower Parties who need to know such
information, provided such Persons are instructed to treat such information
confidentially, (C) to any regulatory authority having jurisdiction over a
Borrower Party, (D) in connection with any filings with the Securities and
Exchange Commission or other Governmental Authorities, or (E) to any other
Person to which such delivery or disclosure may be necessary or appropriate (1)
in compliance with any law, rule, regulation or order applicable to a Borrower
Party, (2) in response to any subpoena or other legal process or information
investigative demand or (3) in connection with any litigation to which such
Borrower Party is a party.

 

(k)           Ownership Interests. Within one hundred twenty (120) days after
the end of each fiscal year of each Borrower, each IDOT Guarantor and each
Guarantor and at any other time upon Lender’s request, a statement that
identifies all owners of any interest in each Borrower, each IDOT Guarantor and
each Guarantor and the interest held by each, if Borrower or IDOT Guarantor is a
corporation, all officers and directors of Borrower or IDOT Guarantor, and if
Borrower, IDOT Guarantor or Guarantor is a limited liability company, all
managers who are not members; provided, however, that Borrower, IDOT Guarantor
and Guarantor shall not be required to identify limited partners or non-managing
members of such Borrower, IDOT Guarantor and Guarantor, and provided further
that nothing in this Section 6.03(k) shall affect the obligations to provide
disclosure and obtain Lender consents in connection with transfers of Ownership
Interests as set forth in Section 6.13.

 

(l)            Federal Tax Returns. Within thirty (30) days of filing, the
Federal Tax Return of Borrower, IDOT Guarantor and Guarantor.

 

Section 6.04.        Access to Records; Discussions With Officers and
Accountants.

 

To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, each Borrower shall permit Lender to and shall cause
IDOT Guarantor to:

 

(a)           inspect, make copies and abstracts of, and have reviewed or
audited, such of Borrower’s, IDOT Guarantor’s or Guarantor’s books and records
as may relate to the Obligations or any Mortgaged Property;

 

(b)           at any time discuss Borrower’s or IDOT Guarantor’s affairs,
finances and accounts with Senior Management or Borrower’s or IDOT Guarantor’s
property managers and independent public accountants, provided that a
responsible officer of ASOT has been given the opportunity to be a party to such
discussions; after an Event of Default, discuss Borrower’s or IDOT Guarantor’s
affairs, finances and account with Guarantor’s officers, partners and employees;

 

(c)           discuss the Mortgaged Properties’ conditions, operations or
maintenance with the property managers of such Mortgaged Properties, provided
that a responsible officer of ASOT has been given the opportunity to be a party
to such discussions, and the officers and employees of Borrower, IDOT Guarantor
and Guarantor; and

 

32

--------------------------------------------------------------------------------


 

(d)           receive any other information that Lender reasonably deems
necessary or relevant in connection with any Loan, any Loan Document or the
Obligations from the officers of Borrower or IDOT Guarantor or officers and
employees of Property Manager, provided that a responsible officer of ASOT has
been given the opportunity to be a party to such discussions. Notwithstanding
the foregoing, prior to an Event of Default or Potential Event of Default under
such Collateral Pool and in the absence of an emergency, all inspections shall
be conducted at reasonable times during normal business hours upon reasonable
notice to the applicable Collateral Pool Borrower.

 

Section 6.05.        Certificate of Compliance.

 

The applicable Collateral Pool Borrower shall deliver to Lender concurrently
with the delivery of the financial statements and/or reports required by Section
6.03(a) and Section 6.03(b) a certificate signed by an authorized representative
(provided that such authorized representative shall have no personal liability
in connection with such certificate) of such Borrower or Guarantor reasonably
acceptable to Lender (i) setting forth in reasonable detail the calculations
required to establish whether such Collateral Pool Borrower and Guarantor were
in compliance with the requirements of Article 6 of this Agreement on the date
of such financial statements, and (ii) stating that, to the best knowledge of
such individual following reasonable inquiry, no Event of Default or Potential
Event of Default has occurred with respect to such Collateral Pool, or if an
Event of Default or Potential Event of Default has occurred with respect to such
Collateral Pool, specifying the nature thereof in reasonable detail and the
action such Collateral Pool Borrower is taking or proposes to take. Any
certificate required by this Section 6.05 shall run directly to and be for the
benefit of Lender and Fannie Mae.

 

Section 6.06.        Maintain Licenses, Permits, Etc.

 

Each Borrower and IDOT Guarantor shall procure and maintain in full force and
effect all licenses, Permits, charters and registrations which are material to
the conduct of its business.

 

Section 6.07.        Inform Lender of Material Events.

 

Each Borrower shall promptly inform Lender in writing of any of the following
(and shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which such Borrower has actual knowledge:

 

(a)           Defaults. The occurrence of any Event of Default or any Potential
Event of Default by such Collateral Pool Borrower or IDOT Guarantor under this
Agreement or any other Loan Document with respect to its Collateral Pool;

 

(b)           Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
the receipt of notice from any Governmental Authority having jurisdiction over
such Borrower, IDOT Guarantor or Guarantor that (i) such Borrower, IDOT
Guarantor, or Guarantor is being placed under regulatory supervision, (ii) any
license, Permit, charter, membership or registration material to the conduct of
such Borrower’s, IDOT Guarantor’s or Guarantor’s business or the Mortgaged
Properties in

 

33

--------------------------------------------------------------------------------


 

such Collateral Pool is to be suspended or revoked or (iii) such Borrower, IDOT
Guarantor or Guarantor is to cease and desist any practice, procedure or policy
employed by such Borrower, IDOT Guarantor or Guarantor in the conduct of its
business, and with respect to (i), (ii) or (iii) the same would have, or may
reasonably be expected to have, a Material Adverse Effect;

 

(c)           Bankruptcy Proceedings. The commencement of any proceedings by or
against such Borrower, IDOT Guarantor or Guarantor under any applicable
bankruptcy, reorganization, liquidation, insolvency or other similar law now or
hereafter in effect or of any proceeding in which a receiver, liquidator,
trustee or other similar official is sought to be appointed for it;

 

(d)           Environmental Claim. The receipt from any Governmental Authority
or other Person of any notice of violation, claim, demand, abatement, order or
other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property in the applicable Collateral Pool in violation of any law or
(ii) the violation, or alleged violation, of any Hazardous Materials Laws in
connection with any Mortgaged Property in such Collateral Pool or any of the
other assets of such Borrower or IDOT Guarantor;

 

(e)           Material Adverse Effects. The occurrence of any act, omission,
change or event (including the commencement of any proceedings by or against
such Borrower, IDOT Guarantor or Guarantor in any Federal, state or local court,
or before any Governmental Authority, or before any arbitrator), which has, or
may reasonably be expected to have, a Material Adverse Effect, subsequent to the
date of the most recent audited financial statements of Guarantor, Borrower or
IDOT Guarantor delivered to Lender pursuant to Section 6.03; and

 

(f)            Accounting Changes. Any material change in such Borrower’s, IDOT
Guarantor’s or Guarantor’s accounting policies or financial reporting practices
not already reported in the financial statements delivered pursuant to Section
6.03.

 

Section 6.08.        Compliance with Applicable Laws.

 

Each Collateral Pool Borrower or IDOT Guarantor shall comply in all material
respects with all Applicable Laws now or hereafter affecting any Mortgaged
Property in such Collateral Pool or any part of any Mortgaged Property in such
Collateral Pool or requiring any alterations, repairs or improvements to any
Mortgaged Property in such Collateral Pool. The applicable Collateral Pool
Borrower or IDOT Guarantor shall comply with all written notices from
Governmental Authorities.

 

Section 6.09.        Alterations to the Mortgaged Properties.

 

Except as otherwise provided in the applicable Loan Documents, Borrower and IDOT
Guarantor shall have the right to undertake any alteration, improvement,
demolition, removal or

 

34

--------------------------------------------------------------------------------


 

construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (i) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
Multifamily Residential Property in substantially the same manner in which it is
being operated on the date such property became Collateral, (ii) the
construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to five percent (5%) or more of the Leases (or
Residential Agreements, if applicable) would be permitted to terminate their
Leases (or Residential Agreements, if applicable) or to abate the payment of all
or any portion of their rent, or (iii) such Alteration will be completed in more
than twelve (12) months from the date of commencement or in the last year of the
Term of this Agreement. Notwithstanding the foregoing, unless required by law or
court order, Borrower or IDOT Guarantor must obtain Lender’s prior written
consent to construct Alterations with respect to the Mortgaged Property costing
in excess of, with respect to any Mortgaged Property, $500,000. Borrower or IDOT
Guarantor must give prior written notice to Lender of its intent to construct
any Alterations required by law or court order (regardless of cost) or
Alterations with respect to such Mortgaged Property costing in excess of
$200,000 (the Lender shall be deemed to have received such notice from Borrower
or IDOT Guarantor with respect to any Alteration costing in excess of $200,000
up to and including $500,000 if Borrower includes such Alteration in the budget
for the applicable fiscal year required to be delivered by Borrower or IDOT
Guarantor pursuant to Section 6.03(h)); provided, however, that the preceding
requirements shall not be applicable to Alterations made, conducted or
undertaken by Borrower or IDOT Guarantor as part of Borrower’s or IDOT
Guarantor’s routine maintenance and repair of the Mortgaged Properties as
required by the Loan Documents. Borrower or IDOT Guarantor may, on an annual
basis, obtain the prior consent of Lender to undertake, during a fiscal year,
Alterations that require Lender’s consent pursuant to this Section 6.09 by
including in the annual budget for such fiscal year delivered by Borrower or
IDOT Guarantor pursuant to Section 6.03 the following information: (A) the
identity of the Mortgaged Property or Properties affected by such Alterations, a
description of the Alterations to be undertaken, a proposed time schedule for
the performance of such Alterations, and a description of the expenses shown in
the annual budget that pertain to such Alterations; (B) a description of the
number of units that will be affected by such Alterations, the time period that
any or all of such units will not be available for occupancy, and an estimate of
the loss revenue that will result therefrom; and (C) a request, in writing that
Lender consent, in advance, to the undertaking of such specified Alterations.
Within twenty (20) days after receipt of any such request, Lender shall approve
or disapprove such request in writing and, if Lender disapproves such request,
it will provide Borrower or IDOT Guarantor with a brief statement of the reasons
for such disapproval. If Lender does not either approve or disapprove such
request within such twenty (20) day period, such request shall be deemed
approved.

 

Section 6.10.        Loan Document Taxes.

 

If any tax, assessment or Imposition (other than an income tax, franchise tax or
excise tax imposed on or measured by, the net income or capital (including
branch profits tax) of Lender (or any transferee or assignee thereof, including
a participation holder)) (“Loan Document Taxes”) is levied, assessed or charged
by the United States, or any State in the United States, or

 

35

--------------------------------------------------------------------------------


 

any political subdivision or taxing authority thereof or therein upon any of the
Loan Documents or the obligations secured thereby, the interest of Lender in the
Mortgaged Properties, or Lender by reason of or as holder of the Loan Documents,
the applicable Collateral Pool Borrower or IDOT Guarantor shall pay all such
Loan Document Taxes to, for, or on account of Lender (or provide funds to Lender
for such payment, as the case may be) as they become due and payable and shall
promptly furnish proof of such payment to Lender, as applicable. In the event of
passage of any law or regulation permitting, authorizing or requiring such Loan
Document Taxes to be levied, assessed or charged, which law or regulation in the
opinion of counsel to Lender may prohibit the applicable Collateral Pool
Borrower or IDOT Guarantor from paying the Loan Document Taxes to or for Lender,
such Borrower or IDOT Guarantor shall enter into such further instruments as may
be permitted by law to obligate such Borrower or IDOT Guarantor to pay such Loan
Document Taxes.

 

Section 6.11.        Further Assurances.

 

Each Collateral Pool Borrower or IDOT Guarantor, at the request of Lender, shall
execute and deliver and, if necessary, file or record such statements,
documents, agreements, UCC financing and continuation statements and such other
instruments and take such further action as Lender from time to time may request
as reasonably necessary, desirable or proper to carry out more effectively the
purposes of this Agreement or any of the other Loan Documents for such
Collateral Pool or to subject the Collateral to the lien and security interests
of the Loan Documents for such Collateral Pool or to evidence, perfect or
otherwise implement, to assure the lien and security interests intended by the
terms of the Loan Documents for such Collateral Pool or in order to exercise or
enforce its rights under the Loan Documents for such Collateral Pool.

 

Section 6.12.        Ownership.

 

At all times during the Term of this Agreement:

 

(a)           Each Borrower and IDOT Guarantor shall be a Delaware limited
liability company.

 

(b)           The Managing Member and sole owner of each Borrower shall be a
Delaware limited liability company 100% owned, directly or indirectly, by ASOT
and the day to day operation of each Borrower and IDOT Guarantor shall be
controlled by one or more Lehman Entities and/or Tishman Speyer Control Persons.

 

(c)           ASOT shall be 100% owned (exclusive of preferred unit interests
existing on the Initial Closing Date), directly or indirectly, by one or more
Guarantors (other than ASOT).

 

(d)           The Guarantors shall be owned, directly or indirectly, at least
9.7%, in the aggregate, by Lehman Entities and/or Tishman Speyer Control
Persons.

 

(e)           The day to day operations of each Guarantor shall be controlled by
one or more Lehman Entities and/or Tishman Speyer Control Persons.

 

36

--------------------------------------------------------------------------------


 

Section 6.13.        Transfer of Ownership Interests in Borrower Parties.

 

(a)           Prohibition on Transfers. Subject to paragraph (b) of this Section
6.13, no Borrower Party shall cause or permit a Transfer or a Change of Control.

 

(b)           Permitted Transfers. Notwithstanding the provisions of paragraph
(a) of this Section 6.13, the following Transfers are permitted without the
consent of Lender:

 

(i)            A Transfer of direct or indirect interest in any Borrower Party;
provided, however, that no Change in Control occurs as the result of such
Transfer.

 

(ii)           The issuance by a Borrower Party of additional membership
interests or stock and the subsequent direct or indirect Transfer of such
interests or stock; provided, however, that no Change in Control occurs as the
result of such Transfer.

 

(iii)          A merger with or acquisition of another entity by a Borrower
Party, provided that (A) each such Borrower Party is the surviving entity after
such merger or acquisition, (B) no Change in Control occurs, and (C) such merger
or acquisition does not otherwise result in an Event of Default other than an
Event of Default arising out of the breach of Section 6.13(a) of this Agreement.

 

(iv)          A transfer of an interest by a Guarantor, provided that,
concurrently with such transfer, the transferee of such interest becomes an
Additional Guarantor; provided that (a) any Transferee that is a subsidiary of
any Guarantor shall not be required to become an Additional Guarantor and (b)
any Transferee that is not wholly-owned by Guarantor, collectively (e.g., a
joint venture or fund that is controlled by Guarantor or an Affiliate thereof),
shall not be required to become an Additional Guarantor, but the Affiliate of
Guarantor that owns the interest in the Transferee in question, if such
Affiliate is not itself a subsidiary of any Guarantor, shall become an
Additional Guarantor.

 

(v)           Transfers from one Guarantor to another Guarantor. Notwithstanding
the foregoing, no Transfer shall be permitted if the proposed transferee is
identified on any of the lists referenced in (iii) of the definition of
Prohibited Person.

 

(c)           Consent to Prohibited Transfers. Lender may, in its sole
discretion, consent to a Transfer that would otherwise violate this Section 6.13
if, prior to the Transfer, the relevant Borrower Party has satisfied each of the
following requirements:

 

(i)            the submission to Lender of all information required by Lender to
make the determination required by Section 6.13;

 

(ii)           the absence of any Event of Default;

 

(iii)          the transferee meets all of the eligibility (including the
requirement that the proposed transferee is not a Prohibited Person), credit,
management and other standards (including any standards with respect to previous
relationships between Lender or Fannie Mae and the transferee and the
organization of the transferee) customarily applied by Lender or

 

37

--------------------------------------------------------------------------------


 

Fannie Mae at the time of the proposed Transfer to the approval of borrowers or
guarantors, as the case may be, in connection with the origination or purchase
of similar mortgages, deeds of trust or deeds to secure debt on Multifamily
Residential Properties;

 

(iv)          in the case of a Transfer of direct or indirect Ownership
Interests in Borrower Party, as the case may be, if transferor or any other
person has obligations under any Loan Documents, the execution by the transferee
or one (1) or more individuals or entities acceptable to Lender and Fannie Mae
of an assumption agreement that is acceptable to Lender and Fannie Mae and that,
among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;

 

(v)           in the event such Transfer of direct or indirect Ownership
Interests in Borrower, IDOT Guarantor or Guarantor results in (i) a Change of
Control or (ii) a Transfer of a Mortgaged Property, (such Transfer must include
all Mortgaged Properties in a Collateral Pool);

 

(vi)          Lender’s receipt of all of the following:

 

(A)          in the case of a Transfer or assumption of an entire Collateral
Pool or Pools, but not the Transfer or full assumption of the Credit Facility, a
transfer fee equal to one percent (1%) of the Loans Outstanding under such
Collateral Pool or Pools immediately prior to the Transfer, and in all other
cases, a transfer fee equal to 25 basis points (0.25%) of the Loans Outstanding
under this Agreement immediately prior to the Transfer.

 

(B)           Borrower shall reimburse on demand Lender for all of Lender’s
reasonable out-of-pocket costs (including reasonable attorneys’ fees) incurred
in reviewing the Transfer request.

 

Section 6.14.        Transfer of Ownership of Mortgaged Property.

 

(a)           Prohibition on Transfers. Subject to paragraph (b) of this Section
6.14, none of Borrower, IDOT Guarantor or Guarantor shall cause or permit a
Transfer of all or any part of a Mortgaged Property.

 

(b)           Permitted Transfers. Notwithstanding provision (a) of this Section
6.14, the following Transfers of a Mortgaged Property by Borrower, IDOT
Guarantor or Guarantor are permitted without the consent of Lender:

 

(i)            The grant of a leasehold interest in individual dwelling units or
commercial spaces in accordance with the Security Instrument.

 

(ii)           A sale or other disposition of obsolete or worn out personal
property which is contemporaneously replaced by comparable personal property of
equal or greater value which is free and clear of liens, encumbrances and
security interests other than those created by the Loan Documents or Permitted
Liens.

 

38

--------------------------------------------------------------------------------


 

(iii)          The creation of a mechanic’s or materialmen’s lien or judgment
lien against a Mortgaged Property which is released of record, bonded over, or
otherwise remedied to Lender’s satisfaction within thirty (30) days of the date
of creation.

 

(iv)          The grant of an easement if, prior to the granting of the
easement, Borrower causes to be submitted to Lender all information required by
Lender to evaluate the easement, and if Lender consents to such easement based
upon Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower or IDOT Guarantor pays to Lender, on demand, all
reasonable third-party out-of-pocket costs and expenses incurred by Lender in
connection with reviewing Borrower’s request. Lender shall not unreasonably
withhold its consent to or withhold its agreement to subordinate the lien of a
Security Instrument to (A) the grant of a utility easement serving a Mortgaged
Property to a publicly operated utility, or (B) the grant of an easement related
to expansion or widening of roadways, provided that any such easement is in form
and substance reasonably acceptable to Lender and does not materially and
adversely affect the access, use or marketability of a Mortgaged Property.

 

(v)           The creation of a Permitted Lien.

 

(c)           Consent to Prohibited Transfers. Lender may, in its sole and
absolute discretion, consent to a Transfer that would otherwise violate this
Section 6.14 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:

 

(i)            the submission to Lender of all information required by Lender to
make the determination required by this Section 6.14;

 

(ii)           the absence of any Event of Default;

 

(iii)          the transferee meets all of the eligibility (including the
requirement that the proposed transferee is not a Prohibited Person), credit,
management and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of Borrower, IDOT Guarantor or Guarantor, as the case may be, in
connection with the origination or purchase of similar mortgages, deeds of trust
or deeds to secure debt on Multifamily Residential Properties;

 

(iv)          if transferor or any other person has obligations under any Loan
Documents, the execution by the transferee or one (1) or more individuals or
entities acceptable to Lender of an assumption agreement that is acceptable to
Lender and that, among other things, requires the transferee to perform all
obligations of transferor or such person set forth in such Loan Document, and
may require that the transferee comply with any provisions of this Instrument or
any other Loan Document which previously may have been waived by Lender;

 

(v)           the Mortgaged Property, at the time of the proposed Transfer,
meets all standards as to its physical condition that are customarily applied by
Lender at the time of the proposed Transfer to the approval of properties in
connection with the origination or purchase of similar mortgages on multifamily
properties;

 

39

--------------------------------------------------------------------------------


 

(vi)          such Transfer applies to all Mortgaged Properties in a Collateral
Pool (except with respect to a Collateral Pool with one (1) Mortgaged Property,
no individual Mortgaged Property may be Transferred subject to the lien of the
Security Instrument);

 

(vii)         Lender’s receipt of all of the following:

 

(A)          in the case of a Transfer or assumption of an entire Collateral
Pool or Pools, but not the Transfer or full assumption of the Credit Facility, a
transfer fee equal to one percent (1%) of the Loans Outstanding under such
Collateral Pool or Pools immediately prior to the Transfer, and in all other
cases, a transfer fee equal to 25 basis points (0.25%) of the Loans Outstanding
under this Agreement immediately prior to the Transfer.

 

(B)           Borrower shall reimburse Lender on demand for all of Lender’s
reasonable out-of-pocket costs (including reasonable attorneys’ fees) incurred
in reviewing the Transfer request.

 

Section 6.15.        Change in Senior Management.

 

Borrower shall give Lender notice of any change in the identity of Senior
Management within ten (10) Business Days of the occurrence thereof.

 

Section 6.16.        Date-Down Endorsements.

 

At any time and from time to time, a Lender may obtain an endorsement to each
Title Insurance Policy containing a Revolving Credit Endorsement, amending the
effective date of the Title Insurance Policy to the date of the title search
performed in connection with the endorsement. The applicable Collateral Pool
Borrower shall pay for the cost and expenses incurred by Lender to the Title
Company in obtaining such endorsement, provided that, for each Title Insurance
Policy, it shall not be liable to pay for more than one (1) such endorsement in
any consecutive twelve (12) month period (including if such Borrower has paid
for such endorsements in connection with a Substitution or Release).

 

Section 6.17.        Ownership of Mortgaged Properties.

 

Applicable Borrower or IDOT Guarantor shall be the sole owner of its Mortgaged
Properties free and clear of any Liens other than Permitted Liens.

 

Section 6.18.        Change in Property Manager.

 

Collateral Pool Borrower shall give Lender notice of any change in the identity
of the Property Manager of each Mortgaged Property in such Collateral Pool, and
no such change shall be made without the prior consent of Lender, which shall
not be unreasonably withheld, conditioned or delayed based on the criteria for
approval of Property Managers as required by Lender for similar loans
anticipated to be sold to Fannie Mae. Notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing, such Collateral Pool
Borrower may change the Property Manager to an Affiliate of Borrower without
prior consent of Lender, provided such Collateral Pool Borrower gives Lender
prior written notice of such change. As of

 

40

--------------------------------------------------------------------------------


 

the date hereof, Archstone Property Management LLC, a Delaware limited liability
company (“Manager LLC”) and Archstone Property Management (California)
Incorporated, a Delaware corporation and Tishman, Speyer Properties, L.P. (or
any Affiliate thereof) (“Manager Corporation”) are hereby approved as the
Property Manager.

 

Section 6.19.        ADA Litigation.

 

Borrower acknowledges that that certain Equal Rights Center v. Archstone
litigation (Civil Action No. 04-03975 (AMD), U.S. Dist. Ct., D. Md.) (the “ADA
Litigation”) identifies various properties (which properties may include the
Mortgaged Properties), owned by Borrower, IDOT Guarantor or other entities
affiliated with ASOT, as having potential construction/design violations under
the Fair Housing Act and the Americans with Disabilities Act. Borrower and IDOT
Guarantor shall abide by all terms, provisions, requirements and conditions
resulting from a final adjudication, settlement, resolution or other disposition
of the ADA Litigation, including, but not limited to, the Consent Decree.

 

Section 6.20.        Special Covenant Regarding Newport Village.

 

The Borrower acknowledges that, with respect to the Mortgaged Property commonly
known as Newport Village, having an address at 4757 W. Braddock Road,
Alexandria, Virginia, such Mortgaged Property has or had an underground storage
tank that may not have been properly closed. The Phase II Environmental Study
with respect to such Mortgaged Property recommended that the relevant Borrower
report the environmental findings with respect to such underground storage tank
closure to the appropriate regulatory authorities. Borrower shall promptly make
such report to the appropriate regulatory authorities and take any action
recommended or required by the relevant regulatory authorities. This covenant is
in addition to, and not instead of, any other environmental covenants,
obligations and indemnifications set forth in the Loan Documents.

 

Section 6.21.        Special Covenant Regarding The Bennington.

 

The Borrower acknowledges that, with respect to the Mortgaged Property commonly
known as The Bennington, having an address at 1201 S. Eads Street, Arlington,
Virginia, such Mortgaged Property has or had an underground storage tank that
may not have been properly closed. The Phase II Environmental Study with respect
to such Mortgaged Property recommended that the relevant Borrower report the
environmental findings with respect to such underground storage tank closure to
the appropriate regulatory authorities. Borrower shall promptly make such report
to the appropriate regulatory authorities and take any action recommended or
required by the relevant regulatory authorities. This covenant is in addition
to, and not instead of, any other environmental covenants, obligations and
indemnifications set forth in the Loan Documents.

 

Section 6.22.        Special Covenant Regarding Oakwood Long Beach Marina.

 

The Borrower acknowledges that various activities have taken place on the
Mortgaged Property commonly known as Oakwood Long Beach Marina, having an
address at 333 First Street, Seal Beach, California, that may have resulted in
damage or other requirements with

 

41

--------------------------------------------------------------------------------


 

respect to environmental matters relating to such Mortgaged Property. Borrower
has represented to Lender it is seeking a no further action letter from the
California Environmental Protection Agency and/or other appropriate regulatory
authorities. Borrower hereby agrees to use commercially reasonable efforts to
promptly obtain such no action letter or other regulatory approval with respect
to such Mortgage Property and, if required, take any and all remedial or other
action recommended or required by any applicable regulatory authority. This
covenant is in addition to, and not instead of, any other covenants, obligations
and indemnifications set forth in the Loan Documents.

 

Section 6.23.        Special Covenant Regarding Archstone del Rey and Oakwood
Marina del Rey.

 

(a)           The Borrower acknowledges that, with respect to the Mortgaged
Property commonly known as Archstone Marina del Rey and having an address at
4157 Via Marina, Marina del Rey, California, a default currently exists under
the ground lease related to such property. Borrower hereby agrees that it will
use commercially reasonable efforts to cure such default promptly, and shall
provide evidence to Lender that such cure has been accepted and acknowledged by
the landlord under such Ground Lease and any other applicable regulatory
authority. Borrower’s obligation under this Section 6.23(a) shall be in addition
to, and not in lieu of, any other covenants, obligations and indemnifications
set forth in the Loan Documents.

 

(b)           The Borrower acknowledges that, with respect to the Mortgaged
Property commonly known as Oakwood Marina del Rey and having an address at 4111
Via Marina, Marina del Rey, California, a default currently exists under the
ground lease related to such property. Borrower hereby agrees that it will use
commercially reasonable efforts to cure such default promptly, and shall provide
evidence to Lender that such cure has been accepted and acknowledged by the
landlord under such Ground Lease and any other applicable regulatory authority.
Borrower’s obligation under this Section 6.23(b) shall be in addition to, and
not in lieu of, any other covenants, obligations and indemnifications set forth
in the Loan Documents.

 

Section 6.24.        Special Covenant Regarding The Statesman.

 

The Borrower acknowledges that, with respect to the Mortgaged Property commonly
known as The Statesman, having an address at 2020 F Street, N.W., Washington,
D.C., such Mortgaged Property has or had an underground storage tank that has
been designated as “permanently out of use.” The Phase I Environmental Study
with respect to such Mortgaged Property recommended that the relevant Borrower
perform a Phase II Environmental Study on such Mortgaged Property. Borrower
shall promptly perform such Phase II Environmental Study and take any action
recommended or required by such Phase II Environmental Study. This covenant is
in addition to and not instead of, any other environmental covenants,
obligations and indemnifications set forth in the Loan Documents.

 

Section 6.25.        Special Covenant Regarding Connecticut Heights.

 

The Borrower acknowledges that, with respect to the Mortgaged Property commonly
known as Connecticut Heights, having an address at 4850 Connecticut Avenue,
N.W., Washington, D.C., such Mortgaged Property has an active underground
storage tank. The Phase

 

42

--------------------------------------------------------------------------------


 

I Environmental Study with respect to such Mortgaged Property recommended that
the relevant Borrower perform a Phase II Environmental Study on such Mortgaged
Property. Borrower shall promptly perform such Phase II Environmental Study and
take any action recommended or required by such Phase II Environmental Study.
This covenant is in addition to and not instead of, any other environmental
covenants, obligations and indemnifications set forth in the Loan Documents.

 

Section 6.26.        Special Covenant Regarding Line of Credit Availability.

 

Borrower shall, within fifteen (15) days of the end of each fiscal quarter,
report in writing to Lender the amount of Line of Credit Availability and
whether a Line of Credit Triggering Event has occurred.

 

Section 6.27.        Special Covenant Regarding Key West and The Westmont.

 

The Mortgaged Property known as Key West, having an address at 750 Columbus
Avenue, New York, New York, and the Mortgaged Property commonly known as The
Westmont, having an address at 730 Columbus Avenue, New York, New York, are each
subject to certain regulatory agreements with the New York City Housing
Development Corporation (the “HDC”). Pursuant to those agreements, consent of
the HDC to the transfer of certain interests related to the consummation of the
transactions described herein is required from HDC, and consent to permit Lender
to foreclose on the Security Instruments with respect to such Mortgaged
Properties is also required from HDC. Borrower has received certain assurances
from in-house legal counsel for the HDC with respect to approval of the
transactions contemplated hereby. Borrower hereby agrees that it will use
commercially reasonable efforts to obtain consent to the transaction
contemplated hereby, and consent to foreclosure by Lender under its security
instrument in form and substance satisfactory to Lender.

 

ARTICLE 7

NEGATIVE COVENANTS OF BORROWER

 

Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:

 

Section 7.01.        Other Activities.

 

No Borrower Party shall:

 

(a)           in the case of any Borrower, IDOT Guarantor or managing member or
general partner of a Borrower or an IDOT Guarantor, amend its Organizational
Documents in any material respect without the prior written consent of Lender;

 

(b)           in the case of any Borrower Party not described in (a) of this
Section 7.01, amend its Organizational Documents in any way that would have a
material adverse effect on any Borrower Party’s ability to perform its
obligations under the Loan Documents without the prior written consent of
Lender;

 

43

--------------------------------------------------------------------------------


 

(c)           dissolve or liquidate in whole or in part (except for the sale of
Mortgaged Properties in the ordinary course of business);

 

(d)           in the case of any Borrower, IDOT Guarantor or managing member or
general partner of a Borrower or an IDOT Guarantor, except as otherwise provided
in this Agreement, without the prior written consent of Lender, merge or
consolidate with any Person;

 

(e)           in the case of any Borrower Party not described in (d) of this
Section 7.01, if such merger or consolidation would have a Material Adverse
Effect on any Borrower Party’s ability to perform its obligations under the Loan
Documents, merge or consolidate with any other Person without the prior written
consent of Lender;

 

(f)            use, or permit to be used, any Mortgaged Property in the
applicable Collateral Pool for any uses or purposes other than as a Multifamily
Residential Property and ancillary uses consistent with Multifamily Residential
Properties;

 

(g)           in the case of any Borrower, IDOT Guarantor or managing member or
general partner of a Borrower or an IDOT Guarantor, convert from one type of
legal entity to another type of legal entity; or

 

(h)           in the case of any Borrower Party not described in (g) of this
Section 7.01, if such conversion would have a Material Adverse Effect on any
Borrower Party’s ability to perform its obligations under the Loan Documents,
convert from one type of legal entity to another type of legal entity.

 

Each Borrower Party shall promptly provide Lender with notice and a copy of any
amendment of its Organizational Documents that does not require prior written
consent of Lender.

 

Section 7.02.        Liens.

 

Neither Borrower nor IDOT Guarantor shall create, incur, assume or suffer to
exist any Lien on Borrower’s or IDOT Guarantor’s, as applicable, interest in any
Mortgaged Property in its Collateral Pool or any part of any Mortgaged Property,
except the Permitted Liens.

 

Section 7.03.        Indebtedness.

 

Neither Borrower nor IDOT Guarantor shall incur or be obligated at any time with
respect to any Indebtedness (other than Loans) in connection with or secured by
any of the Mortgaged Properties. None of Borrower, IDOT Guarantor, any mezzanine
borrower under the Lehman Mezzanine Debt, or any entity whose sole asset is a
direct or indirect ownership interest in Borrower or IDOT Guarantor shall incur
any “mezzanine debt,” issue any preferred equity or incur any similar
Indebtedness or equity with respect to any Mortgaged Property other than the
Lehman Mezzanine Debt and the Bank Debt. Notwithstanding the foregoing, in
connection with the operation of the Mortgaged Properties, each Borrower and
each IDOT Guarantor, without duplication, shall each be permitted to incur
Indebtedness in the maximum aggregate amount of $150,000 provided such Borrower
or IDOT Guarantor shall not incur or assume any Indebtedness (a) that is not
paid when due nor within any applicable grace period in any

 

44

--------------------------------------------------------------------------------


 

agreement or instrument relating to such Indebtedness, or (b) that becomes due
and payable before its normal maturity by reason of a default or event of
default, however described, or any other event of default shall occur and
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness.

 

Section 7.04.        Principal Place of Business.

 

Neither Borrower nor IDOT Guarantor shall change its principal place of business
or the location of its books and records, each as set forth in Borrower’s
Certificate or IDOT Guarantor’s Certificate, as applicable, without first giving
thirty (30) days’ prior written notice to Lender.

 

Section 7.05.        Condominiums.

 

Neither Borrower nor IDOT Guarantor shall submit any Mortgaged Property in its
Collateral Pool to a condominium regime during the Term of this Agreement.
Notwithstanding the foregoing, the Mortgaged Properties commonly known as
Archstone Columbia Crossing, having an address at 1957 Columbia Pike, Arlington,
Virginia; Archstone 2000 Commonwealth, having an address at 2000 Commonwealth
Avenue, Brighton, Massachusetts; San Mateo, having an address at 1101 Park
Place, San Mateo, California; Parc Vista, having an address at 801 15th Street
South, Arlington, Virginia; and Archstone Sierra del Oro, having an address at
1456 Serfas Club Drive, Corona, California are subject to a condominium regime
and shall be permitted to be subject to such regime during the term of this
Agreement. In addition, such Mortgaged Properties shall be subject to the terms
of the Security Instrument with respect to the operation of such condominium
regime.

 

Section 7.06.        Restrictions on Distributions.

 

Neither Borrower nor IDOT Guarantor shall make any distributions of any nature
or kind whatsoever to the owners of its Ownership Interests as such if, at the
time of such distribution, an Event of Default has occurred and remains uncured.

 

Section 7.07.        Master Leases.

 

No Mortgaged Property may be master leased or otherwise leased in whole or in
bulk, provided that the Mortgaged Properties identified on Exhibit M shall be
master leased to Master Tenant pursuant to a Master Lease in the form approved
by Lender prior to the Initial Closing Date. Borrower shall not, without the
prior written consent of Lender, which consent shall be given in Lender’s
reasonable discretion, agree to any material modification or amendment to any
Master Lease and shall not terminate any Master Lease without Lender’s prior
written consent, unless after such termination all Residential Agreements
related to the relevant Mortgaged Property shall remain in full force and effect
with Borrower becoming a landlord under such Resident Agreements, provided that
Lender’s consent shall no longer be required after a Mortgaged Property is
released from a Collateral Pool. In the event that any Master Lease matures
earlier than the Termination Date, no later than ninety (90) days prior to
expiration of such Master Lease Borrower shall extend the term of such Master
Lease, and provide written evidence to Lender of the same, on the terms
substantially similar to the form as in effect on the

 

45

--------------------------------------------------------------------------------


 

date hereof. In the event Master Tenant terminates the Master Lease, Borrower
shall promptly provide notice of such termination to Lender.

 

Section 7.08.        Cash Management.

 

Except as provided herein, no Borrower, IDOT Guarantor or any direct or indirect
owner of any Borrower or IDOT Guarantor shall enter into any lockbox or cash
management arrangement involving rents or proceeds of any Mortgaged Property or
distributions of any kind from Borrower or IDOT Guarantor with any party. If the
lender under the Lehman Mezzanine Debt or the Bank Debt requests that any
Borrower or IDOT Guarantor enter into any cash management arrangement, each
Borrower, IDOT Guarantor or any direct or indirect owner of any Borrower or IDOT
Guarantor, prior to entering into any such arrangement, shall enter into a
lockbox or cash management agreement reasonably acceptable to Lender (prepared
by Lender) and is in substantially the form of Fannie Mae’s then current
standard form of lockbox and/or cash management agreement. Such cash management
agreement shall authorize Lender to terminate distribution of amounts otherwise
distributable by Borrower and IDOT Guarantor upon the occurrence of an Event of
Default under any Loan.

 

ARTICLE 8

FEES

 

Section 8.01.        Re-Underwriting Fee.

 

On the Closing Date of any Extension, Release, Additional Fixed Loan, or
Substitution (on the Closing Date of the Release of the Release Mortgaged
Property under such Substitution), the applicable Collateral Pool Borrower shall
pay to Lender a re-underwriting fee equal to the product of $5,000 multiplied by
the number of Mortgaged Properties in such Collateral Pool at the time of such
Extension, Release Request, Substitution Request or Loan Request, as applicable
(the “Re-Underwriting Fee”).

 

Section 8.02.        Origination Fee.

 

On the Closing Date of any Additional Fixed Loan, the applicable Collateral Pool
Borrower shall pay to Lender an origination fee (the “Origination Fee”) equal to
the product of 100 basis points (1.0%) multiplied by the amount of such
Additional Fixed Loan.

 

Section 8.03.        Due Diligence Fees.

 

Initial Due Diligence Fees. The applicable Collateral Pool Borrower shall pay to
Lender actual due diligence fees for each Mortgaged Property in such Collateral
Pool (including reasonable legal fees and expenses relating to due diligence and
the closing of this Agreement) (“Initial Due Diligence Fees”) with respect to
the Initial Mortgaged Properties in such Collateral Pool. On or prior to the
Initial Closing Date, Lender shall notify such Borrower of the actual amount of
the Initial Due Diligence Fees and such Borrower shall pay to Lender such
Initial Due Diligence Fees on the Initial Closing Date.

 

(a)           Additional Due Diligence Fees for Substitute Mortgaged Properties.
The applicable Collateral Pool Borrower shall pay to Lender actual due diligence
fees including the

 

46

--------------------------------------------------------------------------------


 

Fannie Mae review fee of $1,500 for each Mortgaged Property (the “Additional Due
Diligence Fees”) with respect to each proposed Substitute Mortgaged Property
anticipated to be added to a Collateral Pool. In connection with any
Substitution Request, Borrower shall pay to Lender a deposit equal to the
product obtained by multiplying

 

(i)            $12,000 by

 

(ii)           the number of Substitute Mortgaged Properties (such amount to be
allocated to Lender for its due diligence expenses).

 

Any Additional Collateral Due Diligence Fees not covered by the deposit shall be
paid by Borrower on the Closing Date (or if the proposed Substitute Mortgaged
Property does not become part of the Collateral Pool, on demand) for the
Substitute Mortgaged Property. Any portion of the Additional Collateral Due
Diligence Fee paid to Lender not actually used by Lender to cover reasonable due
diligence expenses shall be promptly refunded to the applicable Collateral Pool
Borrower.

 

Section 8.04.        Legal Fees and Expenses.

 

(a)           Initial Legal Fees. The applicable Collateral Pool Borrower shall
pay, or reimburse Lender for, all reasonable out-of-pocket third-party legal
fees and expenses incurred by Lender and by Fannie Mae in connection with the
preparation, review and negotiation of this Agreement and any other Loan
Documents executed on the date of this Agreement.

 

(b)           Fees and Expenses Associated with Requests. The applicable
Collateral Pool Borrower shall pay, or reimburse Lender for, all reasonable
out-of-pocket third-party costs and expenses incurred by Lender, including the
out-of-pocket legal fees and expenses incurred by Lender in connection with the
preparation, review and negotiation of all documents, instruments and
certificates to be executed and delivered in connection with each Request for
such Collateral Pool Borrower, the performance by Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to such Borrower’s rights or Lender’s obligations with respect to the
Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other reasonable costs and expenses in connection with a
Request. The obligations of the applicable Borrower under this subsection shall
be absolute and unconditional, regardless of whether the transaction requested
in the Request actually occurs. The applicable Collateral Pool Borrower shall
pay such costs and expenses to Lender on the Closing Date for the Request, or,
as the case may be, after demand by Lender when Lender determines that such
Request will not close.

 

Section 8.05.        Failure to Close any Request.

 

If a Collateral Pool Borrower makes a Request and fails to close on the Request
for any reason other than the default by Lender, then such Borrower shall pay to
Lender and Fannie Mae all actual cost and expenses (including any breakage
costs) incurred by Lender and Fannie Mae in connection with the failure to
close.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 9

EVENTS OF DEFAULT

 

Section 9.01.        Events of Default.

 

Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower, IDOT Guarantor or
Guarantor or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority, provided that, except with respect to the Loans secured by the
Mortgaged Properties comprising a Collateral Pool (as set forth in Recitals B
and F of this Agreement, each Loan in a Collateral Pool is cross-defaulted to
each other Loan in such Collateral Pool), an Event of Default that relates
solely to any Collateral Pool shall not be an Event of Default under any other
Loan or Collateral Pool:

 

(a)           the occurrence of a default under any Loan Document related to
such Borrower’s Collateral Pool beyond the cure period, if any, set forth
therein; or

 

(b)           the failure by Borrower to pay within thirty (30) days of its due
date or request by Lender, as applicable, when due any amount payable by
Borrower under any Note, any Security Instrument, this Agreement or any other
Loan Document, including any fees, costs or expenses; provided, however, that
(i) such thirty (30) day grace period shall not apply to: (A)  regularly
scheduled monthly payments of principal, interest, discount (if any) or any
payment upon the Maturity Date (as defined in the Note) or the applicable Pool
Termination Date or (B)  any fees, costs or expenses due and payable on the
Initial Closing Date or any fees, costs or expenses due and payable on the
Closing Date of any Request; and (ii) such thirty (30) day grace period shall
not be more than (or in addition to) any other grace period provided in the
Note, any Security Instrument, this Agreement or any other Loan Document; or

 

(c)           the failure by Borrower or IDOT Guarantor to perform or observe
any covenant set forth in Section 6.07 (Inform Lender of Material Events),
Section 6.09 (Alterations to Mortgaged Properties), Section 6.12 (Ownership),
Section 6.13 (Transfer of Ownership Interest in Borrower Parties), Section 6.14
(Transfer of Ownership of Mortgaged Property), Section 6.17 (Ownership of
Mortgaged Properties), Section 6.18 (Change in Property Manager), Section 7.01
(Other Activities), Section 7.02 (Liens), Section 7.03 (Indebtedness), Section
7.06  (Restrictions on Distributions), Section 7.07 (Master Leases); or

 

(d)           the failure by Borrower or IDOT Guarantor to perform or observe
any covenant contained in Article 6 or Article 7 (other than those sections
specifically referenced in Section 9.01(c) above) for thirty (30) days after
receipt of notice of such failure by such Borrower or IDOT Guarantor from
Lender, provided that such period shall be extended for up to thirty (30)
additional days if such Borrower or IDOT Guarantor, in the discretion of Lender,
is diligently pursuing a cure of such default within thirty (30) days after
receipt of notice from Lender; or

 

(e)           any warranty, representation or other written statement made by or
on behalf of Borrower, IDOT Guarantor or Guarantor contained in this Agreement,
any other Loan

 

48

--------------------------------------------------------------------------------


 

Document or in any instrument furnished in compliance with or in reference to
any of the foregoing, is false or misleading in any material respect on any date
when made or deemed made and, in the case of any warranty, representation or
other written statement that was not intentionally false or misleading when
made, and in Lender’s reasonable judgment is curable, remains uncured for thirty
(30) days after notice of such false or misleading statement shall have been
given to Borrower; or

 

(f)            (i) any Borrower Party or any Tishman-Lehman Bankruptcy Person
shall (A) commence a voluntary case, whether of such entity or an Affiliate
thereof, under the Federal bankruptcy laws (as now or hereafter in effect), (B)
file a petition seeking to take advantage of any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, debt adjustment,
winding up or composition or adjustment of debts, (C) consent to or fail to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (D) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (E) admit in writing its inability to pay, or generally not be paying,
its debts as they become due, (F) make a general assignment for the benefit of
creditors, (G) assert that any Borrower Party (but with respect to any
Guarantor, solely with respect to the Guaranty) has no liability or obligations
under this Agreement or any other Loan Document to which it is a party; (H) take
any action, petition to or cause or permit any of its assets to be partitioned,
or (I) take any action for the purpose of effecting any of the foregoing; or
(ii) a case or other proceeding shall be commenced against any Borrower Party or
any Tishman-Lehman Bankruptcy Person in any court of competent jurisdiction
seeking (A) relief under the Federal bankruptcy laws (as now or hereafter in
effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding upon or composition or adjustment of debts,
or (B) the appointment of a trustee, receiver, custodian, liquidator or the like
of any Borrower Party or any Tishman-Lehman Bankruptcy Person, whether by such
entity or an Affiliate thereof, for all or a substantial part of the property,
domestic or foreign, of any Borrower Party or any Tishman-Lehman Bankruptcy
Person, whether by such entity or an Affiliate thereof, and any such case or
proceeding shall continue undismissed or unstayed for a period of ninety (90)
consecutive days, or any order granting the relief requested in any such case or
proceeding against any Borrower Party or any Tishman-Lehman Bankruptcy Person,
whether by such entity or an Affiliate thereof (including an order for relief
under such Federal bankruptcy laws), shall be entered; or

 

(g)           if any provision of this Agreement or any other Loan Document or
the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower, IDOT Guarantor or Guarantor, or shall be
declared to be null and void, or the validity or enforceability hereof or
thereof or the validity or priority of the lien and security interest created
hereunder or under any other Loan Document shall be contested by Borrower, IDOT
Guarantor or Guarantor seeking to establish the invalidity or unenforceability
hereof or thereof, or Borrower, IDOT Guarantor or Guarantor (only with respect
to the Guaranty) shall deny that it has any further liability or obligation
hereunder or thereunder; or

 

(h)           (i) the execution by Borrower or IDOT Guarantor of a chattel
mortgage or other security agreement on any materials, fixtures or articles used
in the construction or

 

49

--------------------------------------------------------------------------------


 

operation of the improvements located on any Mortgaged Property or on articles
of personal property located therein (other than in connection with any
Permitted Liens), or (ii) if any such materials, fixtures or articles are
purchased pursuant to any conditional sales contract or other security agreement
or otherwise so that the Ownership thereof will not vest unconditionally in
Borrower or IDOT Guarantor free from encumbrances, or (iii) if Borrower or IDOT
Guarantor does not furnish to Lender upon request the contracts, bills of sale,
statements, receipted vouchers and agreements, or any of them, under which
Borrower or IDOT Guarantor claims title to such materials, fixtures, or
articles; or

 

(i)            the failure by Borrower or IDOT Guarantor to comply with any
requirement of any Governmental Authority within thirty (30) days after written
notice of such requirement shall have been given to Borrower or IDOT Guarantor
by such Governmental Authority; provided that, if the required action is
commenced and diligently pursued by Borrower or IDOT Guarantor within such
thirty (30) days, then Borrower or IDOT Guarantor shall have such additional
time to comply with such requirement as permitted by the Governmental Authority;
or

 

(j)            a dissolution or liquidation for any reason (whether voluntary or
involuntary) of any Borrower Party or any Tishman-Lehman Bankruptcy Person,
except the sale of Mortgaged Properties in the ordinary course of business; or

 

(k)           any final and nonappealable judgment against Borrower Party, any
attachment or other levy against any portion of Borrower Party’s assets with
respect to a claim or claims in an amount in excess of $250,000 individually
and/or $500,000 in the aggregate remains unpaid, unstayed on appeal
undischarged, unbonded, not fully insured or undismissed for a period of ninety
(90) days; or

 

(l)            the failure by Borrower, IDOT Guarantor or Guarantor to perform
or observe any material term, covenant, condition or agreement hereunder, other
than as contained in subsections (a) through (k) above, or in any other Loan
Document, within thirty (30) days after receipt of notice from Lender
identifying such failure, provided such period shall be extended for up to
thirty (30) additional days if Borrower or IDOT Guarantor, in the discretion of
Lender, is diligently pursuing a cure of such default within thirty (30) days
after receipt of notice from Lender and corrective action is instituted by
Borrower or IDOT Guarantor within such period and pursued diligently and in good
faith, then such failure shall not constitute an Event of Default unless such
failure is not cured by Borrower or IDOT Guarantor within sixty (60) days after
receipt of notice from Lender identifying such failure.

 

ARTICLE 10

REMEDIES

 

Section 10.01.      Remedies; Waivers.

 

Upon the occurrence of an Event of Default, Lender may do any one or more of the
following with respect to any Loan secured by a Collateral Pool to which the
Event of Default (or the Borrower causing such Event of Default) relates
(without presentment, protest or notice of protest, all of which are expressly
waived by each Borrower Party):

 

50

--------------------------------------------------------------------------------


 

(a)           by written notice to the defaulting Collateral Pool Borrower, to
be effective upon dispatch and declare the principal of, and interest on, the
Loans and all other sums owing by such Borrower to Lender under any of the Loan
Documents for such Collateral Pool forthwith due and payable, whereupon the
principal of, and interest on, the Loans and all other sums owing by such
Collateral Pool Borrower to Lender under any of the Loan Documents for such
Collateral Pool will become forthwith due and payable.

 

(b)           Lender shall have the right to pursue any other remedies available
to it under any of the Loan Documents for such Collateral Pool.

 

(c)           Lender shall have the right to pursue all remedies available to it
at law or in equity, including obtaining specific performance and injunctive
relief with respect to such Collateral Pool.

 

Section 10.02.      Waivers; Rescission of Declaration.

 

Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to the applicable Collateral Pool Borrower. Unless such
writing expressly provides to the contrary, any waiver so granted shall extend
only to the specific event or occurrence which gave rise to the waiver and not
to any other similar event or occurrence which occurs subsequent to the date of
such waiver.

 

Section 10.03.      Lender’s Right to Protect Collateral and Perform Covenants
and Other Obligations.

 

If any Borrower, IDOT Guarantor or Guarantor fails to perform the covenants and
agreements contained in this Agreement or any of the other Loan Documents for
the applicable Collateral Pool, after all applicable grace periods, if any, then
Lender at Lender’s option may make such appearances, disburse such sums and take
such action as Lender deems necessary, in its sole discretion, to protect
Lender’s interest, including (i) disbursement of reasonable attorneys’ fees,
(ii) entry upon the Mortgaged Property to make repairs and replacements, (iii) 
procurement of satisfactory insurance as provided in Section 5 of the Security
Instrument encumbering the Mortgaged Property in such Collateral Pool, and (iv)
if the Security Instrument is on a leasehold, exercise of any option to renew or
extend the ground lease on behalf of Borrower or IDOT Guarantor and the curing
of any default of Borrower or IDOT Guarantor in the terms and conditions of the
ground lease. Any amounts disbursed by Lender pursuant to this Section 10.03,
with interest thereon, shall become additional Indebtedness of Collateral Pool
Borrower secured by the applicable Collateral Pool Loan Documents. Unless the
applicable Collateral Pool Borrower and Lender agree to other terms of payment,
such amounts shall be immediately due and payable and shall bear interest from
the date of disbursement at the weighted average, as determined by Lender, of
the interest rates in effect from time to time for each Loan unless collection
from such Borrower of interest at such rate would be contrary to Applicable Law,
in which event such amounts shall bear interest at the highest rate which may be
collected from such Borrower under Applicable Law. Nothing contained in this
Section 10.03 shall require Lender to incur any expense or take any action
hereunder.

 

51

--------------------------------------------------------------------------------


 

Section 10.04.      No Remedy Exclusive.

 

Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.

 

Section 10.05.      No Waiver.

 

No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.

 

Section 10.06.      No Notice.

 

To entitle Lender to exercise any remedy reserved to Lender in this Article 10,
it shall not be necessary to give any notice, other than such notice as may be
required under the applicable provisions of this Agreement or any of the other
Loan Documents.

 

ARTICLE 11

IMPOSITION DEPOSITS

 

Section 11.01.      Insurance and Water/Sewer Waived; Other Imposition Deposits
Required.

 

Each Collateral Pool Borrower or IDOT Guarantor shall establish funds for taxes,
insurance premiums and certain other charges for each Mortgaged Property in such
Collateral Pool in accordance with Section 7(a) of the Security Instrument for
each such Mortgaged Property. Notwithstanding the foregoing and the provisions
of Subsection 7(a) of the Security Instrument for each such Mortgaged Property,
and subject to the conditions of this Article 11, provided that no Event of
Default has occurred and is continuing and Collateral Pool Borrower or IDOT
Guarantor has timely delivered to Lender any insurance bills or premium notices
that it has received pursuant to the requirements of this Section, Lender shall
not require Collateral Pool Borrower or IDOT Guarantor to deposit with Lender
any sums for Imposition Deposits ONLY to the extent they relate to (x) any water
and sewer charges, and (y) the premiums for fire and other hazard insurance,
rent loss insurance and such other insurance as Lender may require under Section
19 of the Security Instrument. Such Collateral Pool Borrower or IDOT Guarantor
must (1) pursuant to the terms of Section 19 of the Security Instrument, provide
Lender with proof of payment (e.g., paid receipts or cancelled checks) of all
such premiums for fire and other hazard insurance, rent loss insurance and such
other insurance required under Section 19 of the Security Instrument, (2)
pursuant to the terms of Section 19 of the Security Instrument, deliver to
Lender the original (or a duplicate original) of a renewal policy in form
satisfactory to Lender, and (3) to the extent not covered in (1) or (2) above,
pay Impositions for which Lender is not collecting Imposition Deposits no later
than the date sixty (60) days after the date such Impositions are due and before
the addition of any interest, fine, penalty or cost for nonpayment.  In the
event that (i) an Event of Default has occurred and is continuing or (ii) Such
Collateral

 

52

--------------------------------------------------------------------------------


 

Pool Borrower or IDOT Guarantor does not timely pay any of the Impositions as
described in Section 7(a) of the Security Instrument and this Section 11.01, or
fails to provide Lender with proof of such payment as set forth in Section 7(a)
of the Security Instrument and this Section 11.01, or (iii) a Line of Credit
Triggering Event has occurred, Lender may immediately thereafter require such
Collateral Pool Borrower or IDOT Guarantor to deposit with Lender all of the
Imposition Deposits as provided in this Article 11 and in Section 7(a) of the
Security Instrument. The terms and provisions of this Article 11 shall be
applicable only so long as the current Borrower or IDOT Guarantor remains as the
record title owner of the Mortgaged Property, and shall immediately terminate
and have no further force or effect upon a sale or exchange of the Mortgaged
Property to a third-party purchaser in which the Indebtedness secured by the
Security Instrument is assumed by such third-party purchaser. Nothing in this
Article 11 or Section 7(a) of the Security Instrument shall be deemed to waive
Imposition Deposits with respect to Taxes, which deposits shall be required
pursuant to the terms of Section 7(a) of the Security Instrument and this
Article 11.

 

Section 11.02.      Imposition Deposits.

 

Notwithstanding the provision of Section 7(d) of the Security Instrument, on or
before the first day of each Loan Year after the Initial Closing Date, and on or
before the Closing Date of a Substitution Request or a Release Request, if
Lender determines, based on the foregoing methodology, that a modified amount is
required to be deposited with Lender as Imposition Deposits, applicable
Collateral Pool Borrower or IDOT Guarantor shall deposit any deficiency with
Lender, or Lender shall release any overage to such Collateral Pool Borrower or
IDOT Guarantor, provided that, in the case of the latter, no Event of Default or
Potential Event of Default then exists hereunder. The applicable Collateral Pool
Borrower or IDOT Guarantor shall, subject to such Collateral Pool Borrower’s or
IDOT Guarantor’s right to contest under Section 15(d) of the Security
Instruments, pay each Imposition relating to a Mortgaged Property before the
last date upon which such payment may be made without any penalty or interest
charge being added. Subject to such Collateral Pool Borrower’s or IDOT
Guarantor’s right to contest under Section 15(d) of the Security Instruments,
such Collateral Pool Borrower or IDOT Guarantor shall deliver to Lender evidence
that such Borrower or IDOT Guarantor has paid each Imposition within thirty (30)
days after making such payment.

 

Section 11.03.      Replacement Reserves.

 

Each Collateral Pool Borrower and IDOT Guarantor, as applicable, shall execute a
Replacement Reserve Agreement for each of the Mortgaged Properties in the
respective Collateral Pool and shall (unless waived by the Lender) make all
deposits for replacement reserves in accordance with the terms of the
Replacement Reserve Agreement.

 

Section 11.04.      Completion/Repair Reserves.

 

If required by Lender, each Collateral Pool Borrower and IDOT Guarantor, as
applicable, shall execute a Completion/Repair and Security Agreement for each of
the Mortgaged Properties in the respective Collateral Pool and shall (unless
waived by the Lender) make all deposits for completion reserves in accordance
with the terms of the Completion/Repair and Security Agreement.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 12

LIMITS ON PERSONAL LIABILITY

 

Section 12.01.      Personal Liability to Borrower.

 

(a)           Limits on Personal Liability. Except as otherwise provided in this
Article 12, neither Borrower nor any partner, member, shareholder, employee,
director, agent or Affiliate of Borrower, or any partner, member, shareholder,
employee, director, agent, or Affiliate of any heir, legal representative or
successor or assign of the foregoing (the “Exculpated Parties”) shall have any
personal liability under this Agreement, the Note, the Security Instruments or
any other Loan Document for the performance of any Obligations of Borrower under
the Loan Documents, and Lender’s only recourse for the payment and performance
of the Obligations shall be Lender’s exercise of its rights and remedies with
respect to the Mortgaged Property and any other Collateral held by Lender as
security for the Obligations. This limitation on the Exculpated Parties’
liability shall not limit or impair Lender’s enforcement of its rights against
Guarantor under the Guaranty.

 

(b)           Exceptions to Limits on Personal Liability. Each Collateral Pool
Borrower shall be personally liable to Lender for the repayment of a portion of
the Loans and other amounts due under the Loan Documents evidencing such
Collateral Pool Borrower’s Loan equal to any actual loss or actual damage
suffered by Lender as a result of (i) failure of such Borrower to pay to Lender,
upon demand after an Event of Default, all Rents to which Lender is entitled
under Section 3(a) of the Security Instrument encumbering the Mortgaged Property
and the amount of all security deposits collected by such Borrower or IDOT
Guarantor from tenants then in residence; (ii) failure of such Borrower or IDOT
Guarantor to apply all insurance proceeds, condemnation proceeds or security
deposits from tenants as required by the Security Instrument encumbering the
Mortgaged Property; (iii) failure of such Borrower or IDOT Guarantor to comply
with its obligations under the Loan Documents with respect to the delivery of
books and records and financial statements; (iv) fraud or written material
misrepresentation by such Borrower or IDOT Guarantor or any officer, director,
partner or member of Borrower or IDOT Guarantor in connection with the
application for or creation of the Obligations or any request for any action or
consent by Lender; (v) failure to comply with any and all indemnification
obligations contained in Section 18 (environmental) of any Security Instrument;
(vi) distribution by the Borrower or IDOT Guarantor of any Rents in any Calendar
Quarter to the extent that all amounts due and payable to third parties by such
Borrower or IDOT Guarantor, including but not limited to all operating expenses,
capital expenditures and amounts payable under the Loan Documents have not been
paid in full (except that such Borrower or IDOT Guarantor will not be personally
liable to the extent that such Borrower or IDOT Guarantor lacks the legal right
to direct the disbursement of such sums because of a bankruptcy, receivership or
similar judicial proceeding; (vii) the acquisition by any Borrower or IDOT
Guarantor of any property or operation of any business not permitted by Section
33 (single purpose) of any Security Instrument securing such Borrower’s Loan;
(viii) failure to obtain an estoppel and/or subordination agreement with respect
to any Master Lease as required by Section 4.07(k) of this Agreement; (ix) the
structuring of the Security Instruments which encumber the Mortgaged Properties
subject to a Master Lease; (x) failure of such Borrower to cure the default
under the ground lease affecting the Mortgaged Property commonly known as
Oakwood Marina Del Rey (having an address of 4111 Via Marina, Marina Del Rey,
California); (xi) failure of such Borrower to

 

54

--------------------------------------------------------------------------------


 

cure the default under the ground lease affecting the Mortgaged Property
commonly known as Archstone Marina Del Rey (having an address of 4157 Via
Marina, Marina Del Rey, California); (xii) failure to obtain an estoppel
certificate with respect to any Mortgaged Property that is subject to a ground
lease as required by Section 4.07(l); (xiii) failure to deliver a final survey
for any Mortgaged Property as required by Section 4.07(c) of this Agreement;
(xiv) failure to deliver any commercial lease and/or, to the extent required by
Lender, delivery any tenant estoppel certificate and subordination,
non-disturbance and attornment agreement with respect to any such commercial
lease in accordance with Section 4.07(m); (xv) failure to deliver any consent
required by Lender in accordance with Section 4.07(n) of this Agreement,
including but not limited to a consent of the New York City Housing Development
Corporation (“HDC”) with respect to the Mortgaged Property commonly known as Key
West, having an address of 750  Columbus Avenue, New York, New York, or the
Mortgaged Property commonly known as The Westmont, having an address of 730
Columbus Avenue, New York, New York, satisfactory to Lender, to the effect that
(A) the transactions contemplated by the Borrower and its Affiliates on the date
hereof have been consented to by the HDC, (B) the foreclosure by Lender under
the Security Instruments relating to such Mortgaged Properties has been
consented to by the HDC, and (C) transfer of such Mortgaged Properties to a
“qualified transferee” reasonably acceptable to Lender in connection with a
foreclosure by Lender under the Security Instruments relating to such Mortgaged
Properties has been consented to by the HDC; or (xvi) failure to comply (or any
allegations of a failure to comply) with Subchapter IV of The Rental Housing
Conversion and Sale Act of 1980, as amended, D.C Law 3-86.

 

(c)           Full Recourse. Each Collateral Pool Borrower shall be personally
liable to Lender for the payment and performance of all Obligations upon the
occurrence of any of the following Events of Default: (i) a Transfer that is an
Event of Default under Section 21  (transfers) of any Security Instrument
securing such Borrower’s Loan; or (ii) a Bankruptcy Event. As used in this
subparagraph, the term “Bankruptcy Event” means any one or more of the following
events which occurs during the Term of the Agreement:

 

(i)            The Borrower or IDOT Guarantor (A) commences a voluntary case
(or, if applicable, a joint case) under any chapter of the Bankruptcy Code, (B)
institutes (by petition, application, answer, consent or otherwise) any other
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, (C) makes a general assignment for the benefit of creditors,
(D) applies for, consents to or acquiesces in the appointment of any receiver,
liquidator, custodian, sequestrator, trustee or similar officer for it or for
all or any substantial part of the Mortgaged Property or (E) admits in writing
its inability to pay its debts generally as they mature.

 

(ii)           Guarantor or any Affiliate of Guarantor files an involuntary
petition against the Borrower or IDOT Guarantor under any chapter of the
Bankruptcy Code or under any other bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to the Borrower or IDOT Guarantor under the laws of any
jurisdiction.

 

(iii)          Both (A) an involuntary petition under any chapter of the
Bankruptcy Code is filed against the Borrower or IDOT Guarantor or the Borrower
or IDOT

 

55

--------------------------------------------------------------------------------


 

Guarantor directly or indirectly becomes the subject of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, dissolution,
liquidation or similar proceeding relating to it under the laws of any
jurisdiction, or in equity, and (B) the Borrower or IDOT Guarantor or any
Affiliate of the Borrower or IDOT Guarantor has acted in concert or conspired
with such creditors of the Borrower or IDOT Guarantor (other than the Lender) to
cause the filing thereof with the intent to interfere with enforcement rights of
the Lender after the occurrence of an Event of Default.

 

(d)           Permitted Transfer Not Release. No Transfer by any party of its
Ownership Interests in the Borrower or IDOT Guarantor shall release the party
from liability under this Article 12, this Agreement or any other Loan Document,
unless Lender shall have approved the Transfer in accordance with this
Agreement, or such Transfer is otherwise permitted in this Agreement, and shall
have expressly released the party in connection with the Transfer.

 

(e)           Miscellaneous. To the extent that any Borrower or IDOT Guarantor
has personal liability under this Section 12.01, or Guarantor has liability
under the Guaranty, such liability shall be joint and several and Lender may
exercise its rights against such Borrower, IDOT Guarantor or Guarantor
personally without regard to whether Lender has exercised any rights against any
Mortgaged Property securing the Loan to such Borrower or any other security, or
pursued any rights against any guarantor, or pursued any other rights available
to Lender under the Loan Documents or Applicable Law. For purposes of this
Article 12, the term “Mortgaged Property” shall not include any funds that (i)
have been applied by Borrower or IDOT Guarantor as required or permitted by the
Loan Documents prior to the occurrence of an Event of Default, or (ii) are owned
by Borrower, IDOT Guarantor or Guarantor and which Borrower or IDOT Guarantor
was unable to apply as required or permitted by the Loan Documents because of a
bankruptcy, receivership, or similar judicial proceeding.

 

Section 12.02.      Additional Borrowers.

 

If the owner of a Substitute Mortgaged Property is an Additional Borrower or
Additional IDOT Guarantor, the owner of such Substitute Mortgaged Property must
demonstrate to the satisfaction of Lender that:

 

(i)            the Additional Borrower or IDOT Guarantor is a Single-Purpose
entity; and

 

(ii)           the Additional Borrower or IDOT Guarantor shall be owned as
described in Section 6.12.

 

In addition, on the Closing Date of the addition of a Substitute Mortgaged
Property, the owner of such Substitute Mortgaged Property, if such owner is an
Additional Borrower or Additional IDOT Guarantor, shall become a party to a
contribution agreement in a manner satisfactory to Lender, shall deliver a
Certificate of Borrower in form and substance satisfactory to Lender, and
execute and deliver, along with the other applicable Collateral Pool Borrowers,
any other Loan Documents required by Lender. Any Additional Borrower or
Additional IDOT Guarantor of a Substitute Mortgaged Property which becomes added
to a Collateral Pool shall be

 

56

--------------------------------------------------------------------------------


 

a Borrower or IDOT Guarantor for purposes of this Agreement and shall execute
and deliver to Lender an amendment adding such Additional Borrower or Additional
IDOT Guarantor as a party to this Agreement and revising the Exhibits hereto, as
applicable, to reflect the Substitute Mortgaged Property, identify the
applicable Collateral Pool, and add the Additional Borrower or Additional IDOT
Guarantor, in each case satisfactory to Lender.

 

Upon the release of a Mortgaged Property, the Borrower or IDOT Guarantor which
owns such Release Mortgaged Property shall automatically without further action
be released from its obligations under this Agreement and the other Loan
Documents, except for any liabilities or obligations of such Borrower or IDOT
Guarantor which arose prior to the Closing Date of such release, and except as
specifically set forth in Section 18 of the Security Instrument.

 

Section 12.03.      Borrower Agency Provisions.

 

(a)           Each Borrower, IDOT Guarantor, Additional Borrower and Additional
IDOT Guarantor hereby irrevocably designates ASOT as the borrower agent (the
“Borrower Agent”) to be its agent and in such capacity to receive on behalf of
Borrower or IDOT Guarantor all proceeds, receive all notices on behalf of
Borrower or IDOT Guarantor under this Agreement, make all Requests under this
Agreement, and execute, deliver and receive all instruments, certificates,
Requests, documents, amendments, writings and further assurances now or
hereafter required hereunder, on behalf of such Borrower or IDOT Guarantor, and
hereby authorizes Lender to pay over all loan proceeds hereunder in accordance
with the direction of Borrower Agent. Each Borrower and IDOT Guarantor hereby
acknowledges that all notices required to be delivered by Lender to any Borrower
or IDOT Guarantor shall be delivered to Borrower Agent and thereby shall be
deemed to have been received by such Borrower or IDOT Guarantor.

 

(b)           The handling of this credit facility as a co-borrowing facility
with a Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to Borrower and IDOT Guarantor and is at their request. Lender
shall not incur liability to Borrower or IDOT Guarantor as a result thereof. To
induce Lender to do so and in consideration thereof, each Borrower and IDOT
Guarantor hereby indemnifies the Lender and holds Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against Lender by any Person arising from or incurred by
reason of Borrower Agent handling of the financing arrangements of Borrower or
IDOT Guarantor as provided herein, reliance by Lender on any request or
instruction from Borrower Agent or any other action taken by Lender with respect
to this Section 12.03 except due to willful misconduct or gross negligence of
the indemnified party.

 

Section 12.04.      Waivers With Respect to Other Borrower Secured Obligation.

 

To the extent that a Security Instrument or any other Loan Document executed by
one (1)  Collateral Pool Borrower or IDOT Guarantor secures an Obligation of
another Collateral Pool Borrower or IDOT Guarantor (the “Other Borrower Secured
Obligation”), and/or to the extent that a Collateral Pool Borrower or IDOT
Guarantor has guaranteed the debt of another Borrower or IDOT Guarantor subject
to such Collateral Pool pursuant to Article 12, the Borrower or IDOT Guarantor
who executed such Loan Document and/or guaranteed such debt (the “Waiving
Borrower”) hereby agrees to the provisions of this Section 12.04. To the extent
that any

 

57

--------------------------------------------------------------------------------


 

Mortgaged Properties are located in California, the references to the California
Code below shall apply to this Agreement and any California Security Instrument
securing a California Mortgaged Property, otherwise the California Code shall
have no effect on this Agreement or any other Loan Document.

 

(a)           The Waiving Borrower hereby waives any right it may now or
hereafter have to require the beneficiary, assignee or other secured party under
such Loan Document, as a condition to the exercise of any remedy or other right
against it thereunder or under any other Loan Document executed by the Waiving
Borrower in connection with the Other Borrower Secured Obligation: (i) to
proceed against the other Borrower or IDOT Guarantor or any other person, or
against any other collateral assigned to Lender by either Borrower, IDOT
Guarantor or any other person; (ii) to pursue any other right or remedy in
Lender’s power; (iii) to give notice of the time, place or terms of any public
or private sale of real or personal property collateral assigned to Lender by
the other Borrower, IDOT Guarantor or any other person (other than the Waiving
Borrower), or otherwise to comply with Section 9615 of the California Commercial
Code (as modified or recodified from time to time) with respect to any such
personal property collateral located in the State of California; or (iv) to make
or give (except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral (other than the Collateral described in such
Security Document) for the Other Borrower Secured Obligation.

 

(b)           The Waiving Borrower hereby waives any defense it may now or
hereafter have that relates to: (i) any disability or other defense of the other
Borrower, IDOT Guarantor or any other person; (ii) the cessation, from any cause
other than full performance, of the Other Borrower Secured Obligation; (iF) the
application of the proceeds of the Other Borrower Secured Obligation, by the
other Borrower, IDOT Guarantor or any other person, for purposes other than the
purposes represented to the Waiving Borrower by the other Borrower or IDOT
Guarantor or otherwise intended or understood by the Waiving Borrower or the
other Borrower or IDOT Guarantor; (iv) any act or omission by Lender which
directly or indirectly results in or contributes to the release of the other
Borrower, IDOT Guarantor or any other person or any collateral for any Other
Borrower Secured Obligation; (v) the unenforceability or invalidity of any
Security Document or other Borrower or IDOT Guarantor Loan Document (other than
the Security Instrument or Reimbursement Mortgage executed by the Waiving
Borrower that secures the Other Borrower Secured Obligation) or guaranty with
respect to any Other Borrower Secured Obligation, or the lack of perfection or
continuing perfection or lack of priority of any Lien (other than the Lien of
such Security Instrument) which secures any Other Borrower Secured Obligation;
(vi) any failure of Lender to marshal assets in favor of the Waiving Borrower or
any other person; (vii) any modification of any Other Borrower Secured
Obligation, including any renewal, extension, acceleration or increase in
interest rate; (viii) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (ix) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (x) any
failure of Lender to file

 

58

--------------------------------------------------------------------------------


 

or enforce a claim in any bankruptcy or other proceeding with respect to any
person; (xi) the election by Lender, in any bankruptcy proceeding of any person,
of the application or non-application of Section 1111(b)(2) of the Bankruptcy
Code; (xii) any extension of credit or the grant of any lien under Section 364
of the Bankruptcy Code; (xiii) any use of cash collateral under Section 363 of
the Bankruptcy Code; or (xiv) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any person. The
Waiving Borrower further waives any and all rights and defenses that it may have
because the Other Borrower Secured Obligation is secured by real property; this
means, among other things, that:  (A) Lender may collect from the Waiving
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrower or IDOT Guarantor; (B) if Lender forecloses on any
real property collateral pledged by the other Borrower or IDOT Guarantor, then
(1) the amount of the Other Borrower Secured Obligation may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) Lender may foreclose on
the real property encumbered by the Security Instrument executed by the Waiving
Borrower and securing the Other Borrower Secured Obligation even if Lender, by
foreclosing on the real property collateral of the Other Borrower, has destroyed
any right the Waiving Borrower may have to collect from the Other Borrower. 
Subject to the last sentence of Section 12.03, the foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses the Waiving
Borrower may have because the Other Borrower Secured Obligation is secured by
real property. These rights and defenses being waived by the Waiving Borrower
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure. Without limiting
the generality of the foregoing or any other provision hereof, the Waiving
Borrower further expressly waives, except as provided in Section 12.04(g) below,
to the extent permitted by law any and all rights and defenses, which might
otherwise be available to it under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, or under California Code of Civil Procedure Sections
580a, 580b, 580d and 726, or any of such sections.

 

(c)           The Waiving Borrower hereby waives any and all benefits and
defenses under California Civil Code Section 2810 and agrees that by doing so
the Security Instrument executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation shall be and remain in full force and effect even if
the other Borrower or IDOT Guarantor had no liability at the time of incurring
the Other Borrower Secured Obligation, or thereafter ceases to be liable.  The
Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so the Waiving
Borrower’s liability may be larger in amount and more burdensome than that of
the other Borrower or IDOT Guarantor. The Waiving Borrower hereby waives the
benefit of all principles or provisions of law, which are or might be in
conflict with the terms of any of its waivers, and agrees that the Waiving
Borrower’s waivers shall not be affected by any circumstances, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
The Waiving Borrower hereby waives the benefits of any right of discharge and
all other rights under any and all statutes or other laws relating to guarantors
or sureties, to the fullest extent permitted by law, diligence in collecting the
Other Borrower Secured Obligation, presentment, demand for payment, protest, all
notices with respect to the Other Borrower Secured Obligation, which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against the Waiving Borrower hereunder, including notice of acceptance, notice
of any amendment of the Loan Documents evidencing the Other Borrower Secured
Obligation, notice of the occurrence of any default or Event of Default, notice
of intent

 

59

--------------------------------------------------------------------------------


 

to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, notice of the incurring by the other Borrower or
IDOT Guarantor of any obligation or indebtedness and all rights to require
Lender to (i) proceed against the other Borrower or IDOT Guarantor, (ii) proceed
against any general partner of the other Borrower or IDOT Guarantor, (iii)
proceed against or exhaust any collateral held by Lender to secure the Other
Borrower Secured Obligation, or (iv) if the other Borrower or IDOT Guarantor is
a partnership, pursue any other remedy it may have against the other Borrower or
IDOT Guarantor, or any general partner of the other Borrower or IDOT Guarantor,
including any and all benefits under California Civil Code Sections 2845, 2849
and 2850.

 

(d)           The Waiving Borrower understands that the exercise by Lender of
certain rights and remedies contained in a Security Instrument executed by the
other Borrower or IDOT Guarantor (such as a nonjudicial foreclosure sale) may
affect or eliminate the Waiving Borrower’s right of subrogation against the
other Borrower or IDOT Guarantor and that the Waiving Borrower may therefore
incur a partially or totally nonreimburseable liability.  Nevertheless, the
Waiving Borrower hereby authorizes and empowers Lender to exercise, in its sole
and absolute discretion, any right or remedy, or any combination thereof, which
may then be available, since it is the intent and purpose of the Waiving
Borrower that its waivers shall be absolute, independent and unconditional under
any and all circumstances.

 

(e)           In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower also waives any right or defense based upon an election of
remedies by Lender, even though such election (e.g., nonjudicial foreclosure
with respect to any collateral held by Lender to secure repayment of the Other
Borrower Secured Obligation) destroys or otherwise impairs the subrogation
rights of the Waiving Borrower to any right to proceed against the other
Borrower for reimbursement, or both, by operation of Section 580d of the
California Code of Civil Procedure or otherwise.

 

(f)            In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower waives any and all other rights and defenses available to the
Waiving Borrower by reason of Sections 2787 through 2855, inclusive, of the
California Civil Code, including any and all rights or defenses the Waiving
Borrower may have by reason of protection afforded to the other Borrower or IDOT
Guarantor with respect to the Other Borrower Secured Obligation pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the Other Borrower Secured Obligation, including Sections 580a, 580b, 580d, and
726 of the California Code of Civil Procedure.

 

(g)           In accordance with Section 2856 of the California Civil Code and
pursuant to any other Applicable Law, the Waiving Borrower agrees to withhold
the exercise of any and all subrogation, contribution and reimbursement rights
against Borrower or IDOT Guarantor, against any other person, and against any
collateral or security for the Other Borrower Secured Obligation, including any
such rights pursuant to Sections 2847 and 2848 of the California Civil Code,
until the Other Borrower Secured Obligation has been indefeasibly paid and
satisfied in full, all obligations owed to Lender under the Loan Documents have
been fully performed, and Lender have released, transferred or disposed of all
of their right, title and interest in such collateral or security.

 

60

--------------------------------------------------------------------------------


 

(h)           Each Borrower and IDOT Guarantor hereby irrevocably and
unconditionally agrees that in the event that, notwithstanding Section 12.04(g)
hereof, to the extent its agreement and waiver set forth in Section 12.04(g) is
found by a court of competent jurisdiction to be void or voidable for any reason
and such Borrower or IDOT Guarantor has any subrogation or other rights against
any other Borrower or IDOT Guarantor, any such claims, direct or indirect, that
such Borrower or IDOT Guarantor may have by subrogation rights or other form of
reimbursement, contribution or indemnity, against any other Borrower or IDOT
Guarantor or to any security or any such Borrower or IDOT Guarantor, shall be
and such rights, claims and indebtedness are hereby deferred, postponed and
fully subordinated in time and right of payment to the prior payment,
performance and satisfaction in full of the Obligations. Until payment and
performance in full with interest (including post-petition interest in any case
under any chapter of the Bankruptcy Code) of the Obligations, each Borrower and
IDOT Guarantor agrees not to accept any payment, or satisfaction of any kind, of
Indebtedness of any other Borrower or IDOT Guarantor in respect of any such
subrogation rights arising by virtue of payments made pursuant to this Article
12, and hereby assigns such rights or indebtedness to Lender, including the
right to file proofs of claim and to vote thereon in connection with any case
under any chapter of the Bankruptcy Code, including the right to vote on any
plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower or IDOT Guarantor in
violation of the foregoing, such payment shall be held in trust for the benefit
of Lender, and any amount so collected should be turned over to Lender for
application to the Obligations.

 

(i)            At any time without notice to the Waiving Borrower, and without
affecting or prejudicing the right of Lender to proceed against the Collateral
described in any Loan Document executed by the Waiving Borrower and securing the
Other Borrower Secured Obligation, (i) the time for payment of the principal of
or interest on, or the performance of, the Other Borrower Secured Obligation may
be extended or the Other Borrower Secured Obligation may be renewed in whole or
in part; (ii) the time for the other Borrower’s or IDOT Guarantor’s performance
of or compliance with any covenant or agreement contained in the Loan Documents
evidencing the Other Borrower Secured Obligation, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived; (iii) the maturity of the Other Borrower Secured Obligation may be
accelerated as provided in the related Note or any other related Loan Document;
(iv) the related Note or any other related Loan Document may be modified or
amended by Lender and the other Borrower or IDOT Guarantor in any respect,
including an increase in the principal amount; and (v) any security for the
Other Borrower Secured Obligation may be modified, exchanged, surrendered or
otherwise dealt with or additional security may be pledged or mortgaged for the
Other Borrower Secured Obligation.

 

(j)            It is agreed among each Borrower, IDOT Guarantor and Lender that
all of the foregoing waivers are of the essence of the transaction contemplated
by this Agreement and the Loan Documents and that but for the provisions of this
Article 12 and such waivers Lender would decline to enter into this Agreement.

 

(k)           Waiving Borrower represents and warrants having established with
other Borrower adequate means of obtaining, on an ongoing basis, such
information as waiving Borrower may require concerning all matters bearing on
the risk of nonpayment or nonperformance of the Obligations. Waiving Borrower
assumes sole, continuing responsibility

 

61

--------------------------------------------------------------------------------


 

for obtaining such information from sources other than from Lender. Lender has
no duty to provide any information to Waiving Borrower.

 

Section 12.05.      Joint and Several Obligation; Cross-Guaranty.

 

Notwithstanding anything contained in this Agreement or the other Borrower
Documents to the contrary (but subject to the last sentence of Section 12.02 and
the provisions of Section 12.12), each Borrower shall have joint and several
liability for all Obligations of the Loan secured by such Borrower’s Collateral
Pool. Notwithstanding the intent of all of the parties to this Agreement that
all Obligations of each Borrower with respect to a Collateral Pool under this
Agreement and the other Borrower Loan Documents shall be joint and several
Obligations of each Borrower subject to such Collateral Pool, each Borrower, on
a joint and several basis, hereby irrevocably guarantees to Lender and its
successors and assigns, the full and prompt payment of the Loan secured by such
Borrower’s Collateral Pool (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations secured by such Borrower’s
Collateral Pool owed or hereafter owing to Lender by each other Borrower owning
a Mortgaged Property subject to the same Collateral Pool. Similarly, each IDOT
Guarantor, on a joint and several basis, hereby irrevocably guarantees to Lender
and its successors and assigns, the full and prompt payment of the Loan secured
by such Borrower’s Collateral Pool (whether at stated maturity, by acceleration
or otherwise) and performance of all Obligations secured by such Borrower’s
Collateral Pool owed or hereafter owing to Lender by each other Borrower and
IDOT Guarantor owning a Mortgaged Property subject to the same Collateral Pool,
on a secondary, and not a primary, basis provided that each IDOT Guarantor’s
liability shall be effective only upon the occurrence of a default by each
Borrower. Each Borrower or IDOT Guarantor agrees that its guaranty obligation
hereunder is an unconditional guaranty of payment and performance and not merely
a guaranty of collection. The Obligations of each Borrower or IDOT Guarantor
under this Agreement shall not be subject to any counterclaim, set-off,
recoupment, deduction, cross-claim or defense based upon any claim any Borrower
or IDOT Guarantor may have against Lender or any other Borrower or IDOT
Guarantor.

 

Section 12.06.      No Impairment.

 

Each Borrower and IDOT Guarantor agrees that the provisions of this Article 12
are for the benefit of Lender and their successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower or IDOT Guarantor and Lender, the obligations of such other Borrower or
IDOT Guarantor under the Loan Documents.

 

Section 12.07.      Election of Remedies.

 

(a)        Lender, in its discretion, may (i) bring suit against any one or more
Collateral Pool Borrower, jointly and severally, without any requirement that
Lender first proceed against any other Borrower or IDOT Guarantor or any other
Person; (ii) compromise or settle with any one or more Borrower or IDOT
Guarantor, or any other Person, for such consideration as Lender may deem
proper; (iii) release one or more Borrower or IDOT Guarantor, or any other
Person, from liability; and (iv) otherwise deal with any Borrower or IDOT
Guarantor and any other Person, or any one or more of them, in any manner, or
resort to any of the Collateral at any time held by it for performance of the
Obligations or any other

 

62

--------------------------------------------------------------------------------


 

source or means of obtaining payment of the Obligations, and no such action
shall impair the rights of Lender to collect from any Borrower or IDOT Guarantor
any amount guaranteed by any Borrower or IDOT Guarantor under this Article 12.

 

(b)           If, in the exercise of any of its rights and remedies, Lender
shall forfeit any of its rights or remedies, including its rights to enter a
deficiency judgment against any Collateral Pool Borrower or any other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
the like, each Collateral Pool Borrower hereby consents to such action by Lender
and waives any claim based upon such action, even if such action by Lender shall
result in a full or partial loss or any rights of subrogation which each such
Borrower might otherwise have had but for such action by Lender. Any election of
remedies which results in the denial or impairment of the right of Lender to
seek a deficiency judgment against any Collateral Pool Borrower shall not impair
any other such Collateral Pool Borrower’s obligation to pay the full amount of
the Obligations secured by the applicable Collateral Pool. In the event Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or any of the Loan Documents, Lender may bid all or less than the amount
of the Obligations secured by the applicable Collateral Pool and the amount of
such bid need not be paid by Lender but shall be credited against the
Obligations secured by the applicable Collateral Pool. The amount of the
successful bid at any such sale, whether Lender or any other party is the
successful bidder, shall be conclusively deemed to be fair market value of the
Collateral secured by the applicable Collateral Pool and the difference between
such bid amount and the remaining balance of the Obligations secured by the
applicable Collateral Pool shall be conclusively deemed to be amount of the
Obligations secured by the applicable Collateral Pool guaranteed under this
Article 12, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Lender might otherwise be entitled but for such bidding at any such sale.

 

Section 12.08.      Subordination of Other Obligations.

 

(a)         Each Borrower and IDOT Guarantor hereby irrevocably and
unconditionally agrees that all amounts payable from time to time to such
Borrower or IDOT Guarantor by any other Borrower or IDOT Guarantor pursuant to
any agreement, whether secured or unsecured, whether of principal, interest or
otherwise, other than the amounts referred to in this Article 12 (collectively,
the “Subordinated Obligations”), shall be and such rights, claims and
indebtedness are, hereby deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations; provided, however, that payments may be received by any
Borrower or IDOT Guarantor in accordance with, and only in accordance with, the
provisions of Section 12.08(b) hereof.

 

(b)        Until the Obligations under all the Loan Documents have been finally
paid in full or fully performed and all the Loan Documents for such Collateral
Pool have been terminated, each such Collateral Pool Borrower and IDOT Guarantor
irrevocably and unconditionally agrees it will not ask, demand, sue for, take or
receive, directly or indirectly, by set-off, redemption, purchase or in any
other manner whatsoever, any payment with respect to, or any security or
guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments or agreements of any kind evidencing the
Subordinated Obligations, each such Collateral Pool Borrower and IDOT Guarantor
hereby agrees that it will

 

63

--------------------------------------------------------------------------------


 

not receive any payment of any kind on account of the Subordinated Obligations,
so long as any of the Obligations under all the Loan Documents are outstanding
or any of the terms and conditions of any of the Loan Documents are in effect;
provided, however, that, notwithstanding anything to the contrary contained
herein, if no Potential Event of Default or Event of Default or any other event
or condition which would constitute an Event of Default after notice or lapse of
time or both has occurred and is continuing under any of the Loan Documents
pertaining to such Collateral Pool, then (i) payments may be received by such
Borrower or IDOT Guarantor in respect of the Subordinated Obligations in
accordance with the stated terms thereof, and (ii) each such Borrower, IDOT
Guarantor and Guarantor shall be permitted to make distributions in accordance
with the terms of the applicable Organizational Documents. Except as aforesaid,
each Borrower and IDOT Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of any other Borrower or IDOT Guarantor
in respect of the Subordinated Obligations and hereby assigns such rights or
indebtedness to Fannie Mae, which assignment shall be of no further force and
effect upon full satisfaction of the Obligations, including the right to file
proofs of claim and to vote thereon in connection with any case under any
chapter of the Bankruptcy Code, including the right to vote on any plan of
reorganization. In the event that any payment on account of Subordinated
Obligations shall be received by any Borrower or IDOT Guarantor in violation of
the foregoing, such payment shall be held in trust for the benefit of Lender,
and any amount so collected shall be turned over to Lender upon demand.

 

Section 12.09.      Insolvency and Liability of Other Borrower.

 

So long as any of the Obligations are outstanding with respect to the applicable
Collateral Pool, if a petition under any chapter of the Bankruptcy Code is filed
by or against any Collateral Pool Borrower or IDOT Guarantor (the “Subject
Borrower” for the purposes of Section 12.09, Section 12.10, Section 12.11 and
Section 12.12 of this Agreement), each other Collateral Pool Borrower or IDOT
Guarantor subject to such Collateral Pool (each, an “Other Borrower” for the
purposes of Section 12.09, Section 12.10, Section 12.11 and Section 12.12 of
this Agreement) agrees to file all claims against the Subject Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
in connection with indebtedness owed by the Subject Borrower and to assign to
Lender all rights thereunder up to the amount of such indebtedness, which
assignment shall be of no further force and effect upon full satisfaction of the
Obligations. In all such cases, the Person or Persons authorized to pay such
claims shall pay to Lender the full amount thereof and Lender agrees to pay such
Other Borrower any amounts received in excess of the amount necessary to pay the
Obligations of the Loan secured by such Borrower’s or IDOT Guarantor’s Mortgaged
Property. Each Other Borrower hereby assigns to Lender all of such Borrower’s or
IDOT Guarantor’s rights to all such payments to which such Other Borrower would
otherwise be entitled but not to exceed the full amount of the Obligations.  In
the event that, notwithstanding the foregoing, any such payment shall be
received by any Other Borrower before the Obligations shall have been finally
paid in full, such payment shall be held in trust for the benefit of and shall
be paid over to Lender upon demand. Furthermore, notwithstanding the foregoing,
the liability of each Borrower or IDOT Guarantor hereunder shall in no way be
affected by:

 

(a)           the release or discharge of any Other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or

 

64

--------------------------------------------------------------------------------


 

(b)           the impairment, limitation or modification of the liability of any
Other Borrower or the estate of any Other Borrower in bankruptcy resulting from
the operation of any present or future provisions of any chapter of the
Bankruptcy Code or other statute or from the decision in any court.

 

Section 12.10.      Preferences, Fraudulent Conveyances, Etc.

 

If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower or IDOT Guarantor because such payment is or may be avoided,
invalidated, declared fraudulent, set aside or determined to be void or voidable
as a preference, fraudulent conveyance, impermissible setoff or a diversion of
trust funds under the bankruptcy laws or for any similar reason, including
without limitation any judgment, order or decree of any court or administrative
body having jurisdiction over any Borrower or IDOT Guarantor or any of its
property, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of, or trustee or similar officer for, any Borrower or
IDOT Guarantor or any substantial part of its property, or otherwise, or any
statement or compromise of any claim effected by Lender with any Borrower or
IDOT Guarantor or any other claimant (a “Rescinded Payment”), then each Other
Borrower’s liability to Lender shall continue in full force and effect, or each
Other Borrower’s liability to Lender shall be reinstated and renewed, as the
case may be, with the same effect and to the same extent as if the Rescinded
Payment had not been received by Lender, notwithstanding the cancellation or
termination of any of the Loan Documents, and regardless of whether Lender
contested the order requiring the return of such payment. In addition, each
Other Borrower shall pay, or reimburse Lender for, all expenses (including all
reasonable attorneys’ fees, court costs and related disbursements) incurred by
Lender in the defense of any claim that a payment received by Lender in respect
of all or any part of the Obligations must be refunded. The provisions of this
Section 12.10 shall survive the termination of the Borrower or IDOT Guarantor
Loan Documents and any satisfaction and discharge of any Borrower or IDOT
Guarantor by virtue of any payment, court order or any federal or state law.

 

Section 12.11.      Maximum Liability of Each Borrower.

 

Notwithstanding anything contained in this Agreement or any of the Loan
Documents to the contrary, if the obligations of any Borrower or IDOT Guarantor
under this Agreement or any of the other Loan Documents or any Security
Instruments granted by any Borrower or IDOT Guarantor are determined to exceed
the reasonably equivalent value received by such Borrower or IDOT Guarantor in
exchange for such obligations or grant of such Security Instruments under any
Fraudulent Transfer Law (as hereinafter defined), then such liability of such
Borrower or IDOT Guarantor shall be limited to a maximum aggregate amount equal
to the largest amount that would not render its obligations under this Agreement
or all the Other Borrower Documents subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower or IDOT Guarantor, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Borrower or IDOT Guarantor in respect of
Indebtedness to any Other Borrower or any other Person that is an Affiliate of
the Other Borrower to the extent that such Indebtedness would be discharged in
an amount equal to the amount paid by such Borrower or IDOT Guarantor in respect
of the

 

65

--------------------------------------------------------------------------------


 

Obligations) and after giving effect (as assets) to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such Borrower
or IDOT Guarantor pursuant to Applicable Law or pursuant to the terms of any
agreement including the Contribution Agreement.

 

Section 12.12.      Liability Cumulative.

 

The liability of each Borrower or IDOT Guarantor under this Article 12 is in
addition to and shall be cumulative with all liabilities of such Borrower or
IDOT Guarantor to Lender under this Agreement and all the other Loan Documents
to which such Borrower or IDOT Guarantor is a party or in respect of any
Obligations of any Other Borrower.

 

ARTICLE 13

MISCELLANEOUS PROVISIONS

 

Section 13.01.      Counterparts.

 

To facilitate execution, this Agreement may be executed in any number of
counterparts.  It shall not be necessary that the signatures of, or on behalf
of, each party, or that the signatures of all persons required to bind any
party, appear on each counterpart, but it shall be sufficient that the signature
of, or on behalf of, each party, appear on one (1) or more counterparts. All
counterparts shall collectively constitute a single agreement. It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.

 

Section 13.02.      Amendments, Changes and Modifications.

 

This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.

 

Section 13.03.      Payment of Costs, Fees and Expenses.

 

The applicable Collateral Pool Borrower shall pay, on demand, all reasonable
third-party out-of-pocket fees, costs, charges or expenses (including the
reasonable fees and expenses of attorneys, accountants and other experts)
incurred by Lender in connection with:

 

(a)           Any amendment, consent, review or waiver to or requested under
this Agreement or any of the Loan Documents (whether or not any such amendments,
consents or waivers are entered into) for such Collateral Pool.

 

(b)           Defending or participating in any litigation arising from actions
by third parties and brought against or involving Lender with respect to (i) any
Mortgaged Property in such Collateral Pool, (ii) any event, act, condition or
circumstance in connection with any Mortgaged Property in such Collateral Pool,
or (iii) the relationship between Lender and such Borrower and Guarantor in
connection with this Agreement or any of the transactions contemplated by this
Agreement.

 

66

--------------------------------------------------------------------------------


 

(c)           The administration or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.

 

The applicable Collateral Pool Borrower shall also pay, on demand, any transfer
taxes, documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution, delivery, filing, recordation, performance
or enforcement of any of the Loan Documents or the Loans. However, such Borrower
will not be obligated to pay any franchise, excise, estate, inheritance, income,
excess profits or similar tax on Lender. Any attorneys’ fees and expenses
payable by such Borrower pursuant to this Section 13.03 shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such obligation is intended to be severable from the other provisions of
this Agreement and to survive and not be merged into any such judgment. Any
amounts payable by Borrower pursuant to this Section 13.03, with interest
thereon if not paid when due, shall become additional Indebtedness of such
Borrower secured by the Loan Documents evidencing the Loan secured by Borrower’s
or IDOT Guarantor’s Mortgaged Property. Such amounts shall bear interest from
the date such amounts are due until paid in full at the weighted average, as
determined by Lender, of the interest rates in effect from time to time for each
Loan unless collection from such Borrower of interest at such rate would be
contrary to Applicable Law, in which event such amounts shall bear interest at
the highest rate which may be collected from such Borrower under Applicable Law.
The provisions of this Section 13.03 are cumulative with, and do not exclude the
application and benefit to Lender of, any provision of any other Loan Document
relating to any of the matters covered by this Section 13.03.

 

Section 13.04.      Payment Procedure.

 

All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 1:00 p.m. (Eastern Standard Time or Eastern Daylight Time, as
applicable) on the date when due.

 

Section 13.05.      Payments on Business Days.

 

In any case in which the date of payment to Lender or the expiration of any time
period hereunder occurs on a day which is not a Business Day, then, unless
expressly otherwise provided, such payment or expiration of such time period
need not occur on such date but may be made on the next succeeding Business Day
with the same force and effect as if made on the day of maturity or expiration
of such period, except that interest shall continue to accrue for the period
after such date to the next Business Day.

 

Section 13.06.      Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial.

 

NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER OR IDOT GUARANTOR UNDER THIS AGREEMENT AND
THE NOTES,

 

67

--------------------------------------------------------------------------------


 

GUARANTOR UNDER THE GUARANTY, AND BORROWER, IDOT GUARANTOR AND GUARANTOR UNDER
THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND
ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA
(EXCLUDING THE LAW APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE
EXTENT OF PROCEDURAL AND SUBSTANTIVE MATTERS RELATING ONLY TO (i)  THE CREATION,
PERFECTION AND FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF
THE RIGHTS AND REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL
BE GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS
LOCATED, (ii)  THE PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND
FORECLOSURE OF SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT
ACCOUNTS), WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION
DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE UNIFORM COMMERCIAL CODE IN
EFFECT FOR THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED AND (iii)
THE PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
DEPOSIT ACCOUNTS, WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION IN WHICH THE DEPOSIT ACCOUNT IS LOCATED. BORROWER, IDOT GUARANTOR
AND GUARANTOR AGREE THAT ANY CONTROVERSY ARISING UNDER OR IN RELATION TO THE
NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER
LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED HEREIN, LITIGATED IN
DISTRICT OF COLUMBIA. THE LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN DISTRICT OF COLUMBIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN,
HAVE JURISDICTION OVER ALL CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO
THE LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION,
JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY
DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY OTHER ISSUE ARISING
UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS. BORROWER,
IDOT GUARANTOR AND GUARANTOR IRREVOCABLY CONSENT TO SERVICE, JURISDICTION, AND
VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE NOTES, THE SECURITY
DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO
WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR
OTHERWISE.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST
BORROWER, IDOT GUARANTOR AND GUARANTOR AND AGAINST THE COLLATERAL IN ANY OTHER
JURISDICTION IN WHICH ANY MORTGAGED PROPERTY IS LOCATED. INITIATING SUCH SUIT,
ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER PERMITTED JURISDICTION
SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE
LAWS OF DISTRICT OF COLUMBIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF
BORROWER, IDOT GUARANTOR AND GUARANTOR AND LENDER AS PROVIDED HEREIN OR THE
SUBMISSION HEREIN BY BORROWER,

 

68

--------------------------------------------------------------------------------


 

IDOT GUARANTOR AND GUARANTOR TO PERSONAL JURISDICTION WITHIN THE DISTRICT OF
COLUMBIA. BORROWER, IDOT GUARANTOR, GUARANTOR AND LENDER (I) COVENANT AND AGREE
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE
LOAN DOCUMENTS TRIABLE BY A JURY AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE. FURTHER, BORROWER, IDOT GUARANTOR
AND GUARANTOR HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER
(INCLUDING, BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO BORROWER, IDOT GUARANTOR OR GUARANTOR THAT LENDER WILL NOT SEEK TO
ENFORCE THE PROVISIONS OF THIS SECTION. THE FOREGOING PROVISIONS WERE KNOWINGLY,
WILLINGLY AND VOLUNTARILY AGREED TO BY BORROWER, IDOT GUARANTOR AND GUARANTOR
UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER’S, IDOT
GUARANTOR’S AND GUARANTOR’S FREE WILL.

 

Section 13.07.      Severability.

 

In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.

 

Section 13.08.      Notices.

 

(a)           Manner of Giving Notice. Each notice, direction, certificate or
other communication hereunder (in this Section 13.08 referred to collectively as
“notices” and singly as a “notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if:

 

(i)            personally delivered with proof of delivery thereof (any notice
so delivered shall be deemed to have been received at the time so delivered);

 

(ii)           sent by Federal Express (or other similar reputable overnight
courier) designating morning delivery (any notice so delivered shall be deemed
to have been received on the Business Day it is delivered by the courier);

 

(iii)          sent by telecopier or facsimile machine which automatically
generates a transmission report that states the date and time of the
transmission, the length of the document transmitted, and the telephone number
of the recipient’s telecopier or facsimile machine (to be confirmed with a copy
thereof sent in accordance with paragraphs (i) or (ii) above within two (2)
Business Days) (any notice so delivered shall be deemed to have been received
(A) on the date of transmission, if so transmitted before 5:00 p.m. (local time
of the recipient) on a Business Day, or (B) on the next Business Day, if so
transmitted on or after 5:00 p.m. (local time of the recipient) on a Business
Day or if transmitted on a day other than a Business Day);

 

69

--------------------------------------------------------------------------------


 

addressed to the parties as follows:

 

As to each Borrower

Archstone-Smith Operating Trust

and IDOT Guarantor:

9200 E. Panorama Circle

 

Suite 400

 

Englewood, Colorado 80112

 

Attention:

General Counsel

 

Telecopy:

(303) 708-6954

 

Email:

treif@archstonesmith.com

 

 

 

with a copy to:

Tishman Speyer

 

45 Rockefeller Plaza

 

New York, New York 10111

 

Attention:

General Counsel

 

Telecopy:

(212) 895-0353

 

Email:

mbenner@tishmanspeyer.com

 

 

 

And to:

Schulte Roth & Zabel

 

919 Third Avenue

 

New York, New York 10022

 

Attention:

Andrew J. Dady, Esq.

 

Telecopy:

(212) 593-5955

 

Email:

Andrew.dady@srz.com

 

 

 

And to:

Tishman Speyer

 

45 Rockefeller Plaza

 

New York, New York 10111

 

Attention:

Chief Financial Officer

 

Telecopy:

(212) 895-0314

 

Email:

jrosenth@tishmanspeyer.com

 

 

 

As to Lender:

Lehman Brothers Holdings Inc.

 

399 Park Avenue

 

New York, New York 10022

 

Attention:

Robert Ashmun

 

Telecopy:

(646) 758-4376

 

Email:

rashmun@lehman.com

 

 

 

And to:

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Attention:

W. Michael Bond, Esq.

 

Telecopy:

(212) 310-8007

 

Email:

Michael.bond@weil.com

 

 

 

provided that after

 

 

the Initial Closing

 

 

 

70

--------------------------------------------------------------------------------


 

Date, to:

Wachovia Multifamily Capital, Inc.

 

375 Park Avenue

 

Mail Code NY 4060

 

New York, New York 10152

 

Attention:

David S. Kaplan

 

Telecopy:

(212) 214-8461

 

 

 

As to Fannie Mae:

Fannie Mae

 

3900 Wisconsin Avenue, N.W.

 

Washington, D.C. 20016-2899

 

Attention:

Vice President for

 

 

Multifamily Asset Management

 

Telecopy No.:

(301) 280-2064

 

 

 

with a copy to:

Venable LLP

 

575 7th Street, N.W.

 

Washington, D.C. 20004

 

Attention:

Stephanie L. DeLong, Esq.

 

Telecopy No.:

(202) 344-8300

 

(b)           Change of Notice Address. Any party may, by notice given pursuant
to this Section 13.08, change the person or persons and/or address or addresses,
or designate an additional person or persons or an additional address or
addresses, for its notices, but notice of a change of address shall only be
effective upon receipt. Each party agrees that it shall not refuse or reject
delivery of any notice given hereunder, that it shall acknowledge, in writing,
receipt of the same upon request by the other party and that any notice rejected
or refused by it shall be deemed for all purposes of this Agreement to have been
received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service, the courier
service or facsimile.

 

Section 13.09.      Further Assurances and Corrective Instruments.

 

(a)           Further Assurances. To the extent permitted by law, the parties
hereto agree that they shall, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as Lender, Borrower or IDOT Guarantor may
reasonably request and as may be required in the opinion of Lender or its
counsel to effectuate the intention of or facilitate the performance of this
Agreement or any Loan Document.

 

(b)           Further Documentation. Without limiting the generality of
subsection (a), in the event any further documentation or information is
required by Lender to correct patent mistakes in the Loan Documents, materials
relating to the Title Insurance Policies or the funding of the Loans, Borrower
and IDOT Guarantor shall provide, or cause to be provided to Lender, at its cost
and expense, such documentation or information. Borrower and IDOT Guarantor
shall execute and deliver to Lender such documentation, including any
amendments, corrections,

 

71

--------------------------------------------------------------------------------


 

deletions or additions to the Notes, the Security Instruments or the other Loan
Documents as is reasonably required by Lender.

 

Section 13.10.      Term of this Agreement.

 

This Agreement shall continue in effect until the Facility Termination Date.

 

Section 13.11.      Assignments; Third-Party Rights.

 

No Borrower shall assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender. Lender may assign its
rights and obligations under this Agreement separately or together, without
Borrower’s consent, only to Fannie Mae or other entity if such assignment is
made with the intent that such entity will further assign such rights and
obligations to Fannie Mae, but may not delegate its obligations under this
Agreement unless it first receives Fannie Mae’s written approval. Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights and obligations under this Agreement.

 

Section 13.12.      Headings.

 

Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

Section 13.13.      General Interpretive Principles.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (ii)  accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) references herein to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
other subdivisions; (v) a reference to an Exhibit or a Schedule without a
further reference to the document to which the Exhibit or Schedule is attached
is a reference to an Exhibit or Schedule to this Agreement; (vi) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; and (vii) the word
“including” means “including, but not limited to.”

 

Section 13.14.      Interpretation.

 

The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents.  Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.

 

72

--------------------------------------------------------------------------------


 

Section 13.15.      Standards for Decisions, Etc.

 

Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion.  Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

 

Section 13.16.      Decisions in Writing.

 

Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.

 

Section 13.17.      Approval of Waivers.

 

Unless otherwise agreed by Lender, any modifications set forth in this Agreement
and the other Loan Documents which are modifications to or waivers from the
terms and conditions applicable to similar loans made by Lender and sold to
Fannie Mae shall remain in effect only for so long as such Borrower controlled
by Guarantor, are parties to this Agreement and such Loans are subject to this
Agreement.

 

Section 13.18.      USA Patriot Act.

 

Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with such Act.

 

Section 13.19.      All Asset Filings.

 

If Lender believes that an “all-asset” collateral description, as contemplated
by Section 9-504(2) of the UCC, is appropriate as to any Collateral under any
Loan Document, the Lender is irrevocably authorized to use such a collateral
description, whether in one or more separate filings or as part of the
collateral description in a filing that particularly describes the Collateral.

 

Section 13.20.      Special Provisions Regarding ASN Kendall Square LLC.

 

The parties acknowledge that, on or about September 20, 2007, ASN Worthington
Place LLC merged with and into ASN Kendall Square LLC, and that ASN Kendall
Square LLC is the surviving entity. The parties acknowledge and agree that any
reference in any Loan Document to ASN Worthington Place LLC shall be deemed to
be a reference to ASN Kendall Square LLC and ASN Kendall Square LLC shall be
responsible for all of the obligations of such entity.

 

73

--------------------------------------------------------------------------------


 

Section 13.21.      Special Provisions Regarding Payment of Interest on
Imposition Deposits.

 

Notwithstanding anything in the Loan Documents to the contrary, including but
not limited to Section 7(b) of each Security Instrument, Lender shall be
required to pay Borrower any interest, earnings or profits on the Imposition
Deposits at a rate per annum equal to the prevailing Federal Funds Target Rate
less .25% and not the Federal Funds Effective Rate, as otherwise set forth in
the Security Instruments. “Federal Funds Target Rate” shall mean, for any day,
the rate per annum announced by the Federal Reserve Board as the “Federal Funds
Target Rate.”

 

[Remainder of page intentionally left blank.]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BORROWER:

 

 

 

Pool 1

 

 

 

ARCHSTONE BEAR HILL BORROWER:

 

 

 

ASN BEAR HILL LLC, a Delaware limited

 

liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

ARCHSTONE CUPERTINO BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CUPERTINO, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE EMERALD PARK BORROWER:

 

 

 

tishman speyer archstone-smith
emerald park, l.l.c., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-1

--------------------------------------------------------------------------------


 

 

ARCHSTONE HACIENDA BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
HACIENDA, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE MOUNTAIN VIEW BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
MOUNTAIN VIEW,  L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE QUARRY HILLS BORROWER:

 

 

 

ASN QUARRY HILLS LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE REDWOOD SHORES
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
REDWOOD SHORES, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-2

--------------------------------------------------------------------------------


 

 

ARCHSTONE WATERTOWN SQUARE
BORROWER:

 

 

 

ASN WATERTOWN LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

Pool 2

 

 

ARCHSTONE LA JOLLA COLONY
BORROWER:

 

 

 

ASN LA JOLLA COLONY LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE LOS FELIZ BORROWER:

 

 

 

ASN LOS FELIZ LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-3

--------------------------------------------------------------------------------


 

 

ARCHSTONE OLD TOWN PASADENA
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OLD TOWN PASADENA, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE PLAYA DEL REY BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
PLAYA DEL REY, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE REDMOND LAKEVIEW
BORROWER:

 

 

 

ASN REDMOND LAKEVIEW LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

ARCHSTONE SOUTH MARKET BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
SOUTH MARKET, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE THOUSAND OAKS BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
THOUSAND OAKS, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE WALNUT RIDGE BORROWER:

 

 

 

ASN WALNUT RIDGE LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE KENDALL SQUARE
BORROWER:

 

 

 

ASN WORTHINGTON PLACE LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

S-5

--------------------------------------------------------------------------------


 

 

ARCHSTONE SAN MATEO BORROWER:

 

 

 

ASN SAN MATEO LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

CARMARGUE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH

 

CARMARGUE I, L.L.C., a Delaware limited liability

 

company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CARMARGUE II, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CARMARGUE III, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-6

--------------------------------------------------------------------------------


 

 

Pool 3

 

 

 

2201 WILSON BOULEVARD BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS WILSON
L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE DEL MAR STATION
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
DEL MAR STATION, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE SANTA MONICA BORROWER:

 

 

 

ASN SANTA MONICA LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-7

--------------------------------------------------------------------------------


 

 

ARCHSTONE SANTA MONICA ON MAIN
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
SANTA MONICA ON MAIN, L.L.C., a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE WESTSIDE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
WESTSIDE, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

BALLSTON PLACE BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS BALLSTON
PLACE L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-8

--------------------------------------------------------------------------------


 

 

GALLERY AT ROSSLYN BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
GALLERY AT ROSSLYN, L.L.C., a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

PARC VISTA BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS PARC
VISTA L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

WATER PARK TOWERS BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS WATER
PARK TOWERS L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE SANTA CLARA BORROWER:

 

 

 

ASN SANTA CLARA LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-9

--------------------------------------------------------------------------------


 

 

ARCHSTONE OAK CREEK BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAK CREEK I, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAK CREEK II, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE HOBOKEN BORROWER:

 

 

 

ASN HOBOKEN I LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ASN HOBOKEN II LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-10

--------------------------------------------------------------------------------


 

 

ARCHSTONE STUDIO CITY BORROWER:

 

 

 

ASN STUDIO CITY LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
STUDIO CITY III-A, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
STUDIO CITY III-B, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
STUDIO CITY III-C, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-11

--------------------------------------------------------------------------------


 

 

CONNECTICUT HEIGHTS BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS SIX (D.C.)
L.P., a Delaware limited partnership

 

 

 

By:

Smith Six, Inc., a Delaware corporation, its

 

 

Managing General Partner

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

PARK CONNECTICUT BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS 4411
CONNECTICUT L.L.C., a Delaware limited
liability company

 

 

 

By:

Archstone-Smith Operating Trust, a               

 

 

Maryland real estate investment trust,

 

 

Managing Member

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

Pool 4

 

 

 

CAMBRIDGE PARK PLACE BORROWER:

 

 

 

ASN CAMBRIDGE PARK LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-12

--------------------------------------------------------------------------------


 

 

ARCHSTONE RESTON LANDING
BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS RESTON
LANDING L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARLINGTON COURTHOUSE PLACE
BORROWER:

 

 

 

COURTHOUSE HILL LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

ARCHSTONE JEFFERSON SIMI VALLEY
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
SIMI VALLEY, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-13

--------------------------------------------------------------------------------


 

 

ARCHSTONE TYSONS CORNER BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
TYSONS CORNER, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARCHSTONE CRONIN’S LANDING
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CRONIN’S LANDING, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ARLINGTON COURTHOUSE PLAZA
BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
ARLINGTON COURTHOUSE PLAZA, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-14

--------------------------------------------------------------------------------


 

 

ARCHSTONE MARINA DEL REY BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
MARINA DEL REY-I, L.L.C., a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
MARINA DEL REY-II, L.L.C., a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

ALBAN TOWERS BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS ALBAN
TOWERS, L.L.C., a Delaware limited liability
company

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

Maryland real estate investment trust,

 

 

Managing Member

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

S-15

--------------------------------------------------------------------------------


 

 

 

ALBAN TOWERS, L.L.C., a District of Columbia

 

 

limited liability company

 

 

 

 

 

 

 

 

By:

Smith Property Holdings Alban Towers,

 

 

 

L.L.C., a Delaware limited liability

 

 

 

company, its Sole Member

 

 

 

 

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

 

 

Maryland real estate investment

 

 

 

 

trust, Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Gary Kravetz

 

 

 

 

Name:

Gary Kravetz

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

CALVERT WOODLEY BORROWER:

 

 

 

 

 

CLEVELAND HOUSE BORROWER:

 

 

 

 

 

2501 PORTER STREET BORROWER:

 

 

 

 

 

SMITH PROPERTY HOLDINGS THREE (DC)

 

 

L.P., a Delaware limited partnership

 

 

 

 

 

By:

Smith Property Holdings Three L.P., a

 

 

 

Delaware limited partnership, its Managing

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

Smith Three, Inc., a Delaware

 

 

 

 

corporation, its Managing General

 

 

 

 

Partner

 

 

 

 

 

 

 

 

 

By

/s/ Gary Kravetz

 

 

 

 

Name:

Gary Kravetz

 

 

 

 

Title:

Authorized Signatory

 

S-16

--------------------------------------------------------------------------------


 

 

ARCHSTONE COLUMBIA CROSSING

 

BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH

 

COLUMBIA CROSSING, L.L.C., a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Pool 5

 

 

 

ARCHSTONE GLENDALE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH

 

GLENDALE, L.L.C., a Delaware limited liability

 

company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE PASADENA BORROWER:

 

 

 

ASN PASADENA LLC, a Delaware limited

 

liability company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-17

--------------------------------------------------------------------------------


 

 

ARCHSTONE THOUSAND OAKS PLAZA

 

BORROWER:

 

 

 

ASN THOUSAND OAKS PLAZA LLC, a

 

Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE WALNUT CREEK BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH

 

WALNUT CREEK, L.L.C., a Delaware limited

 

liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE WILLOW GLEN BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
WILLOW GLEN, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE HARBORSIDE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
HARBORSIDE, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-18

--------------------------------------------------------------------------------


 

 

Pool 6

 

 

 

 

 

ARCHSTONE EMERY BAY BORROWER:

 

 

 

 

 

ASN EMERYVILLE LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD ARLINGTON BORROWER:

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH

OAKWOOD ARLINGTON, L.L.C., a Delaware
limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD BELLEVUE BORROWER:

 

 

 

 

 

ASN BELLEVUE LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD BOSTON BORROWER:

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAKWOOD BOSTON, L.L.C., a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-19

--------------------------------------------------------------------------------


 

 

OAKWOOD CHICAGO BORROWER:

 

 

 

 

ASN CHICAGO LLC, a Delaware limited liability
company

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD LONG BEACH MARINA
BORROWER:

 

 

 

 

ASN LONG BEACH LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD MARINA DEL REY BORROWER:

 

 

 

 

ASN MARINA LLC, a Delaware limited liability
company

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OAKWOOD MOUNTAIN VIEW BORROWER:

 

 

 

 

ASN MOUNTAIN VIEW LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-20

--------------------------------------------------------------------------------


 

 

OAKWOOD PHILADELPHIA BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAKWOOD PHILADELPHIA, L.L.C., a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

OAKWOOD SAN FRANCISCO BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAKWOOD SAN FRANCISCO, L.L.C., a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

OAKWOOD SAN JOSE SOUTH BORROWER:

 

 

 

ASN SAN JOSE LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

OAKWOOD SEATTLE BORROWER:

 

 

 

ASN SEATTLE LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-21

--------------------------------------------------------------------------------


 

 

OAKWOOD TOLUCA HILLS BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
OAKWOOD TOLUCA HILLS, L.L.C., a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

OAKWOOD WOODLAND HILLS BORROWER:

 

 

 

ASN WOODLAND HILLS EAST LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

ARCHSTONE FAIRCHASE BORROWER:

 

 

 

ASN FAIRCHASE LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
FAIRCHASE II, L.L.C., a Delaware limited
liability company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-22

--------------------------------------------------------------------------------


 

 

PACIFIC STRANDS (ARCHSTONE VENTURA)
BORROWER:

 

 

 

ASN VENTURA LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ASN VENTURA TWO LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ASN VENTURA FOUR LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

Pool 7

 

 

 

ARCHSTONE 2000 COMMONWEALTH
BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS 2000
COMMONWEALTH L.L.C., a Delaware limited
liability company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-23

--------------------------------------------------------------------------------


 

 

LONG BEACH HARBOR (BELLAMAR)

 

BORROWER:

 

 

 

ASN LONG BEACH HARBOR LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE MONUMENT PARK
BORROWER:

 

 

 

ASN MONUMENT PARK LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE QUINCY BORROWER:

 

 

 

ASN QUINCY LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE WALNUT CREEK STATION
BORROWER:

 

 

 

ASN WALNUT CREEK STATION LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-24

--------------------------------------------------------------------------------


 

 

COLONY APARTMENTS (AT WESTON
VILLAGE) BORROWER:

 

 

 

ASN VENTURA COLONY LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

CRYSTAL PLAZA BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS CRYSTAL
PLAZA L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

LINCOLN TOWER BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
LINCOLN TOWERS, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

THE BUCHANAN BORROWER:

 

 

 

SMITH PROPERTY HOLDINGS BUCHANAN
HOUSE L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-25

--------------------------------------------------------------------------------


 

 

CHARTER OAK BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CHARTER OAK, L.L.C., a Delaware limited
liability company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARCHSTONE FREMONT CENTER
BORROWER:

 

 

 

ASN FREMONT LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

GATEWAY PLACE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
GATEWAY PLACE, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

 

 

 

 

CRYSTAL PLACE BORROWER:

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CRYSTAL PLACE, L.L.C., a Delaware limited
liability company

 

 

 

By:

/s/ Gary Kravetz

 

 

Name:

Gary Kravetz

 

 

Title:

Authorized Signatory

 

S-26

--------------------------------------------------------------------------------


 

 

 

THE CONSULATE BORROWER:

 

 

 

 

 

 

SMITH PROPERTY HOLDINGS
CONSULATE, L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

 

Maryland real estate investment trust,

 

 

 

Managing Member

 

 

 

 

 

 

 

By

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

THE STATESMAN BORROWER:

 

 

 

 

 

 

CORCORAN HOUSE BORROWER:

 

 

 

 

 

 

SMITH PROPERTY HOLDINGS ONE (D.C.)
L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

 

Maryland real estate investment trust,

 

 

 

Managing General Partner

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-27

--------------------------------------------------------------------------------


 

 

 

GALLERY AT VIRGINIA SQUARE
BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
GALLERY AT VIRGINIA SQUARE I, L.L.C., a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
GALLERY AT VIRGINIA SQUARE II, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
GALLERY AT VIRGINIA SQUARE III,
L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Pool 8

 

 

 

 

 

 

APARTMENTS AT SUNSET BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
SUNSET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-28

--------------------------------------------------------------------------------


 

 

 

ARCHSTONE CEDAR RIVER BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CEDAR RIVER, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

ARCHSTONE DULLES BORROWER:

 

 

 

 

 

 

ASN DULLES LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

ARCHSTONE SIERRA DEL ORO BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
SIERRA DEL ORO, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

THE MEADOWS AT RUSSETT BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
MEADOWS AT RUSSETT I, L.L.C., a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-29

--------------------------------------------------------------------------------


 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
MEADOWS AT RUSSETT (Borrower)  a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Pool 9

 

 

 

 

 

 

POINSETTIA RIDGE BORROWER:

 

 

 

 

 

 

ASN ENCINITAS LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

ARCHSTONE MURRAY HILL BORROWER:

 

 

 

 

 

 

ASN MURRAY HILL LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CRYSTAL SQUARE BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CRYSTAL SQUARE, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-30

--------------------------------------------------------------------------------


 

 

 

THE ALBEMARLE BORROWER:

 

 

 

 

 

 

SMITH PROPERTY HOLDINGS FIVE (D.C.)
L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

 

Maryland real estate investment trust,

 

 

 

Managing General Partner

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

 

Name:

Gary Kravetz

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

TUNLAW GARDENS BORROWER:

 

 

 

 

 

 

VAN NESS SOUTH BORROWER:

 

 

 

 

 

 

TUNLAW PARK BORROWER:

 

 

 

 

 

 

 

 

 

 

SMITH PROPERTY HOLDINGS VAN NESS
L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

Archstone-Smith Operating Trust, a

 

 

 

Maryland real estate investment trust,

 

 

 

Managing General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

 

Name:

Gary Kravetz

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

KEY WEST BORROWER:

 

 

 

 

 

 

ASN KEY WEST LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-31

--------------------------------------------------------------------------------


 

 

 

THE WESTMONT BORROWER:

 

 

 

 

 

 

ASN WESTMONT LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

ARCHSTONE NEWPORT VILLAGE
BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
NEWPORT VILLAGE I & II, L.L.C., a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
NEWPORT VILLAGE III, L.L.C., a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CRYSTAL TOWER AND LOFTS 590
BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
CRYSTAL TOWERS & LOFTS 590, L.L.C., a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-32

--------------------------------------------------------------------------------


 

 

 

CRYSTAL HOUSES BORROWER:

 

 

 

 

 

SMITH PROPERTY HOLDINGS CRYSTAL
HOUSES L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

THE BENNINGTON BORROWER:

 

 

 

 

 

 

TISHMAN SPEYER ARCHSTONE-SMITH
BENNINGTON, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Kravetz

 

 

 

Name:

Gary Kravetz

 

 

 

Title:

Authorized Signatory

 

S-33

--------------------------------------------------------------------------------


 

 

 

IDOT GUARANTOR:

 

 

 

 

 

 

ASN SUNSET, L.L.C. a Delaware limited liability
company

 

 

 

 

 

 

By:

/s/ Bradley Turk

 

 

 

Name:

Bradley Turk

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

ASN MEADOWS AT RUSSET I, L.L.C. a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradley Turk

 

 

 

Name:

Bradley Turk

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

ASN MEADOWS AT RUSSET II, L.L.C. a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradley Turk

 

 

 

Name:

Bradley Turk

 

 

 

Title:

Authorized Signatory

 

 

S-34

--------------------------------------------------------------------------------


 

Schedule I

 

BORROWERS

 

ASN Bear Hill LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Cupertino, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Emerald Park, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Hacienda, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Mountain View, L.L.C., a Delaware limited
liability company

 

ASN Quarry Hills LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Redwood Shores, L.L.C., a Delaware limited
liability company

 

ASN Watertown LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Playa del Rey, L.L.C., a Delaware limited
liability company

 

ASN La Jolla Colony LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Old Town Pasadena, L.L.C., a Delaware limited
liability company

 

ASN Walnut Ridge LLC, a Delaware limited liability company

 

ASN Los Feliz LLC, a Delaware limited liability company

 

ASN San Mateo LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith South Market, L.L.C., a Delaware limited
liability company

 

ASN Kendall Square LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Camargue I, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Camargue II, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Camargue III, L.L.C., a Delaware limited
liability company

 

ASN Redmond Lakeview LLC, a Delaware limited liability company

 

Smith Property Holdings Wilson L.L.C., a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Del Mar Station, L.L.C., a Delaware limited
liability company

 

ASN Santa Monica LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Santa Monica on Main, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Westside, L.L.C., a Delaware limited liability
company

 

Smith Property Holdings Ballston Place L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Gallery at Rosslyn, L.L.C., a Delaware limited
liability company

 

S-35

--------------------------------------------------------------------------------


 

Smith Property Holdings Parc Vista L.L.C., a Delaware limited liability company

 

Smith Property Holdings Water Park Towers L.L.C., a Delaware limited liability
company

 

ASN Santa Clara LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Oak Creek-I, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Oak Creek-II, L.L.C., a Delaware limited
liability company

 

ASN Hoboken I LLC, a Delaware limited liability company

 

ASN Hoboken II LLC, a Delaware limited liability company

 

ASN Studio City LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Studio City III-A, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Studio City III-B, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Studio City III-C, L.L.C., a Delaware limited
liability company

 

Smith Property Holdings Six (D.C.) L.P., a Delaware limited partnership

 

Smith Property Holdings 4411 Connecticut L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Marina del Rey-I, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Marina del Rey-II, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Simi Valley, L.L.C., a Delaware limited liability
company

 

Smith Property Holdings Three (D.C.) L.P., a Delaware limited partnership

 

Smith Property Holdings Alban Towers, L.L.C., a Delaware limited liability
company

 

Alban Towers, L.L.C., a District of Columbia limited liability company

 

Tishman Speyer Archstone-Smith Cronin’s Landing, L.L.C., a Delaware limited
liability company

 

ASN CambridgePark LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Columbia Crossing, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Tysons Corner, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Arlington Courthouse Plaza, L.L.C., a Delaware
limited liability company

 

Courthouse Hill LLC, a Delaware limited liability company

 

Smith Property Holdings Reston Landing L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Walnut Creek, L.L.C., a Delaware limited
liability company

 

S-36

--------------------------------------------------------------------------------


 

Tishman Speyer Archstone-Smith Harborside, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Willow Glen, L.L.C., a Delaware limited liability
company

 

ASN Pasadena LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Glendale, L.L.C., a Delaware limited liability
company

 

ASN Thousand Oaks Plaza LLC, a Delaware limited liability company

 

ASN San Jose LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Oakwood San Francisco, L.L.C., a Delaware limited
liability company

 

ASN Long Beach LLC, a Delaware limited liability company

 

ASN Marina LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Oakwood Toluca Hills, L.L.C.

 

ASN Woodland Hills East LLC, a Delaware limited liability company

 

ASN Mountain View LLC, a Delaware limited liability company

 

ASN Emeryville LLC, a Delaware limited liability company

 

ASN Ventura LLC, a Delaware limited liability company

 

ASN Ventura Two LLC, a Delaware limited liability company

 

ASN Ventura Four LLC, a Delaware limited liability company

 

ASN Chicago LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Oakwood Boston, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Oakwood Philadelphia, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Oakwood Arlington, L.L.C., a Delaware limited
liability company

 

ASN Fairchase LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Fairchase II, L.L.C., a Delaware limited
liability company

 

ASN Bellevue LLC, a Delaware limited liability company

 

ASN Seattle LLC, a Delaware limited liability company

 

ASN Walnut Creek Station LLC, a Delaware limited liability company

 

ASN Fremont LLC, a Delaware limited liability company

 

ASN Ventura Colony LLC, a Delaware limited liability company

 

ASN Long Beach Harbor 1031 LLC, a Delaware limited liability company

 

Smith Property Holdings One (D.C.) L.P., a Delaware limited partnership

 

Smith Property Holdings Consulate L.L.C., a Delaware limited liability company

 

S-37

--------------------------------------------------------------------------------


 

ASN Quincy LLC, a Delaware limited liability company

 

Smith Property Holdings 2000 Commonwealth L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Crystal Place, L.L.C., a Delaware limited
liability company

 

Smith Property Holdings Crystal Plaza L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Gateway Place, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Charter Oak, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Lincoln Towers, L.L.C., a Delaware limited
liability company

 

Smith Property Holdings Buchanan House L.L.C., a Delaware limited liability
company

 

ASN Monument Park LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Gallery at Virginia Square I, L.L.C., a Delaware
limited liability company

 

Tishman Speyer Archstone-Smith Gallery at Virginia Square II, L.L.C., a Delaware
limited liability company

 

Tishman Speyer Archstone-Smith Gallery at Virginia Square III, L.L.C., a
Delaware limited liability company

 

Tishman Speyer Archstone-Smith Sierra del Oro, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Sunset, L.L.C., a Delaware limited liability
company

 

Tishman Speyer Archstone-Smith Meadows at Russett (Borrower) I, L.L.C., a
Delaware limited liability company

 

Tishman Speyer Archstone-Smith Meadows at Russett (Borrower) II, L.L.C., a
Delaware limited liability company

 

ASN Dulles LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Cedar River, L.L.C., a Delaware limited liability
company

 

ASN Encinitas LLC, a Delaware limited liability company

 

Smith Property Holdings Five (D.C.) L.P., a Delaware limited partnership

 

Smith Property Holdings Van Ness L.P., a Delaware limited partnership

 

ASN Westmont LLC, a Delaware limited liability company

 

ASN Murray Hill LLC, a Delaware limited liability company

 

ASN Key West LLC, a Delaware limited liability company

 

Smith Property Holdings Crystal Houses LLC, a Delaware limited liability company

 

Tishman Speyer Archstone-Smith Crystal Square, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Crystal Towers & Lofts 590, L.L.C., a Delaware
limited liability company

 

Tishman Speyer Archstone-Smith Newport Village I & II, L.L.C., a Delaware
limited liability company

 

S-38

--------------------------------------------------------------------------------


 

Tishman Speyer Archstone-Smith Newport Village III, L.L.C., a Delaware limited
liability company

 

Tishman Speyer Archstone-Smith Bennington, L.L.C., a Delaware limited liability
company

 

S-39

--------------------------------------------------------------------------------


 

Schedule II

 

IDOT GUARANTORS

 

ASN Sunset LLC

 

ASN Meadows at Russett I LLC

 

ASN Meadows at Russett II LLC

 

S-40

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

LEMAN BROTHERS HOLDINGS INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ Catherine Harnett

 

 

Name:

Catherine Harnett

 

 

Title:

Authorized Signature

 

 

S-41

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a national banking
association

 

 

 

 

 

By:

/s/ James L. Levin

 

 

Name:

 

James L. Levin

 

 

Title:

 

Principal

 

 

S-42

--------------------------------------------------------------------------------


 

 

BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ LoriAnn Rung

 

 

Name:

LoriAnn Rung

 

 

Title:

Vice President

 

 

S-43

--------------------------------------------------------------------------------

 


 

APPENDIX I

DEFINITIONS

 

For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:

 

“Additional Borrower” means the owner of a Substitute Mortgaged Property, which
entity has been approved by Lender and becomes a Borrower under the Agreement
and the applicable Loan Documents.

 

“Additional Due Diligence Fees” means the due diligence fees paid by the
applicable Collateral Pool Borrower to Lender with respect to each Substitute
Mortgaged Property, as set forth in Section 8.03(a).

 

“Additional Fixed Loan” means a Fixed Loan made pursuant to Section 2.05.

 

“Additional Guarantor” shall mean any entity that enters into a confirmation and
joinder agreement as provided in the Guaranty and, with regard to any concurrent
transfer, such transfer shall not cause a reduction of the direct or indirect
interests in the Guarantor held by Lehman Entities and/or Tishman Control
Persons below 9.7% in the aggregate.

 

“Additional IDOT Guarantor” means the owner of a Substitute Mortgaged Property,
which entity has been approved by Lender and becomes an IDOT Guarantor under the
Agreement and the applicable Loan Documents.

 

“Adjustable Rate” has the meaning set forth in each Variable Loan Note
evidencing a Variable Loan (which rate includes the Variable Loan Fee).

 

“Affiliate” or “Affiliated” means, when used with reference to a specified
Person, (a) any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
the specified Person, (b) any Person that is an officer of, partner in or
trustee of, or serves in a similar capacity with respect to, the specified
Person or of which the specified Person is an officer, partner or trustee, or
with respect to which the specified Person serves in a similar capacity, (c) any
Person that, directly or indirectly, is the beneficial owner of ten percent
(10%) or more of any class of equity securities of, or otherwise has a
substantial beneficial interest in, the specified Person or of which the
specified Person is, directly or indirectly, the owner of ten percent (10%) or
more of any class of equity securities or in which the specified Person has a
substantial beneficial interest, and (d) for the specified Person, any of the
individual’s spouse, issue, parents, siblings and a trust for the benefit of the
individual’s spouse or issue, or both. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management (other than property management) and policies of
that Person, whether through the ownership of voting securities, ownership
interests or by contract or otherwise.

 

“Aggregate Debt Service Coverage Ratio” means, with respect to any Collateral
Pool for any specified date, the ratio (expressed as a percentage) of—

 

1

--------------------------------------------------------------------------------


 

(a)           the aggregate of the Net Operating Income for the Mortgaged
Properties in such Collateral Pool

 

to

 

(b)           the Debt Service for such Collateral Pool on the specified date.

 

“Aggregate Loan to Value Ratio” means, with respect to any Collateral Pool for
any specified date, the ratio (expressed as a percentage) of—

 

(a)           the Loans Outstanding secured by the Mortgaged Properties in such
Collateral Pool on the specified date,

 

to

 

(b)           the aggregate of the Valuations most recently obtained prior to
the specified date for all of the Mortgaged Properties in such Collateral Pool.

 

“Agreement” means the Master Credit Facility Agreement, as it may be amended,
supplemented or otherwise modified from time to time, including all Recitals and
Exhibits to the Agreement, each of which is hereby incorporated into the
Agreement by this reference.

 

“Allocable Loan Amount” means the portion of the Loans secured by a Collateral
Pool allocated to a particular Mortgaged Property by Lender in accordance with
the Agreement.

 

“Alterations” shall have the meaning set forth in Section 6.09.

 

“Amortization Period” means the period of thirty (30) years.

 

“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws (as defined in
the Security Instrument), (c) any building permits or any conditions, easements,
rights-of-way, covenants, restrictions of record or any recorded or unrecorded
agreement affecting or concerning any Mortgaged Property including planned
development permits, condominium declarations, and reciprocal easement and
regulatory agreements with any Governmental Authority, (d) all laws, ordinances,
rules and regulations, whether in the form of rent control, rent stabilization
or otherwise, that limit or impose conditions on the amount of rent that may be
collected from the units of any Mortgaged Property, and (e) requirements of the
Borrower’s or IDOT Guarantor’s insurance companies or similar organizations,
affecting the operation or use of any Mortgaged Property or the consummation of
the transactions to be effected by the Agreement or any of the other Loan
Documents.

 

2

--------------------------------------------------------------------------------


 

“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the requirements of the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“ASOT” means Archstone-Smith Operating Trust, a Maryland real estate investment
trust.

 

“Appraised Value” means the value set forth in an Appraisal.

 

“Bank Debt” shall mean those credit facilities described in that certain Credit
Agreement, dated as of October 5, 2007 among River Trust Acquisition (MD), LLC,
a Maryland limited liability company (to be merged with and into Archstone Smith
Operating Trust), Tishman Speyer Archstone-Smith Multifamily Guarantor, L.P., a
Delaware limited partnership, Tishman Speyer Archstone-Smith Multifamily
Parallel Guarantor, L.L.C., a Delaware limited liability company, Tishman Speyer
Archstone-Smith Multifamily Principal, L.P., a Delaware limited partnership,
Tishman Speyer Archstone-Smith Multifamily Nominee (GP), L.L.C., a Delaware
limited liability company, Tishman Speyer Archstone-Smith Multifamily Nominee,
L.P., a Delaware limited partnership, Tishman Speyer Archstone-Smith Multifamily
Series I, Inc., a Maryland corporation, Tishman Speyer Archstone-Smith
Multifamily Series II, L.L.C., a Delaware limited liability company, Tishman
Speyer Archstone-Smith Multifamily Series III, L.L.C., a Delaware limited
liability company, Tishman Speyer Archstonesmith Multifamily Series IV, L.L.C.,
a Delaware limited liability company, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement in
the aggregate maximum principal amount of $5,430,000,000.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

 

“Borrower” shall have the meaning given to such term in the preamble to this
Agreement.

 

“Borrower Agent” shall have the meaning set forth in Section 12.03(a).

 

“Borrower Parties” means, with respect to any Collateral Pool, the applicable
Collateral Pool Borrower, the applicable IDOT Guarantor, each Guarantor, and the
general partner or managing member of each applicable Collateral Pool Borrower
and each Guarantor.

 

“Borrower Party” shall mean any of the Borrower Parties, individually.

 

“Business Day” means a day on which Fannie Mae is open for business.

 

“Calendar Quarter” means, with respect to any year, any of the following three
month periods: (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December.

 

“Calendar Year” means the 12-month period from the first day of January to and
including the last day of December, and each 12-month period thereafter.

 

3

--------------------------------------------------------------------------------


 

“Cap Rate” means, for each Mortgaged Property, subject to Section 2.04(c) of the
Agreement, a capitalization rate reasonably selected by Lender for use in
determining the Valuations, as disclosed to Borrower from time to time.

 

“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.

 

“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae.

 

“Cash Equivalents” means

 

(a)           securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and backed by the full faith and credit
of the United States having maturities of not more than twelve (12) months from
the date of acquisition.

 

(b)           certificates of deposit, time deposits, demand deposits,
Eurodollar time deposits, repurchase agreements, reverse repurchase agreements,
or bankers’ acceptances, having in each case a term of not more than twelve (12)
months, issued by any commercial bank having membership in the FDIC, or by any
U.S. commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by S&P or
P-1 by Moody’s Investors Service, Inc.; and

 

(c)           commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s Investors Service, Inc. and in either case having a term of not more
than twelve (12) months.

 

“Cash Interest Rate” means, on the date of determination, a rate of interest,
per annum, established by Fannie Mae for loans purchased for cash by Fannie Mae
of similar characteristics then offered by Fannie Mae.

 

“Change of Control” means the Transfer of a Controlling Interest.

 

“Closing Date” means the Initial Closing Date and each date after the Initial
Closing Date on which the funding or other transaction requested in a Request is
required to take place.

 

“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.

 

“Collateral Event” means a Request for an Extension, Release, Substitution or
Additional Fixed Loan, an Event of Default or other event which may invalidate
the outstanding Allocable Loan Amounts or other Collateral Pool determinations.

 

4

--------------------------------------------------------------------------------


 

“Collateral Pool” means individually and collectively, all of the Collateral for
a particular Collateral Pool described in Recital B of the Agreement and
identified on Exhibit A of the Agreement.

 

“Collateral Pool Borrower” means individually and collectively, each Borrower
that owns Collateral that is a part of such Collateral Pool (each of which may
be referred to a “Collateral Pool (APPLICABLE POOL NUMBER) Borrower,” i.e., each
Borrower that owns collateral that is part of Collateral Pool 1 may be referred
to as a Collateral Pool 1 Borrower).

 

“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit F to the Agreement.

 

“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Closing,
substantially in the form of Exhibit E to the Agreement.

 

“Consent Decree” means that certain Consent Decree entered into and ordered by
United States District Judge Andrew M. Davis on June 8, 2005 in connection with
the ADA Litigation (as defined in Section 6.19).

 

“Contribution Agreement” means a Contribution Agreement by and among Borrower
and any Additional Borrowers, as the same may be amended, modified or
supplemented from time to time.

 

“Controlling Interest” shall mean, with respect to any entity, the following:

 

(i)            if such entity is a limited partnership, a Transfer of any
general partnership interest that results in (x) one or more Lehman Entities
and/or Tishman Speyer Control Persons not having control (as defined in the
definition of Affiliate) of such entity or (y) the Guarantors not being owned,
directly or indirectly, at least 9.7% by one or more Lehman Entities and/or
Tishman Speyer Control Persons, in the aggregate;

 

(ii)           if such entity is a limited liability company or a limited
liability partnership, a Transfer of any managing member interest (or
equivalent) that results in (x) one or more Lehman Entities and/or Tishman
Speyer Control Persons not having control (as defined in the definition of
Affiliate) of such entity or (y) the Guarantors not being owned, directly or
indirectly, at least 9.7% by one or more Lehman Entities and/or Tishman Speyer
Control Persons in the aggregate;

 

(iii)          if such entity is a trust, the removal, appointment or
substitution of a trustee of such trust other than (A) in the case of a land
trust, or (B) if the trustee of such trust after such removal, appointment or
substitution is a trustee selected by one or more Lehman Entities and/or Tishman
Control Person and such trustee is subject to removal at the sole discretion of
one or more Lehman Entities and/or Tishman Control Persons; or

 

(iv)          a Transfer of any or all of the interest of any entity (other than
to an entity directly or indirectly controlled by one or more Lehman Entities
and/or Tishman Speyer Control Persons) that (A) has the ability to cause a
change in Senior Management, or (B) has the

 

5

--------------------------------------------------------------------------------


 

ability to cause the sale of all or a significant portion of the Borrower, IDOT
Guarantor or any of the Guarantors, or (C) has the ability to cause a material
change in any lines of business to be entered into or continued by any Borrower,
IDOT Guarantor or any Guarantor.

 

“Coverage and LTV Tests” mean, for any Collateral Pool for any specified date,
each of the following financial tests:

 

(1)           For any Collateral Pool that secures a Variable Loan, (a) the
Aggregate Debt Service Coverage Ratio is not less than, during the first two
Loan Years, 1.0:1.0, and thereafter, .95:1.0; and (b) the Aggregate Loan to
Value Ratio does not exceed 65%.

 

(2)           For any Collateral Pool that secures a Fixed Loan, (a) the
Aggregate Debt Service Coverage Ratio is not less than, during the first three
Loan Years, .95:1.0; during the fourth and fifth Loan Years, 1:0:1.0; during the
sixth and seventh Loan Years, 1.05:1.0, and during the eighth through tenth Loan
Years, 1:10:1.0; and (b) the Aggregate Loan to Value Ratio does not exceed 65%.

 

“Credit Facility” means the agreement by Lender to make Variable Loans and Fixed
Loans pursuant to the terms of the Agreement.

 

“Debt Service Amounts” shall have the meaning set forth in Section 12.01(b).

 

“Debt Service” means, for any Collateral Pool, —

 

(a)           For use in determining the additional borrowing capacity for
Additional Fixed Loans to be created pursuant to Section 2.05, the sum of the
amount of interest and principal amortization, during the twelve (12) month
period immediately succeeding the specified date, with respect to the Loans
Outstanding on the specified date and Additional Fixed Loans to be obtained from
the additional borrowing capacity pursuant to Section 2.05, except that, for
these purposes:

 

(i)            each Fixed Loan Outstanding shall require level monthly payments
of principal and interest (at the interest rate for the Fixed Loan set forth in
the applicable Fixed Loan Note) in an amount necessary to fully amortize the
original principal amount of the Fixed Loan over the Amortization Period, with
such amortization to commence on the first day of the twelve (12) month period;
and

 

(ii)           each Fixed Loan to be obtained shall be deemed to require level
monthly payments of principal and interest (at an interest rate equal to (A) the
base United States Treasury Index Rate for securities having a maturity
substantially similar to the maturity of the Fixed Loan plus (B) the anticipated
Fannie Mae spread (as determined by Lender) for Loans having similar
characteristics as the Fixed Loans to be made under this Agreement plus (C) the
Fixed Loan Fee) in an amount necessary to fully amortize the original principal
amount of the Fixed Loan over the Amortization Period, with such amortization to
commence on the first day of the twelve (12) month period.

 

6

--------------------------------------------------------------------------------


 

(b)           For use in determining the Aggregate Debt Service Coverage Ratio,
for purposes of determining compliance with the Coverage and LTV Tests, for use
in determining the Release Price pursuant to Section 3.02(c) of the Agreement
(except for Releases of Mortgaged Properties securing Variable Loans during the
first two Loan Years, in which case, clause (d) of the definition of Debt
Service shall apply), for use in determining compliance with the Substitution
provisions in Section 3.03 (except for Releases of Mortgaged Properties securing
Variable Loans during the first two Loan Years, in which case, clause (d) of the
definition of Debt Service shall apply), for use in determining whether the
requirements of Section 1.05(c) have been satisfied, and for other ongoing
monitoring purposes pursuant to Section 2.04(b) of the Agreement, as of any
specified date, the sum of the amount of interest and principal amortization,
during the twelve (12) month period immediately succeeding the specified date,
with respect to the Loans Outstanding on the specified date, except that, for
these purposes:

 

(i)            each Variable Loan shall be deemed to require level monthly
payments of principal and interest (at an interest rate equal to the Strike Rate
(as defined in the relevant Interest Rate Hedge and Hedge Security Agreement) in
the applicable Variable Loan Note for such Variable Loan) in an amount necessary
to fully amortize the original principal amount of the Variable Loan over the
Amortization Period, with such amortization deemed to commence on the first day
of the twelve (12) month period; and

 

(ii)           each Fixed Loan shall require level monthly payments of principal
and interest (at the interest rate set forth in the applicable Fixed Loan Note
for such Fixed Loan) in an amount necessary to fully amortize the original
principal amount of the Fixed Loan over the Amortization Period, with such
amortization to commence on the first day of the twelve (12) month period.

 

(c)           For use in determining the Aggregate Debt Service Coverage Ratio
for purposes of determining compliance with the Interest Rate Hedge and Hedge
Security Agreement, as of any specified date, the sum of the amount of interest
and principal amortization that would be payable during the twelve (12) month
period immediately succeeding the specified date, with respect to the amount of
the Variable Loan Outstanding, except that, for these purposes, the Variable
Loan shall be deemed to require level monthly payments of principal and interest
at an interest rate equal to the Adjustable Rate.

 

(d)           For use in determining the Aggregate Debt Service Coverage Ratio
with respect to Collateral Pools securing Variable Loans during the first two
Loan Years, the sum of interest that would be payable during the twelve (12)
month period immediately succeeding the initial Closing Date with respect to the
full amount of the initial Loans, except that for these purposes, the initial
Variable Loan shall be deemed to require level monthly payments of interest at
an interest rate equal to the Strike Rate (as defined in the relevant Interest
Rate Hedge and Hedge Security Agreement).

 

“Debt Service Coverage Ratio” means, for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of —

 

7

--------------------------------------------------------------------------------


 

(a)           the Net Operating Income utilizing expenses on a trailing twelve
(12) month basis and income on a current basis, with such adjustments as Lender
may make for similar loans anticipated to be sold to Fannie Mae for the subject
Mortgaged Property

 

to

 

(b)           the Debt Service on the specified date, assuming, for the purpose
of calculating the Debt Service for this definition, that Loans Outstanding
shall be the Allocable Loan Amount for the subject Mortgaged Property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“Event of Default” means any event defined to be an “Event of Default” under
Article 9.

 

“Exculpated Parties” shall have the meaning set forth in Section 12.01(a).

 

“Extension” shall have the meaning set forth in Section 1.05.

 

“Facility Termination Date” means, at any time during which Loans are
Outstanding, the latest maturity date for any Loan Outstanding.

 

“Fannie Mae” means the federally-chartered and stockholder-owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, 12 U.S.C. § 1716 et seq.

 

“Fannie Mae Commitment” shall have the meaning set forth in Section
2.01(b)(iii).

 

“Fees” means Additional Due Diligence Fee, Origination Fee, Fixed Loan Fee,
Initial Due Diligence Fee, Re-Underwriting Fee, Substitution Fee, Variable Loan
Fee any and all other fees specified in the Agreement.

 

“Fixed Loan Fee” means for any Additional Fixed Loan made after the Initial
Closing Date, the number of basis points determined at the time of such closing
by Lender as the Fixed Loan Fee for such Additional Fixed Loans.

 

“Fixed Loan” means a fixed-rate loan made by Lender to a Collateral Pool
Borrower each of which shall be evidenced by a Fixed Loan Note in the form
attached as Exhibit B to the Agreement.

 

“Fixed Loan Note” means a promissory note, in the form attached as Exhibit B to
the Agreement, which will be issued by the applicable Collateral Pool Borrower
to Lender, concurrently with the funding of each Fixed Loan together with any
Additional Fixed Loans made pursuant to Section 2.05 of the Agreement, to
evidence such Collateral Pool Borrower’s obligation to repay the Fixed Loan.

 

“Fraudulent Transfer Laws” shall have the meaning set forth in Section 12.11.

 

8

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

 

“General Conditions” shall have the meaning set forth in Article 4.

 

“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.

 

“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Gross Revenues” means, for any specified period, with respect to any
Multifamily Residential Property, all income in respect of such Multifamily
Residential Property as reflected on the certified operating statement for such
specified period as adjusted to exclude unusual income (e.g. temporary or
nonrecurring income), income not allowed by Lender for similar loans anticipated
to be sold to Fannie Mae (e.g. interest income, furniture income, etc.), and the
value of any unreflected concessions.

 

“Guarantor” means, individually and collectively, ASOT, Tishman Speyer
Archstone- Smith Multifamily Guarantor, L.P., Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor, L.L.C., Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor I, L.L.C., Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor II, L.L.C. and any Additional Guarantor.

 

“Guaranty” means individually and collectively, each Guaranty to be executed by
Guarantor in the form of Exhibit D to the Agreement.

 

“Hazardous Materials,” with respect to any Mortgaged Property, shall have the
meaning given that term in the Security Instrument encumbering the Mortgaged
Property.

 

“Hazardous Materials Law,” with respect to any Mortgaged Property, shall have
the meaning given that term in the Security Instrument encumbering the Mortgaged
Property.

 

“Hazardous Substance Activity” means, with respect to any Mortgaged Property,
any storage, holding, existence, release, spill, leaking, pumping, pouring,
injection, escaping, deposit, disposal, dispersal, leaching, migration, use,
treatment, emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation of any Hazardous Materials from, under,
into or on such Mortgaged Property in violation of Hazardous Materials Laws,
including the discharge of any Hazardous Materials emanating from such Mortgaged
Property in violation of Hazardous Materials Laws through the air, soil, surface
water, groundwater or property and also including the abandonment or disposal of
any barrels, containers and other receptacles containing any Hazardous Materials
from or on such Mortgaged Property in violation of Hazardous Materials Laws, in
each case whether sudden or nonsudden, accidental or nonaccidental.

 

9

--------------------------------------------------------------------------------


 

“Hedge Security Agreement” means, with respect to an Interest Rate Hedge, the
Interest Rate Hedge Security, Pledge and Assignment Agreement between the
Borrower and the Lender, for the benefit of Lender, in the form attached as
EXHIBIT O to this Agreement as such agreement may be amended, modified,
supplemented or restated from time to time.

 

“IDOT Guarantor” shall have the meaning given to such term in the preamble to
this Agreement.

 

“Impositions” and “Imposition Deposits” shall have the meaning set forth in the
Security Instrument.

 

“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:

 

(a)           indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than (i) current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices, and (ii) for construction of improvements to property, if
such person has a non-contingent contract to purchase such property, or (iii)
amounts to be paid by such Person, in performance stages or upon completion,
pursuant to a written contract for the making of capital improvements to a
Mortgaged Property permitted by this Agreement or the other Loan Documents);

 

(b)           other indebtedness of such Person which is evidenced by a note,
bond, debenture or similar instrument;

 

(c)           obligations of such Person under any lease of property, real or
personal, the obligations of the lessee in respect of which are required by GAAP
to be capitalized on a balance sheet of the lessee or to be otherwise disclosed
as such in a note to such balance sheet;

 

(d)           obligations of such Person in respect of acceptances (as defined
in Article 3 of the Uniform Commercial Code of the District of Columbia) issued
or created for the account of such Person;

 

(e)           liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment of such liabilities; and

 

(f)            as to any Person (“guaranteeing person”), any obligation of (a)
the guaranteeing person or (b) another Person (including any bank under any
letter of credit) to induce the creation of a primary obligation (as defined
below) with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property,

 

10

--------------------------------------------------------------------------------


 

securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (4) otherwise assure or hold harmless the owner of
any such primary obligation against loss in respect of the primary obligation,
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation of any guaranteeing person
shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Owner in good faith. Notwithstanding the foregoing,
nothing in this Subsection (f) shall preclude the obligations with respect to
any Borrower in connection with the Loans.

 

“Initial Loans” means individually and collectively, the Loans made on the
Initial Closing Date in the aggregate amount of $7,069,325,900, as specifically
set forth on Exhibit A.

 

“Initial Closing Date” means the date of the Agreement.

 

“Initial Due Diligence Fees” shall have the meaning set forth in 0.

 

“Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to the Agreement and which are made part of a Collateral
Pool on the Initial Closing Date.

 

“Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.

 

“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to a Collateral Pool. The Initial Valuation for each of the
Initial Mortgaged Properties is as set forth in Exhibit A to the Agreement.

 

“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.

 

“Interest Rate Hedge” shall have the meaning set forth in Section 1.06.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
Each reference to the Internal Revenue Code shall be deemed to include (a) any
successor internal revenue law and (b) the applicable regulations whether final
or temporary.

 

“Issuer” shall have the meaning set forth in Section 4.08(a).

 

11

--------------------------------------------------------------------------------


 

“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Lehman Entities” shall mean, collectively, Lehman Brothers Holdings Inc. and
any Person that, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with Lehman Brothers
Holdings Inc. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, ownership interests or by contract or
otherwise.

 

“Lehman Mezzanine Debt” shall mean debt incurred by the direct owner of Borrower
(the “Senior Mezzanine Borrower”) and by the direct owner of Senior Mezzanine
Borrower, in each case secured by a pledge of the ownership interest in such
entities, to be made by Lehman Brothers Holdings Inc., Bank of America, N.A.,
and Barclays Capital Real Estate Finance Inc. in the maximum principal amount of
$46,719,952 with respect to Collateral Pool 1, $90,032,738 with respect to
Collateral Pool 2, $158,348,902 with respect to Collateral Pool 3, $91,246,464
with respect to Collateral Pool 4, $28,182,968 with respect to Collateral Pool
5, $0 with respect to Collateral Pool 6, $97,854,409 with respect to Collateral
Pool 7, $19,835,933 with respect to Collateral Pool 8, and $236,637,785 with
respect to Collateral Pool 9.

 

“Lender” shall have the meaning set forth in the first paragraph of the
Agreement, and shall also refer to any replacement Lender.

 

“Letter of Credit” means a letter of credit issued by an LOC Bank satisfactory
to Fannie Mae, naming Fannie Mae as beneficiary in form and substance as
attached hereto as Exhibit P or as otherwise reasonably and customarily
acceptable to Fannie Mae.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).

 

“Line of Credit” shall mean that portion of the Bank Debt designated as the
“Revolving Credit Commitment” in the Credit Agreement evidencing the Bank Debt
in the original principal amount of $750,000,000.

 

“Line of Credit Availability” shall mean the amount of money that, at the end of
any fiscal quarter of the borrower under the Bank Debt of the Line of Credit, is
not outstanding and has not been committed for a purpose other than the payment
of the Impositions, reserves required under the Loan Documents, the purchase of
an Interest Rate Hedge to replace any Interest Rate Hedge pledged to Lender
under the Loan Document, the re-tenanting of any

 

12

--------------------------------------------------------------------------------


 

Mortgaged Property subject to a Master Lease, which Master Lease has been
terminated or has expired, or capital expenditures to be made on any Mortgaged
Property.

 

“Line of Credit Triggering Event” means that, at any time, the Line of Credit
Availability is less than $65,000,000, provided that, during any period that the
aggregate of all Loans Outstanding under this Agreement is less than the amount
of Loans Outstanding on the Initial Closing Date, the Line of Credit
Availability requirement for a Line of Credit Triggering Event shall be reduced
by the percentage by which the principal balance of Loans outstanding has been
reduced. By way of example, if the total amount of Loans Outstanding is 10% less
than the total amount of Loans Outstanding on the Initial Closing Date, the Line
of Credit Triggering Event shall be reduced by 10% to $58,500,000.

 

“Loan” means a Variable Loan and/or a Fixed Loan.

 

“Loan Amount” means, for any Loan, the outstanding principal amount of the Loan
made to a Collateral Pool Borrower. The amount of the Initial Loan to each
Collateral Pool Borrower is shown on Exhibit A to the Agreement.

 

“Loan Document Taxes” shall have the meaning set forth in Section 6.10.

 

“Loan Documents” means with respect to any Collateral Pool, the Agreement, the
Notes, the Security Documents, all documents executed by a Collateral Pool
Borrower, IDOT Guarantor or Guarantor pursuant to the General Conditions set
forth in Article 4 of the Agreement and any other documents executed by a
Collateral Pool Borrower or Guarantor from time to time in connection with the
Agreement or the transactions contemplated by the Agreement.

 

“Loan Request” means a written request, substantially in the form of Exhibit I
to the Agreement, for a Loan made pursuant to this Agreement.

 

“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —

 

(a)           the Allocable Loan Amount of the subject Mortgaged Property on the
specified date,

 

to

 

(b)           the Valuation most recently obtained prior to the specified date
for the subject Mortgaged Property.

 

“Loan Year” means the twelve (12) month period from the first day of the first
calendar month after the Initial Closing Date to and including the last day
before the first anniversary of the Initial Closing Date, and each twelve (12)
month period thereafter.

 

“LOC Bank” means any financial institution issuing the Letter of Credit and
meeting the requirements set forth in Section 4.08.

 

13

--------------------------------------------------------------------------------


 

“Master Lease” means, individually and collectively, any lease of an entire
Mortgaged Property to a single tenant, which Master Lease and the tenant
thereunder shall be satisfactory to Lender.

 

“Master Tenant” means the tenant of the Improvements under one or more Master
Leases.

 

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
Borrower, IDOT Guarantor or Guarantor, (b) the present or future ability of
Borrower, IDOT Guarantor or Guarantor to perform the Obligations for which it is
liable, (c) the validity, priority, perfection or enforceability of the
Agreement or any other Loan Document or the rights or remedies of Lender under
any Loan Document, or (d) the value of, or Lender’s ability to have recourse
against, any Mortgaged Property.

 

“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

“Mortgaged Properties” means, collectively, the Substitute Mortgaged Properties
and the Initial Mortgaged Properties, but excluding each Release Mortgaged
Property from and after the date of its release from a Collateral Pool.

 

“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Lender for
similar loans anticipated to be sold to Fannie Mae.

 

“Net Operating Income” means, for any specified period, with respect to any
Multifamily Residential Property, the aggregate net income during such period
equal to Gross Revenues during such period less the aggregate Operating Expenses
during such period. If a Mortgaged Property is not owned by a Borrower or IDOT
Guarantor or an Affiliate of a Borrower or IDOT Guarantor for the entire
specified period, the Net Operating Income for the Mortgaged Property for the
time within the specified period during which the Mortgaged Property was owned
by a Borrower or IDOT Guarantor or an Affiliate of a Borrower or IDOT Guarantor
shall be the Mortgaged Property’s net operating income determined by Lender in
accordance with the underwriting procedures set forth by Lender for similar
loans anticipated to be sold to Fannie Mae.

 

“Note” means any Fixed Loan Note and/or Variable Loan Note.

 

“Obligations” means the aggregate of the obligations of a Collateral Pool
Borrower, IDOT Guarantor and Guarantor under the Agreement and the other Loan
Documents.

 

14

--------------------------------------------------------------------------------


 

“One-Month LIBOR Rate” means the British Bankers Association fixing of the
London Inter-Bank Offered Rate for 1-month U.S. Dollar-denominated deposits as
reported by Telerate through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information and provide notice
thereof to Borrower.

 

“Operating Expenses” means, for any period, with respect to any Multifamily
Residential Property, all expenses in respect of the Multifamily Residential
Property, as determined by Lender based on the certified operating statement for
such specified period as adjusted to provide for the following: (i) all
appropriate types of expenses, including a management fee and deposits to the
Replacement Reserves (whether funded or not), are included in the total
operating expense figure; (ii) upward adjustments to individual line item
expenses to reflect market norms or actual costs and correct any unusually low
expense items, which could not be replicated by a different owner or manager
(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (iii) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).

 

“Organizational Certificate” means, collectively, certificates from Borrower,
IDOT Guarantor and Guarantor to Lender, in the form of Exhibit G-1 through G-3
to the Agreement, certifying as to certain organizational matters with respect
to each Borrower, IDOT Guarantor and Guarantor.

 

“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.

 

“Origination Fee” shall have the meaning set forth in Section 8.02.

 

“Other Borrower” shall have the meaning set forth in Section 12.09 of the
Agreement.

 

“Other Borrower Secured Obligation” shall have the meaning set forth in Section
12.04.

 

“Outstanding” means, when used in connection with promissory notes, other debt
instruments or Loans, for a specified date, promissory notes or other debt
instruments which have been issued, or Loans which have been made, to the extent
not repaid in full as of the specified date.

 

“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

15

--------------------------------------------------------------------------------


 

“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s or IDOT Guarantor’s business.

 

“Permitted Investments” shall have the meaning set forth on Exhibit N attached
to the Agreement.

 

“Permitted Liens” means, with respect to a Mortgaged Property:

 

(i)            the exceptions to title to the Mortgaged Property set forth in
the Title Insurance Policy for the Mortgaged Property which are approved by
Lender;

 

(ii)           Liens securing Obligations to Lender, including the Lien of the
Security Instrument encumbering the Mortgaged Property;

 

(iii)          Liens for taxes not yet delinquent;

 

(iv)          Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carriers’, landlords’ and other nonconsensual statutory Liens which (A) are not
yet due and payable or (B) are released of record, bonded over or otherwise
remedied to Lender’s satisfaction within sixty (60) days of the date of
commencement of enforcement of any such Lien or before such earlier date on
which Borrower’s or IDOT Guarantor’s interest in the applicable property is
subject to forfeiture by enforcement of any such Lien;

 

(v)           Subject to (1) the provisions of Section 20 of the Security
Instrument and (2) Borrower or IDOT Guarantor providing Lender with a copy of
each document within sixty (60) days of the later of (x) the execution of such
document, and (y) the date such document is recorded: easements, rights-of-way,
restrictions (including zoning restrictions), matters of plat, minor defects or
irregularities in title, licenses or lease agreements for laundry, cable
television, telephone and other similar Liens which, in the aggregate, do not
materially reduce the value of the Mortgaged Property or materially interfere
with the operation and use of, or the ordinary conduct of the business on, the
Mortgaged Property (provided that any laundry or cable television licenses or
leases shall not be a Permitted Lien if it does not comply with Lender’s
requirement for similar loans anticipated to be sold to Fannie Mae).
Notwithstanding the foregoing, to the extent any of the foregoing items could
reasonably be deemed to adversely affect (on an aggregate basis) the value of
the Mortgaged Property by more than the lesser of (A) $1,000,000 and (B) ten
percent (10%) of the value of the Mortgaged Property, such item shall not be
considered a Permitted Lien and shall require Lender’s prior written consent.

 

16

--------------------------------------------------------------------------------


 

(vi)          any other Liens expressly permitted by the Loan Documents
(including any delinquent tax Liens being contested in accordance with the terms
of the Security Instrument); and

 

(vii)         any other Liens approved by Lender.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Plan” means a “multiemployer plan” as defined in Section 4001(3) of ERISA and a
“single employee plan” as defined in Section 4001(5) of ERISA.

 

“Pool Termination Date” means, at any time during which the Loans are
Outstanding with respect to a particular Collateral Pool, the latest maturity
date for any Loan Outstanding, taking into account any Extensions permitted
under Section 1.05 and any Additional Fixed Loan made pursuant to Section 2.05.

 

“Potential Event of Default” means with respect to a particular Collateral Pool
any event which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default.

 

“Prohibited Person” means (i) a Person that is the subject of, whether voluntary
or involuntary, any case, proceeding or other action against Borrower or IDOT
Guarantor under any existing or future law of any jurisdiction relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (ii) any Person
with whom Lender is prohibited from doing business pursuant to any law, rule,
regulation, judicial proceeding or administrative directive, or (iii) any Person
identified on the federal “Excluded Parties List System,” the federal “Office of
Foreign Assets and Control list, the U.S. Department of Housing and Urban
Development’s Limited Denial of Participation, HUD Funding Disqualifications and
Voluntary Abstentions List,” or (iv) on the Lender’s “Multifamily Applicant
Experience Check,” each of which may be amended from time to time and any
successor or replacement thereof, or (v) a Person that is determined by Fannie
Mae to have an unacceptable level outstanding debt to Fannie Mae.

 

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

 

“Property Delivery Deadline” shall have the meaning set forth in Section
3.03(d)(ii).

 

“Property Manager” means Archstone Property Management LLC, a Delaware limited
liability company, and Archstone Property Management (California) Incorporated,
a Delaware corporation, Tishman Speyer Properties, L.P. or an Affiliate of
Tishman Speyer Properties, L.P. or any other entity hired to operate and manage
the Mortgaged Property, whose hiring is subject to the written approval and
consent of Lender.

 

“Rate Change Date” has the meaning set forth in each Variable Loan Note
evidencing a Variable Loan.

 

17

--------------------------------------------------------------------------------


 

“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 2.01(b)(ii), substantially in the form of Exhibit H to the
Agreement, specifying the terms and conditions of the Note rate to be issued for
a requested Additional Fixed Loan.

 

“Rate Setting Date” shall have the meaning set forth in Section 2.01(b)(ii).

 

“Release” shall have the meaning set forth in Section 3.01.

 

“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the release of such Mortgaged Property from a Collateral
Pool.

 

“Release Fee” means $10,000 for each Release Mortgaged Property.

 

“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Article 3.

 

“Release Price” shall have the meaning set forth in Section 3.02(c).

 

“Release Request” means a written request, substantially in the form of Exhibit
J to the Agreement, to obtain a release of Collateral from a Collateral Pool
pursuant to Section 3.02(a).

 

“Remaining Mortgaged Properties” shall have the meaning set forth in Section
4.04(g).

 

“Rent Roll” means, with respect to any Multifamily Residential Property, a rent
roll prepared and certified by the owner of the Multifamily Residential
Property, on Fannie Mae Form 4243 or on another form approved by Lender and
containing substantially the same information as Form 4243 requires.

 

“Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by Lender, and completed in accordance with
requirements of Lender for similar loans anticipated to be sold to Fannie Mae.

 

“Request” means a Loan Request, a Substitution Request, or a Release Request.

 

“Rescinded Payment” shall have the meaning set forth in Section 12.10.

 

“Resident Agreement” means, with respect to any Mortgaged Property that is
subject to a Master Lease, a written agreement for occupancy of a portion of a
Mortgaged Property by an individual resident.

 

“Re-Underwriting Fee” shall have the meaning set forth in Section 8.01.

 

“S&P” shall mean Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

18

--------------------------------------------------------------------------------


 

“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.

 

“Security Documents” means the Security Instruments, the Replacement Reserve
Agreements in connection with Master Leases, and any other documents executed by
the applicable Collateral Pool Borrower or IDOT Guarantor from time to time to
secure any of such Collateral Pool Borrower’s obligations under the Loan
Documents.

 

“Security Instrument” means, for each Mortgaged Property, a Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement given by a Borrower or IDOT Guarantor to or for the
benefit of Lender to secure the obligations of Collateral Pool Borrower under
the Loan Documents. With respect to each Mortgaged Property owned by a Borrower
or IDOT Guarantor, the Security Instrument shall be substantially in the form
published by Fannie Mae from time to time for use in the state in which the
Mortgaged Property is located. The amount secured by the Security Instrument
shall be equal to the aggregate amount of Loans Outstanding for the applicable
Collateral Pool in effect from time to time; provided, however, that Security
Instruments recorded against a Mortgaged Property or where there is a material
mortgage, recording or intangible tax applicable to the recordation of the
Security Instrument, the amount secured by such Security Instrument shall be
limited to a maximum secured principal amount equal to the product obtained by
multiplying (i) the Valuation of such Mortgaged Property on the date is it added
to the applicable Collateral Pool by (ii) one hundred fifteen percent (115%).

 

“Senior Management” means (a) the Chief Executive Officer, Co-Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of ASOT,
and (b) any other individuals with responsibility for any of the functions
typically performed in a corporation by the officers described in clause (a).

 

“Single-Purpose” means, with respect to a Person which is any form of
partnership or corporation or limited liability company, that such Person at all
times since its formation:

 

(i)            has been a duly formed and existing partnership, corporation or
limited liability company, as the case may be;

 

(ii)           has been duly qualified in each jurisdiction in which such
qualification was at such time necessary for the conduct of its business;

 

(iii)          has complied with the provisions of its organizational documents
and the laws of its jurisdiction of formation in all respects;

 

(iv)          has observed all customary formalities regarding its partnership
or corporate existence, as the case may be;

 

(v)           has accurately maintained its financial statements, accounting
records and other partnership or corporate documents separate from those of any
other Person;

 

(vi)          has not commingled its assets or funds with those of any other
Person;

 

19

--------------------------------------------------------------------------------


 

(vii)         has identified itself in all dealings with creditors (other than
trade creditors in the ordinary course of business and creditors for the
construction of improvements to property on which such Person has a
non-contingent contract to purchase such property) under its own name and as a
separate and distinct entity;

 

(viii)        has been adequately capitalized in light of its contemplated
business operations;

 

(ix)           has not assumed, guaranteed or become obligated for the
liabilities of any other Person (except in connection with a Collateral Pool or
the endorsement of negotiable instruments in the ordinary course of business) or
held out its credit as being available to satisfy the obligations of any other
Person;

 

(x)            has not acquired obligations or securities of any other Person;

 

(xi)           in relation to a Borrower or IDOT Guarantor, except for loans
made in the ordinary course of business to Affiliates, has not made loans or
advances to any other Person;

 

(xii)          has not entered into and was not a party to any transaction with
any Affiliate of such Person, except in the ordinary course of business and on
terms which are no less favorable to such Person than would be obtained in a
comparable arm’s-length transaction with an unrelated third-party;

 

(xiii)         has paid the salaries of its own employees, if any;

 

(xiv)        has allocated fairly and reasonably any overhead for shared office
space;

 

(xv)         has not engaged in a non-exempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code to the extent
it is subject to ERISA;

 

(xvi)        has complied with the requirements of Section 33 of the Security
Instrument;

 

(xvii)       provides in its Organizational Documents that for so long as the
Loan is outstanding pursuant to the Loan Documents, it shall not file or consent
to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors
without the affirmative vote of an Independent Director and of all other general
partners/managing member/directors. For purposes of this paragraph (xvii),
Independent Director shall mean an independent manager or director that is not
and has not been for at least five (5) years: (a) a stockholder, director,
officer, employee, partner, member, attorney or counsel of such Person or of
such principal or any Affiliate of either of them; (b) a customer, supplier or
other Person who derives its purchases or revenues (other than any fee paid to
such director as compensation for such director to serve as an Independent
Director) from its activities with such Person, such principal or any Affiliate
of either of them (a “Business Party”); (c) a Person controlling or under common
control with any such stockholder, partner,

 

20

--------------------------------------------------------------------------------


 

member, director, officer, attorney, or counsel; (d) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
attorney, or counsel; provided, however, that a Person shall not be deemed to be
a director of any Affiliate solely by reason of such Person being a director of
an affiliated single-purpose entity (other than Senior Mezzanine Borrower or
Junior Mezzanine Borrower. Notwithstanding the foregoing, no Independent
Director shall also serve as (1) an Independent Director (as such term is
defined in the Senior Mezzanine Loan Agreement) for Senior Mezzanine Borrower or
Principal (as such term is defined in the Senior Mezzanine Loan Agreement) of
Senior Mezzanine Borrower or (2) an Independent Director (as such term is
defined in the Junior Mezzanine Loan Agreement) for Junior Mezzanine Borrower or
Principal (as such term is defined in the Junior Mezzanine Loan Agreement) of
Junior Mezzanine Borrower; and

 

(xviii)      has paid its expenses and liabilities out of its own funds,
including through the use of capital contributions.

 

“Subject Borrower” shall have the meaning set forth in Section 12.09.

 

“Subordinated Obligations” shall have the meaning set forth in Section 12.08.

 

“Substitute Cash Collateral” shall have the meaning set forth in Section
3.03(d)(ii).

 

“Substitute Mortgaged Property” means each Multifamily Residential Property
owned by any Borrower, IDOT Guarantor, Additional Borrower or Additional IDOT
Guarantor (either in fee simple or as tenant under a ground lease meeting all of
Lender’s requirements for similar loans anticipated to be sold to Fannie Mae)
and added to a Collateral Pool after the Initial Closing Date in connection with
a substitution of Collateral as permitted by Section 3.03.

 

“Substitution” shall have the meaning set forth in Section 3.03.

 

“Substitution Deposit” shall have the meaning set forth in Section 3.03(e).

 

“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 3.03, a fee in the amount of $10,000 for each substitute property
added to a Collateral Pool.

 

“Substitution Loan Documents” means the Security Instrument covering a
Substitute Mortgaged Property and any other documents, instruments or
certificates reasonably required by Lender in form and substance satisfactory to
Lender and Borrower or IDOT Guarantor in connection with the addition of the
Substitute Mortgaged Property to a Collateral Pool pursuant to Article 3. When
possible, such Substitution Loan Documents shall be based substantially on the
documents executed on the Initial Closing Date, with changes (i) required to
comply with the laws of the state where the Substitute Mortgaged Property is
located and (ii) as may be required by Lender due to the character and quality
of the Substitute Mortgaged Property based on Lender’s Underwriting
Requirements.

 

21

--------------------------------------------------------------------------------


 

“Substitution Request” means a written request substantially in the form of
Exhibit J to the Agreement for a Substitution made pursuant to Section 3.03.

 

“Surveys” means the as-built surveys of the Mortgaged Properties prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.

 

“Term of this Agreement” shall be determined as provided in Section 13.10.

 

“Three-Month LIBOR” means the British Bankers Association fixing of the London
Inter-Bank Offered Rate for 3-month U.S. Dollar-denominated deposits as reported
by Telerate through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information and provide notice
thereof to Borrower.

 

“Tishman-Lehman Bankruptcy Person” shall mean a Tishman Speyer Control Person or
a Lehman Entity that owns a direct or indirect interest in any Borrow Party
whose bankruptcy, insolvency, reorganization, debt adjustment, or winding up or
composition or adjustment of debts, together with the bankruptcy, insolvency,
reorganization, debt adjustment, winding up or composition of adjustment of
debts of any other (whether one or more) Tishman Speyer Control Person or Lehman
Entity owning a direct or indirect interest in any Borrower Party could, in the
reasonable judgment of Lender, have an adverse effect on any Borrower Party or
other Tishman Speyer Control Person or Lehman Entity’s ability to fulfill its
obligations under the Loan Documents, or any such person’s bankruptcy case is
substantially consolidated with the bankruptcy case of any other Borrower Party
or Tishman Speyer Control Person or Lehman Entity

 

“Tishman Speyer Control Persons” shall mean, as of any applicable determination
date, (i) any of Robert V. Tishman and/or Jerry I. Speyer and/or Robert J.
Speyer, their spouses, descendants, heirs, legatees or devisees; (ii) the
Managing Directors of the general partner of either Tishman Speyer
Archstone-Smith Multifamily Guarantor, L.P. or Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor, L.L.C. on such determination date who were
either serving as such on the date hereof or have been employed by the general
partner of Tishman Speyer Archstone-Smith Multifamily Guarantor, L.P. or Tishman
Speyer Archstone- Smith Multifamily Parallel Guarantor, L.L.C. for at least five
(5) years prior to such determination date; (iii) the Managing Directors of TSP
on such determination date who were either servicing as such on the date hereof
or have been employed by TSP for at least five (5) years prior to such
determination date; or (iv) any Person directly or indirectly controlled (as
defined in the definition of Affiliate) by one or more of the persons described
in clauses (i) through (iii) above.

 

22

--------------------------------------------------------------------------------


 

“Title Company” means First American Title Insurance Company or such other
company(ies) approved by Lender, provided that the Title Company shall be the
same for each Mortgaged Property in the same Collateral Pool.

 

“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including variable
credit endorsements, if available, and tie-in endorsements, if available, and
with an aggregate limit of liability under the policy (subject to the
limitations contained in sections of the Stipulations and Conditions of the
policy relating to a Determination and Extent of Liability) equal to the
aggregate amount of Loans Outstanding for the applicable Collateral Pool.

 

“Transfer” means

 

(1)           as used with respect to Ownership Interests in Borrower, IDOT
Guarantor or Guarantor means (i) a sale, assignment, pledge, transfer or other
disposition of any Ownership Interest in Borrower or IDOT Guarantor or in any
entity that has a direct or indirect Ownership Interest in Borrower or IDOT
Guarantor, or (ii) the issuance or other creation of new Ownership Interests in
Borrower, IDOT Guarantor or Guarantor or in any entity that has a direct or
indirect Ownership Interest in Borrower, IDOT Guarantor or Guarantor that is not
in compliance with the laws of the United States, or (iii) a merger or
consolidation of Borrower or IDOT Guarantor or of any entity that has a direct
or indirect Ownership Interest in Borrower or IDOT Guarantor, as the case may
be, into another entity or of another entity into Borrower or IDOT Guarantor or
into any entity that has a direct or indirect Ownership Interest in Borrower or
IDOT Guarantor, as the case may be, or (iv) the reconstitution of Borrower or
IDOT Guarantor or of any entity that has a direct or indirect Ownership Interest
in Borrower or IDOT Guarantor from one type of entity to another type of entity,
or (v) the amendment, modification or any other change in the governing
instrument or instruments of a Person which has the effect of changing the
relative powers, rights, privileges, voting rights or economic interests of the
Ownership Interests in such Person.

 

(2)           as used with respect to Ownership Interests in a Mortgaged
Property means a sale, assignment, lease, pledge, transfer or other disposition
(whether voluntary or by operation of law) of, or the granting or creating of a
lien (other than a Permitted Lien), encumbrance or security interest in, any
estate, rights, title or interest in a Mortgaged Property, or any portion
thereof. Transfer does not include a conveyance of a Mortgaged Property at a
judicial or non-judicial foreclosure sale under any security instrument or the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code.

 

“TSP” shall mean Tishman Speyer Properties, L.P., a New York limited
partnership.

 

“Underwriting Requirements” means Lender’s overall underwriting requirements for
Multifamily Residential Properties in connection with loans anticipated to be
sold to Fannie Mae as such requirements may be amended, modified, updated,
superseded, supplemented or replaced from time to time.

 

23

--------------------------------------------------------------------------------


 

“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of such Multifamily Residential
Property, or (b) if a Cap Rate for the Multifamily Residential Property was more
recently obtained than an Appraisal of the Multifamily Residential Property, the
value derived by dividing—

 

(i)            the Net Operating Income of such Multifamily Residential
Property, by

 

(ii)           the most recent Cap Rate determined by Lender or determined
pursuant to Section 2.04 or Section 2.05.

 

Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the date twelve (12) months
after the date on which the Multifamily Residential Property becomes a part of a
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.

 

“Variable Loan” means a variable-rate loan made by Lender to Borrower under this
Agreement that is anticipated to be sold to Fannie Mae under the Fannie Mae
Structured Adjustable Rate Mortgage program.

 

“Variable Loan Fee” means one hundred twenty six and one-half (126.5) basis
points per annum (1.265%) for a Variable Loan.

 

“Variable Loan Note” means the promissory note, in the form attached as Exhibit
C to the Agreement, which will be issued by the applicable Collateral Pool
Borrower to Lender on the Initial Closing Date to evidence such Borrower’s
obligation to repay Variable Loans.

 

“Waiving Borrower” shall have the meaning set forth in Section 12.04.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT

 

SCHEDULE OF COLLATERAL POOL BORROWERS, INITIAL MORTGAGED PROPERTIES, COLLATERAL
POOLS, INITIAL LOANS AND INITIAL VALUATIONS

 

Property

 

 

 

 

 

 

 

Initial

 

Number

 

Borrower Name

 

Mortgaged Property

 

Property Address

 

Valuation

 

COLLATERAL POOL 1: $493,329,410 Initial Loan to such Collateral Pool

 

 

 

MA012/2

 

ASN Bear Hill LLC

 

Archstone Bear Hill

 

1449 Main Street

 

$

126,280,000

 

 

 

 

 

 

 

Waltham, MA

 

 

 

MA060/6

 

ASN Quarry Hills LLC

 

Archstone Quarry Hills

 

333 Ricciuti Drive

 

$

122,210,000

 

 

 

 

 

 

 

Quincy, MA

 

 

 

MA031/9

 

ASN Watertown LLC

 

Archstone Watertown Square

 

20 Watertown Street

 

$

52,020,000

 

 

 

 

 

 

 

Watertown, MA

 

 

 

CA184/81

 

Tishman Speyer Archstone-Smith

 

Archstone Cupertino

 

5608 Stevens Creek Blvd.

 

$

113,910,000

 

 

 

Cupertino, L.L.C.

 

 

 

Cupertino, CA

 

 

 

CA035/82

 

Tishman Speyer Archstone-Smith

 

Archstone Emerald Park

 

5095 Haven Place

 

$

95,000,000

 

 

 

Emerald Park, L.L.C.

 

 

 

Dublin, CA

 

 

 

CA036/85

 

Tishman Speyer Archstone-Smith

 

Archstone Hacienda

 

5650 Owens Drive

 

$

155,000,000

 

 

 

Hacienda, L.L.C.

 

 

 

Pleasanton, CA

 

 

 

CA098/87

 

Tishman Speyer Archstone-Smith

 

Archstone Mountain View

 

870 E. El Camino Real

 

$

46,620,000

 

 

 

Mountain View, L.L.C.

 

 

 

Mountain View, CA

 

 

 

CA015/88

 

Tishman Speyer Archstone-Smith

 

Archstone Redwood Shores

 

850 Davit Lane

 

$

86,000,000

 

 

 

Redwood Shores, L.L.C.

 

 

 

Redwood City, CA

 

 

 

COLLATERAL POOL 2:  $707,648,573 Initial Loan to such Collateral Pool

 

 

 

MA056/5

 

ASN Kendall Square LLC,

 

Archstone Kendall Square

 

195 Binney Street

 

$

78,450,000

 

 

 

successor-by-merger to ASN

 

 

 

Cambridge, MA

 

 

 

 

 

Worthington Place LLC

 

 

 

 

 

 

 

CA166/33

 

ASN Los Feliz LLC

 

Archstone Los Feliz

 

3100 Riverside Drive

 

$

75,000,000

 

 

 

 

 

 

 

Los Angeles, CA

 

 

 

CA162/36

 

Tishman Speyer Archstone-Smith

 

Archstone Old Town Pasadena

 

350 Del Mar Boulevard

 

$

29,400,000

 

 

 

Old Town Pasadena, L.L.C.

 

 

 

Pasadena, CA

 

 

 

CA089/38

 

Tishman Speyer Archstone-Smith

 

Archstone Playa Del Ray

 

8700 Pershing Drive

 

$

167,600,000

 

 

 

Playa Del Rey, L.L.C.

 

 

 

Playa Del Rey, CA

 

 

 

CA163/43

 

Tishman Speyer Archstone-Smith

 

Archstone Thousand Oaks

 

351 Hodencamp Road

 

$

55,200,000

 

 

 

Thousand Oaks, L.L.C.

 

 

 

Thousand Oaks, CA

 

 

 

NY032/65

 

Tishman Speyer Archstone-Smith

 

Carmargue

 

303 E 83rd

 

$

212,700,000

 

 

 

Carmargue I, L.L.C.; Tishman

 

 

 

New York, NY

 

 

 

 

 

Speyer Archstone-Smith

 

 

 

 

 

 

 

 

 

Carmargue II, L.L.C.; Tishman

 

 

 

 

 

 

 

 

 

Speyer Archstone-Smith

 

 

 

 

 

 

 

 

 

Carmargue III, L.L.C.

 

 

 

 

 

 

 

CA161/71

 

ASN La Jolla Colony LLC

 

Archstone La Jolla Colony

 

7205 Charmant Drive

 

$

49,020,000

 

 

 

 

 

 

 

San Diego, CA

 

 

 

CA189/92

 

ASN San Mateo LLC

 

Archstone San Mateo

 

1101 Park Place

 

$

242,000,000

 

 

 

 

 

 

 

San Mateo, CA

 

 

 

CA190/95

 

Tishman Speyer Archstone-Smith

 

Archstone South Market

 

One Saint Francis Place

 

$

197,100,000

 

 

 

South Market, L.L.C.

 

 

 

San Francisco, CA

 

 

 

CA164/98

 

ASN Walnut Ridge LLC

 

Archstone Walnut Ridge

 

2992 Santos Lane

 

$

31,800,000

 

 

 

 

 

 

 

Walnut Creek, CA

 

 

 

WA039/112

 

ASN Redmond Lakeview LLC

 

Archstone Redmond Lakeview

 

4250 W Lake Sammamish Pkwy.

 

$

39,000,000

 

 

 

 

 

 

 

NE, Redmond, WA

 

 

 

COLLATERAL POOL 3: $1,265,805,659 Initial Loan to such Collateral Pool

 

 

 

CA156/30

 

Tishman Speyer Archstone-Smith

 

Archstone Del Mar Station

 

265 Arroyo Parkway

 

$

169,200,000

 

 

 

Del Mar Station, L.L.C.

 

 

 

Pasadena, CA

 

 

 

 

--------------------------------------------------------------------------------


 

Property

 

 

 

 

 

 

 

Initial

 

Number

 

Borrower Name

 

Mortgaged Property

 

Property Address

 

Valuation

 

CA151/35

 

Tishman Speyer Archstone-Smith

 

Archstone Oak Creek

 

29128 Oak Creek Lane

 

$

152,400,000

 

 

 

Oak Creek I, L.L.C. and Tishman

 

 

 

Agoura Hills, CA

 

 

 

 

 

Speyer Archstone-Smith Oak

 

 

 

 

 

 

 

 

 

Creek II, L.L.C.

 

 

 

 

 

 

 

CA128/39

 

ASN Santa Monica LLC

 

Archstone Santa Monica

 

425 Broadway

 

$

122,500,000

 

 

 

 

 

 

 

Santa Monica, CA

 

 

 

CA154/40

 

Tishman Speyer Archstone-Smith

 

Archstone Santa Monica on

 

2000 Main Street

 

$

103,700,000

 

 

 

Santa Monica on Main, L.L.C.

 

Main

 

Santa Monica, CA

 

 

 

CA092/41

 

ASN Studio City LLC; Tishman

 

Archstone Studio City

 

10979 Bluffside Drive

 

$

289,800,000

 

 

 

Speyer Archstone-Smith Studio

 

 

 

Studio City, CA

 

 

 

 

 

City III-A, L.L.C.; Tishman

 

 

 

 

 

 

 

 

 

Speyer Archstone-Smith Studio

 

 

 

 

 

 

 

 

 

City III-B, L.L.C.; Tishman

 

 

 

 

 

 

 

 

 

Speyer Archstone-Smith Studio

 

 

 

 

 

 

 

 

 

City III-C, L.L.C.

 

 

 

 

 

 

 

CA082/42

 

Tishman Speyer Archstone-Smith

 

Archstone Westside

 

3165 Sawtelle Blvd.

 

$

93,200,000

 

 

 

Westside, L.L.C.

 

 

 

Los Angeles, CA

 

 

 

NJ003/53

 

ASN Hoboken I LLC and ASN

 

Archstone Hoboken

 

77 Park Avenue

 

$

215,000,000

 

 

 

Hoboken II LLC

 

 

 

Hoboken, NJ

 

 

 

CA130/93

 

ASN Santa Clara LLC

 

Archstone Santa Clara

 

1650 Hope Drive

 

$

121,660,000

 

 

 

 

 

 

 

Santa Clara, CA

 

 

 

VA040/153

 

Tishman Speyer Archstone-Smith

 

Parc Vista

 

801 15th Street South

 

$

102,900,000

 

 

 

Parc Vista, L.L.C.

 

 

 

Arlington, VA

 

 

 

VA054/156

 

Smith Property Holdings Water

 

Water Park Towers

 

1501/1505 Crystal Drive

 

$

138,200,000

 

 

 

Park Towers L.L.C.

 

 

 

Arlington, VA

 

 

 

VA063/157

 

Smith Property Holdings Wilson

 

2201 Wilson Boulevard

 

2201 Wilson Boulevard

 

$

97,900,000

 

 

 

L.L.C.

 

 

 

Arlington, VA

 

 

 

VA032/160

 

Smith Property Holdings Ballston

 

Ballston Place

 

901 N. Pollard Street

 

$

169,600,000

 

 

 

Place L.L.C.

 

 

 

Arlington, VA

 

 

 

VA082/161

 

Tishman Speyer Archstone-Smith

 

Gallery at Rosslyn

 

1800 N. Oak Street

 

$

130,200,000

 

 

 

Gallery at Rosslyn, L.L.C.

 

 

 

Arlington, VA

 

 

 

DC017/181

 

Smith Property Holdings Six

 

Connecticut Heights

 

4850 Connecticut Ave., NW

 

$

130,200,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

DC014/183

 

Smith Property Holdings 4411

 

Park Connecticut

 

4411 Connecticut Ave., NW

 

$

65,400,000

 

 

 

Connecticut L.L.C.

 

 

 

Washington, DC

 

 

 

COLLATERAL POOL 4: $963,497,640 Initial Loan to such Collateral Pool

 

 

 

MA038/4

 

Smith Property Holdings

 

Archstone Cronin´s Landing

 

25 Crescent Street

 

$

128,640,000

 

 

 

Cronin’s Landing L.L.C.

 

 

 

Waltham, MA

 

 

 

MA072/10

 

ASN CambridgePark LLC

 

Cambridge Park Place

 

30 Cambridge Park Drive

 

$

109,520,000

 

 

 

 

 

 

 

Cambridge, MA

 

 

 

CA119/34

 

Tishman Speyer Archstone-Smith

 

Archstone Marina del Rey

 

4157 Via Marina

 

$

215,000,000

 

 

 

Marina del Rey-I, L.L.C. and

 

 

 

Marina del Rey, CA

 

 

 

 

 

Tishman Speyer Archstone-Smith

 

 

 

 

 

 

 

 

 

Marina del Rey-II, L.L.C.

 

 

 

 

 

 

 

CA209/49

 

Tishman Speyer Archstone-Smith

 

Jefferson at Simi Valley

 

1579 East Jefferson Way

 

$

158,900,000

 

 

 

Simi Valley, L.L.C.

 

 

 

Simi Valley, CA

 

 

 

DC016/177

 

Smith Property Holdings Three

 

2501 Porter Street

 

2501 Porter Street, NW

 

$

77,200,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

VA036/146

 

Tishman Speyer Archstone-Smith

 

Archstone Columbia Crossing

 

1957 Columbia Pike

 

$

81,100,000

 

 

 

Columbia Crossing, L.L.C.

 

 

 

Arlington, VA

 

 

 

VA061/158

 

Courthouse Hill LLC

 

Arlington Courthouse Place

 

1320 N. Veitch Street

 

$

233,600,000

 

 

 

 

 

 

 

Arlington, VA

 

 

 

VA058/159

 

Tishman Speyer Archstone-Smith

 

Arlington Courthouse Plaza

 

2250 Clarendon Boulevard

 

$

142,800,000

 

 

 

Arlington Courthouse Plaza,

 

 

 

Arlington, VA

 

 

 

 

 

L.L.C.

 

 

 

 

 

 

 

VA056/166

 

Tishman Speyer Archstone-Smith

 

Archstone Tysons Corner

 

1723 Gosnell Road

 

$

63,000,000

 

 

 

Tysons Corner, L.L.C.

 

 

 

Vienna, VA

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

Property

 

 

 

 

 

 

 

Initial

 

Number

 

Borrower Name

 

Mortgaged Property

 

Property Address

 

Valuation

 

VA065/168

 

Smith Property Holdings Reston

 

Archstone Reston Landing

 

12000 Cameron Pond Drive

 

$

135,500,000

 

 

 

Landing L.L.C.

 

 

 

Reston, VA

 

 

 

DC008/178

 

Smith Property Holdings Alban

 

Alban Towers

 

3700 Massachusetts Ave., NW

 

$

95,900,000

 

 

 

Towers, L.L.C. and Alban

 

 

 

Washington, DC

 

 

 

 

 

Towers, L.L.C.

 

 

 

 

 

 

 

DC006/179

 

Smith Property Holdings Three

 

Calvert Woodley

 

2601 Woodley Place, NW

 

$

43,700,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

DC007/180

 

Smith Property Holdings Three

 

Cleveland House

 

2727 29th Street, NW

 

$

71,800,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

COLLATERAL POOL 5: $297,592,066 Initial Loan to such Collateral Pool

 

 

 

CA109/31

 

Tishman Speyer Archstone-Smith

 

Archstone Glendale

 

201 West Fairview

 

$

70,400,000

 

 

 

Glendale, L.L.C.

 

 

 

Glendale, CA

 

 

 

CA091/37

 

ASN Pasadena LLC

 

Archstone Pasadena

 

25 South Oak Knoll Avenue

 

$

58,400,000

 

 

 

 

 

 

 

Pasadena, CA

 

 

 

CA181/44

 

ASN Thousand Oaks Plaza LLC

 

Archstone Thousand Oaks Plaza

 

235 N. Conejo School Road

 

$

56,300,000

 

 

 

 

 

 

 

Thousand Oaks, CA

 

 

 

CA004/97

 

Tishman Speyer Archstone-Smith

 

Archstone Walnut Creek

 

1445 Treat Boulevard

 

$

123,700,000

 

 

 

Walnut Creek, L.L.C.

 

 

 

Walnut Creek, CA

 

 

 

CA040/99

 

Tishman Speyer Archstone-Smith

 

Archstone Willow Glen

 

3200 Rublino Drive

 

$

127,000,000

 

 

 

Willow Glen, L.L.C.

 

 

 

San Jose, CA

 

 

 

CA018/102

 

Tishman Speyer Archstone-Smith

 

Archstone Harborside

 

11 Avocet Drive

 

$

45,000,000

 

 

 

Harborside, L.L.C.

 

 

 

Redwood City, CA

 

 

 

COLLATERAL POOL 6: $945,336,832 Initial Loan to such Collateral Pool

 

 

 

CA213/47

 

ASN Ventura LLC; ASN Ventura

 

Pacific Strands

 

930 Pacific Strand Court

 

$

56,300,000

 

 

 

Two LLC and ASN Ventura Four

 

 

 

Ventura, CA

 

 

 

 

 

LLC

 

 

 

 

 

 

 

CA210/101

 

ASN Emeryville LLC

 

Archstone Emeryville

 

6401 Shellmound Street

 

$

62,500,000

 

 

 

 

 

 

 

Emeryville, CA

 

 

 

VA018/176

 

ASN Fairchase LLC and

 

Archstone Fairchase

 

4411 Dixie Hill Road

 

$

120,000,000

 

 

 

Tishamn Speyer Archstone-Smith

 

 

 

Fairfax, VA

 

 

 

 

 

Fairchase II, L.L.C.

 

 

 

 

 

 

 

CA175/198

 

ASN Mountain View LLC

 

Oakwood Mountain View

 

555 W. Middlefield Road

 

$

96,000,000

 

 

 

 

 

 

 

Mountain View, CA

 

 

 

CA170/199

 

Tishman Speyer Archstone-Smith

 

Oakwood San Francisco

 

900 Powell Street

 

$

6,375,000

 

 

 

Oakwood San Francisco, L.L.C.

 

 

 

San Francisco, CA

 

 

 

CA169/200

 

ASN San Jose LLC

 

Oakwood San Jose South

 

700 S. Saratoga Avenue

 

$

154,000,000

 

 

 

 

 

 

 

San Jose, CA

 

 

 

MA055/201

 

Tishman Speyer Archstone-Smith

 

Oakwood Boston

 

131 State Street

 

$

51,430,000

 

 

 

Oakwood Boston, L.L.C.

 

 

 

Boston, MA

 

 

 

IL029/202

 

ASN Oakwood Chicago LLC

 

Oakwood Chicago

 

77 West Huron Street

 

$

81,000,000

 

 

 

 

 

 

 

Chicago, IL

 

 

 

CA171/203

 

ASN Long Beach LLC

 

Oakwood Long Beach Marina

 

333 First Street

 

$

180,220,000

 

 

 

 

 

 

 

Seal Beach, CA

 

 

 

CA172/204

 

ASN Marina LLC

 

Oakwood Marina Del Rey

 

4111 Via Marina

 

$

105,000,000

 

 

 

 

 

 

 

Marina Del Rey, CA

 

 

 

CA173/205

 

Tishman Speyer Archstone-Smith

 

Oakwood Toluca Hills

 

3600-3720 Barham Blvd.

 

$

359,100,000

 

 

 

Oakwood Toluca Hills, L.L.C.

 

 

 

Los Angeles, CA

 

 

 

CA174/206

 

ASN Woodland Hills East LLC

 

Oakwood Woodland Hills

 

22122 Victory Boulevard

 

$

263,290,000

 

 

 

 

 

 

 

Woodland Hills, CA

 

 

 

WA041/207

 

ASN Bellevue LLC

 

Oakwood Bellevue

 

938 110th Avenue NE

 

$

55,100,000

 

 

 

 

 

 

 

Bellevue, WA

 

 

 

WA042/208

 

ASN Seattle LLC

 

Oakwood Seattle

 

312 2nd Avenue W

 

$

41,300,000

 

 

 

 

 

 

 

Seattle, WA

 

 

 

VA095/210

 

Tishman Speyer Archstone-Smith

 

Oakwood Arlington

 

1550 Clarendon Boulevard

 

$

59,100,000

 

 

 

Oakwood Arlington, L.L.C.

 

 

 

Arlington, VA

 

 

 

PA002/212

 

Tishman Speyer Archstone-Smith

 

Oakwood Philadelphia

 

110-116 S. 16th Street

 

$

16,150,000

 

 

 

Oakwood Philadelphia, L.L.C.

 

 

 

Philadelphia, PA

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Property

 

 

 

 

 

 

 

Initial

 

Number

 

Borrower Name

 

Mortgaged Property

 

Property Address

 

Valuation

 

COLLATERAL POOL 7: $1,060,031,951 Initial Loan to such Collateral Pool

 

 

 

MA040/1

 

Smith Property Holdings 2000

 

Archstone 2000 Commonwealth

 

2000 Commonwealth Ave.

 

$

75,060,000

 

 

 

Commonwealth L.L.C.

 

 

 

Brighton, MA

 

 

 

MA039/7

 

ASN Quincy LLC (f/k/a Smith

 

Archstone Quincy

 

95 W. Squantum Street

 

$

52,180,000

 

 

 

Property Holdings Sagamore

 

 

 

Quincy, MA

 

 

 

 

 

Towers L.L.C.)

 

 

 

 

 

 

 

CA212/46

 

ASN Ventura Colony LLC (f/k/a

 

Colony Apartments at Weston

 

1024 Britten Lane

 

$

64,700,000

 

 

 

ASN Ventura Colony 1031,

 

Village

 

Ventura, CA

 

 

 

 

 

LLC)

 

 

 

 

 

 

 

CA019/213

 

ASN Long Beach Harbor LLC

 

Archstone Long Beach Harbor

 

1613 Ximeno Avenue

 

$

37,500,000

 

 

 

(f/k/a ASN Long Beach Harbor

 

(Bellamar)

 

Long Beach, CA

 

 

 

 

 

1031, LLC)

 

 

 

 

 

 

 

CA188/84

 

ASN Fremont LLC

 

Archstone Fremont Center

 

39410 Civic Center Drive

 

$

93,600,000

 

 

 

 

 

 

 

Fremont, CA

 

 

 

CA187/96

 

ASN Walnut Creek Station LLC

 

Archstone Walnut Creek Station

 

121 Roble Road

 

$

85,100,000

 

 

 

 

 

 

 

Walnut Creek, CA

 

 

 

DC005/182

 

Smith Property Holdings One

 

Corcoran House

 

1616 18th Street, NW

 

$

30,200,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

VA039/148

 

Tishman Speyer Archstone-Smith

 

Crystal Place

 

1801 Crystal Drive

 

$

61,500,000

 

 

 

Crystal Place, L.L.C.

 

 

 

Arlington, VA

 

 

 

VA041/149

 

Smith Property Holdings Crystal

 

Crystal Plaza

 

2111 Jefferson Davis Hwy.

 

$

189,700,000

 

 

 

Plaza L.L.C.

 

 

 

Arlington, VA

 

 

 

VA062/155

 

Smith Property Holdings

 

The Buchanan

 

320 23rd Street South

 

$

202,400,000

 

 

 

Buchanan House L.L.C.

 

 

 

Arlington, VA

 

 

 

VA091/162

 

Tishman Speyer Archstone-Smith

 

Gallery at Virginia Square

 

901 N. Nelson Street

 

$

103,000,000

 

 

 

Gallery at Virginia Square I,

 

 

 

Arlington, VA

 

 

 

 

 

L.L.C.; Tishman Speyer

 

 

 

 

 

 

 

 

 

Archstone-Smith Gallery at

 

 

 

 

 

 

 

 

 

Virginia Square II, L.L.C.;

 

 

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith

 

 

 

 

 

 

 

 

 

Gallery at Virginia Square III,

 

 

 

 

 

 

 

 

 

L.L.C.

 

 

 

 

 

 

 

VA059/163

 

Tishman Speyer Archstone-Smith

 

Lincoln Towers

 

850 N. Randolph Street

 

$

290,800,000

 

 

 

Lincoln Tower, L.L.C.

 

 

 

Arlington, VA

 

 

 

VA081/164

 

ASN Monument Park LLC

 

Archstone Monument Park

 

4457 Oakdale Crescent Ct.

 

$

145,500,000

 

 

 

 

 

 

 

Fairfax, VA

 

 

 

VA057/170

 

Tishman Speyer Archstone-Smith

 

Charter Oak

 

11637 Charter Oak Court

 

$

51,000,000

 

 

 

Charter Oak, L.L.C.

 

 

 

Reston, VA

 

 

 

DC018/185

 

Smith Property Holdings

 

The Consulate

 

2950 Van Ness Street, NW

 

$

94,400,000

 

 

 

Consulate L.L.C.

 

 

 

Washington, DC

 

 

 

DC010/187

 

Smith Property Holdings One

 

The Statesman

 

2020 F Street, NW

 

$

84,400,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

VA047/209

 

Tishman Speyer Archstone-Smith

 

Gateway Place

 

400 South 15th Street

 

$

52,400,000

 

 

 

Gateway Place, L.L.C.

 

 

 

Arlington, VA

 

 

 

COLLATERAL POOL 8: $209,453,317 Initial Loan to such Collateral Pool

 

 

 

CA023/13

 

Tishman Speyer Archstone-Smith

 

Archstone Sierra del Oro

 

1456 Serfas Club Drive

 

$

68,000,000

 

 

 

Sierra del Oro, L.L.C.

 

 

 

Corona, CA

 

 

 

WA044/106

 

Tishman Speyer Archstone-Smith

 

Archstone Cedar River

 

15205 140th Way SE

 

$

29,700,000

 

 

 

Cedar River, L.L.C.

 

 

 

Renton, WA

 

 

 

VA094/167

 

ASN Dulles LLC

 

Archstone Dulles

 

13800 Jefferson Park Drive

 

$

118,000,000

 

 

 

 

 

 

 

Herndon, VA

 

 

 

MD042/173

 

Tishman Speyer Archstone-Smith

 

The Meadows at Russett

 

8185 Scenic Meadows Drive

 

$

62,000,000

 

 

 

Meadows at Russett I, L.L.C. and

 

 

 

Laurel, MD

 

 

 

 

 

Tishman Speyer Archstone-Smith

 

 

 

 

 

 

 

 

 

Meadows at Russett II, L.L.C.

 

 

 

 

 

 

 

 

 

IDOT Guarantor: ASN Meadows

 

The Meadows at Russett

 

8185 Scenic Meadows Drive

 

 

 

 

 

at Russett I LLC and ASN

 

 

 

Laurel, MD

 

 

 

 

 

Meadows at Russett II LLC

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

Property

 

 

 

 

 

 

 

Initial

 

Number

 

Borrower Name

 

Mortgaged Property

 

Property Address

 

Valuation

 

MD040/174

 

Tishman Speyer Archstone-Smith

 

Apartments at Sunset

 

1000 Columbine Drive

 

$

61,000,000

 

 

 

Sunset, L.L.C.

 

 

 

Frederick, MD

 

 

 

 

 

IDOT Guarantor: ASN Sunset

 

Apartments at Sunset

 

1000 Columbine Drive

 

 

 

 

 

LLC

 

 

 

Frederick, MD

 

 

 

COLLATERAL POOL 9: $1,126,630,452 Initial Loan to such Collateral Pool

 

 

 

NY027/61

 

ASN Murray Hill LLC

 

Archstone Murray Hill

 

240 E. 40th Street

 

$

238,800,000

 

 

 

 

 

 

 

New York, NY

 

 

 

NY030/63

 

ASN Key West LLC

 

Key West

 

750 Columbus Avenue

 

$

174,100,000

 

 

 

 

 

 

 

New York, NY

 

 

 

NY024/64

 

ASN Westmont LLC

 

The Westmont

 

730 Columbus Avenue

 

$

133,200,000

 

 

 

 

 

 

 

New York, NY

 

 

 

CA220/80

 

ASN Encinitas LLC

 

Poinsettia Ridge

 

1100 Garden View Road

 

$

36,500,000

 

 

 

 

 

 

 

San Diego, CA

 

 

 

DC011/189

 

Smith Property Holdings Van

 

Tunlaw Park

 

3850 Tunlaw Road, NW

 

$

30,100,000

 

 

 

Ness L.P.

 

 

 

Washington, DC

 

 

 

VA048/144

 

Tishman Speyer Archstone-Smith

 

Archstone Newport Village

 

4757 W. Braddock Road

 

$

236,400,000

 

 

 

Newport Village I and II, L.L.C.

 

(Phase I, II and III)

 

Alexandria, VA

 

 

 

 

 

and Tishman Speyer Archstone-

 

 

 

 

 

 

 

 

 

Smith Newport Village III, L.L.C.

 

 

 

 

 

 

 

VA037/147

 

Smith Property Holdings Crystal

 

Crystal House

 

1900 S. Eads Street

 

$

226,200,000

 

 

 

Houses L.L.C.

 

 

 

Arlington, VA

 

 

 

VA042/150

 

Tishman Speyer Archstone-Smith

 

Crystal Square

 

1515 Jefferson Davis Hwy.

 

$

126,600,000

 

 

 

Crystal Place, L.L.C.

 

 

 

Arlington, VA

 

 

 

VA043/151/

 

Tishman Speyer Archstone-Smith

 

Crystal Towers/Lofts 590

 

1600 S. Eads Street; 590 S. 15th

 

$

401,000,000

 

152

 

Crystal Towers & Lofts 590,

 

 

 

Street

 

 

 

 

 

L.L.C.

 

 

 

Arlington, VA

 

 

 

VA055/154

 

Tishman Speyer Archstone-Smith

 

The Bennington

 

1201 S. Eads Street

 

$

97,600,000

 

 

 

Bennington, L.L.C.

 

 

 

Arlington, VA

 

 

 

DC004/184

 

Smith Property Holdings Five

 

The Albemarle

 

4501 Connecticut Ave., NW

 

$

77,000,000

 

 

 

(D.C.) L.P.

 

 

 

Washington, DC

 

 

 

DC009/188

 

Smith Property Holdings Van

 

Tunlaw Gardens

 

3903 Davis Place, NW

 

$

33,300,000

 

 

 

Ness L.P.

 

 

 

Washington, DC

 

 

 

DC019/190

 

Smith Property Holdings Van

 

Van Ness South

 

3003 Van Ness Street, NW

 

$

201,200,000

 

 

 

Ness L.P.

 

 

 

Washington, DC

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B TO MASTER CREDIT FACILITY AGREEMENT

 

FIXED LOAN NOTE
(Collateral Pool      )

 

US [$                         ]

 

[                             ,      ]

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of (a) LEHMAN BROTHERS HOLDINGS INC., a
Delaware corporation, (b) BANK OF AMERICA, N.A., a national banking association,
and (c) BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation, their
successors, transferees and assigns (individually and collectively, “Lender”)
the principal sum of                                      AND NO/100 DOLLARS (US
$              ), with interest accruing on the unpaid principal balance from
the date of disbursement until fully paid at the annual Interest Rate.

 

This Note is executed and delivered by Borrower pursuant to that certain Master
Credit Facility Agreement, dated as of October 5, 2007 by and between Borrower,
Lender and others (as amended from time to time, the “Master Agreement”), to
evidence the obligation of Borrower to repay a Fixed Loan made by Lender to
Borrower (Collateral Pool Borrower       ) in accordance with the terms of the
Master Agreement.  This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Fixed
Loan evidenced hereby is made.  All references to Loan Documents and Security
Documents herein shall be with respect to Collateral Pool        (the
“Collateral Pool”) as further identified in the Master Agreement.

 

Section 1.              Defined Terms.  In addition to defined terms found
elsewhere in this Note, as used in this Note, the following definitions shall
apply:

 

Amortization Period:  N/A.

 

Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 

Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.

 

Default Rate:  A rate equal to the lesser of four (4) percentage points above
the Interest Rate or the maximum interest rate which may be collected from
Borrower under applicable law.

 

Disbursement Date:  The date of disbursement of the Loan proceeds hereunder.

 

First Payment Date:  The first day of December, 2007.

 

B-1

--------------------------------------------------------------------------------


 

Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

 

Interest Rate:  The annual rate of                                 percent
(      %).

 

Lender:  The holder of this Note.

 

Loan:  The loan evidenced by this Note.

 

Loan Term:                                             months.

 

Maturity Date:  The first day of                                      ,
          , [November, 2012/November, 2014/November, 2017] or any earlier date
on which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.

 

Security Instrument:  Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement comprising Collateral Pool      .

 

Yield Maintenance Period Term or Prepayment Premium Period Term:  [54/78/114]
months.

 

Yield Maintenance Period End Date or Prepayment Premium Period End Date:  The
last day of [April, 2012/April, 2014/April, 2017].

 

Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.

 

Section 2.              Address for Payment.  All payments due under this Note
shall be payable at c/o Lehman Brothers Holdings Inc., 399 Park Avenue, New
York, New York 10022, or such other place as may be designated by written notice
to Borrower from or on behalf of Lender.

 

Section 3.              Payment of Principal and Interest.  Principal and
interest shall be paid as follows:

 

(a)           Short Month Interest.  Unless disbursement of principal is made by
Lender to Borrower on the first day of the month, interest for the period
beginning on the Disbursement Date and ending on and including the last day of
the month in which such disbursement is made shall be payable simultaneously
with the execution of this Note.

 

(b)           Interest Computation Actual/360.  Interest under this Note shall
be computed on the basis of a 360-day year.  The amount of each monthly payment
made by

 

B-2

--------------------------------------------------------------------------------


 

Borrower pursuant to Paragraph 3(c) below will be based on the actual number of
calendar days during such month and shall be calculated by multiplying the
unpaid principal balance of this Note by the per annum interest rate, dividing
the product by 360 and multiplying the quotient by the actual number of days
elapsed during the month.  Borrower understands that the amount of interest for
each month will vary depending on the actual number of calendar days during such
month.

 

(c)           Monthly Installments.   The amount
of                                                                                
Dollars (US $                                               ) shall be payable
on the First Payment Date and thereafter consecutive monthly installments of
interest only, shall be payable as follows:

 

(i)                                    
                                                                                             
Dollars (US $                                  ), shall be payable on the first
day of each month during the term hereof which follows a 28-day month;

 

(ii)                                 
                                                                                             
Dollars (US $                               ), shall be payable on the first day
of each month during the term hereof which follows a 29-day month,

 

(iii)                              
                                                                                             
Dollars (US $                              ), shall be payable on the first day
of each month during the term hereof which follows a 30-day month, or

 

(iv)                             
                                                                                              
Dollars (US $                             ), shall be payable on the first day
of each month during the term hereof which follows a 31-day month,

 

until the entire unpaid principal balance evidenced by this Note is fully paid. 
The entire principal balance and accrued but unpaid interest shall be due and
payable on the Maturity Date.  The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate set forth in this Note
until and including the date on which it is paid in full.

 

(d)           Payments Before Due Date.  Any regularly scheduled monthly
installment of interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

Section 4.              Application of Payments.  If at any time Lender
receives, from Borrower or otherwise, any amount applicable to the Indebtedness
that is less than all amounts due and payable at such time, Lender may apply
that payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all

 

B-3

--------------------------------------------------------------------------------


 

amounts then due and payable nor Lender’s application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

Section 5.              Security.  The Indebtedness is secured, among other
things, by the Security Instrument, and reference is made to the Security
Instrument for other rights of Lender concerning the collateral for the
Indebtedness.

 

Section 6.              Acceleration.  If an Event of Default has occurred and
is continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Section 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.

 

Section 7.              Late Charge.   Subject to the provisions of Section
9.01(b) of the Master Agreement, if any monthly installment due hereunder is not
received by Lender on or before the tenth (10th) day of each month or if any
other amount payable under this Note or under the Security Instrument or any
other Loan Document is not received by Lender within ten (10) days after the
date such amount is due, counting from and including the date such amount is
due, Borrower shall pay to Lender, immediately and without demand by Lender, a
late charge equal to five percent (5%) of such monthly installment or other
amount due (provided that in connection with the payment in full on the Maturity
Date, such 10-day period shall be increased to fifteen (15) days and such late
charge shall equal one percent (1%) of such payment or other amount due). 
Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses. 
Borrower agrees that the late charge payable pursuant to this Paragraph
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment.  The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Section 8.

 

Section 8.              Default Rate.  So long as any monthly installment or any
other payment due under this Note remains past due for thirty (30) days or more,
interest under this Note shall accrue on the unpaid principal balance from the
earlier of the due date of the first unpaid monthly installment or other payment
due, as applicable, at the Default Rate.  If the unpaid principal balance and
all accrued interest are not paid in full on the Maturity Date, the unpaid
principal balance and all accrued interest shall bear interest from the Maturity
Date at the Default Rate.  Borrower also acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk. 
Borrower agrees that the increase

 

B-4

--------------------------------------------------------------------------------


 

in the rate of interest payable under this Note to the Default Rate represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Note, of the additional costs and expenses Lender will incur by
reason of Borrower’s delinquent payment and the additional compensation Lender
is entitled to receive for the increased risks of nonpayment associated with a
delinquent advance.

 

Section 9.              Limits on Personal Liability.  The provisions of Article
12 of the Master Agreement (entitled “Limits on Personal Liability”) are hereby
incorporated into this Note by this reference to the fullest extent as if the
text of such Article were set forth in its entirety herein.

 

Section 10.            Voluntary and Involuntary Prepayments.

 

(a)           A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:

Borrower may voluntarily prepay all (or a portion) of the unpaid principal
balance of this Note only on the last calendar day of a calendar month (the
“Last Day of the Month”) and only if Borrower has complied with all of the
following:

 

(i)            Borrower must give Lender at least thirty (30) days (if given via
U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”).  The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender.  The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).

 

(ii)           Borrower acknowledges that the Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day.  Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs.  If the Last Day of the Month is
not a Business Day, then the Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.

 

(iii)          Any prepayment shall be made by paying (A) the amount of
principal being prepaid, (B) all accrued interest (calculated to the Last Day of
the Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.

 

(iv)          If, for any reason, Borrower fails to prepay this Note (A) within
five (5) Business Days after the Intended Prepayment Date or (B) if the
prepayment occurs in a month other than the month stated in the original
Prepayment Notice, then Lender shall have the

 

B-5

--------------------------------------------------------------------------------


 

right, but not the obligation, to recalculate the prepayment premium based upon
the date that Borrower actually prepays this Note and to make such calculation
as described in Schedule A attached hereto.  For purposes of such recalculation,
such new prepayment date shall be deemed the “Intended Prepayment Date.”

 

(v)           Upon Lender’s exercise of any right of acceleration under this
Note, Borrower shall pay to Lender, in addition to the entire unpaid principal
balance of this Note outstanding at the time of the acceleration, (i) all
accrued interest and all other sums due Lender under this Note and the other
Loan Documents, and (ii) the prepayment premium calculated pursuant to Schedule
A.

(vi)          Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.  The amount of any partial prepayment shall be computed so
as to provide to Lender a prepayment premium computed pursuant to Schedule A
without Borrower having to pay out-of-pocket additional amounts.

 

(b)           Notwithstanding the provisions of Section 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (b) of Schedule A.

 

(c)           Schedule A is hereby incorporated by reference into this Note.

 

(d)           Any permitted or required prepayment of less than the entire
unpaid principal balance of this Note shall not extend or postpone the due date
of any subsequent monthly installments, provided the amount of each monthly
installment shall be recomputed to reflect such prepayment of the Indebtedness.

 

(e)           Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents all of the
damages Lender will incur because of a prepayment.

 

(f)            Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Loan
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to the prepayment premium provisions.

 

B-6

--------------------------------------------------------------------------------


 

Section 11.            Costs and Expenses. Borrower shall pay on demand all
reasonable expenses and costs, including reasonable fees and out-of-pocket
expenses of attorneys and expert witnesses and costs of investigation, actually
incurred by Lender as a result of any Event of Default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

Section 12.            Forbearance. Any forbearance by Lender in exercising any
right or remedy under this Note, the Security Instrument, or any other Loan
Document or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of that or any other right or remedy. The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, shall not be a waiver of Lender’s right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment. Enforcement by
Lender of any security for Borrower’s obligations under this Note shall not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender.

 

Section 13.            Waivers. Except as expressly provided in this Note or the
Master Agreement, presentment demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower and all endorsers and
guarantors of this Note and all other third party obligors.

 

Section 14.            Loan Charges. Borrower agrees to pay an effective rate of
interest equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Loan evidenced
by this Note and any other fees or amounts to be paid by Borrower pursuant to
any of the other Loan Documents. Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law. If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower in connection with the Loan is interpreted so that any
interest or other charge provided for in any Loan Document, whether considered
separately or together with other charges provided for in any other Loan
Document, violates that law, and Borrower is entitled to the benefit of that
law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note. Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.

 

B-7

--------------------------------------------------------------------------------


 

Section 15.            Commercial Purpose. Borrower represents that the
Indebtedness is being incurred by Borrower solely for the purpose of carrying on
a business or commercial enterprise, and not for personal, family or household
purposes.

 

Section 16.            Counting of Days. Except where otherwise specifically
provided, any reference in this Note to a period of “days” means calendar days,
not Business Days.

 

Section 17.            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. The provisions of Section 13.06 of the Master Agreement (entitled “Choice
of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Note by this reference to the fullest extent as if the text of such
Section were set forth in its entirety herein.

 

Section 18.            Captions. The captions of the paragraphs of this Note are
for convenience only and shall be disregarded in construing this Note.

 

Section 19.            Notices. All notices, demands and other communications
required or permitted to be given by Lender to Borrower pursuant to this Note
shall be given in accordance with Section 13.08 of the Master Agreement.

 

Section 20.            Security for this Note. The indebtedness evidenced by
this Note is secured by other Security Documents executed by Collateral Pool
Borrower. Reference is made hereby to the Master Agreement and the Security
Documents for additional rights and remedies of Lender relating to the
Indebtedness evidenced by this Note. Each Security Document shall be released in
accordance with the provisions of the Master Agreement and the Security
Documents.

 

Section 21.            Loan May Not Be Reborrowed. Borrower may not re-borrow
any amounts under this Note which it has previously borrowed and repaid under
this Note.

 

Section 22.            Fixed Loan. This Note is issued to evidence a Fixed Loan
made in accordance with the terms of the Master Agreement.

 

Section 23.            Cross-Default with Master Agreement. The occurrence and
continuance of an Event of Default with respect to the Collateral Pool under the
Master Agreement shall constitute an “Event of Default” under this Note, and,
accordingly, upon the occurrence of an Event of Default under the Master
Agreement with respect to the Collateral Pool, the entire principal amount
outstanding hereunder and accrued interest thereon shall at once become due and
payable, at the option of the holder hereof.

 

[Remainder of page intentionally left blank.]

 

B-8

--------------------------------------------------------------------------------


 

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

 

x

 

Schedule A Prepayment Premium (required)

 

[Remainder of page intentionally left blank.]

 

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal or
has caused this Note to be signed and delivered under seal by its duly
authorized representative (which authorized representative shall have no
personal liability hereunder). Borrower intends that this Note shall be deemed
to be signed and delivered as a sealed instrument.

 

 

 

BORROWER:

 

 

 

 

 

[ADD EACH BORROWER FOR SUCH
COLLATERAL POOL]

 

S-1

--------------------------------------------------------------------------------


 

ALLONGE TO NOTE

 

 

This Allonge to Note is attached to and forms a part of the Fixed Loan Note
(Collateral Pool      ) dated October 5, 2007, in the original principal amount
of $                           from Borrower to BANK OF AMERICA, N.A., a
national banking association, BARCLAYS CAPITAL REAL ESTATE INC., and LEHMAN
BROTHERS HOLDINGS INC., a Delaware corporation.

 

Pay to the order of                                                           ,
without recourse.

 

 

Dated as of October 5, 2007

 

 

 

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking

 

association

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BARCLAYS CAPITAL REAL ESTATE INC., a

 

Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

ALLONGE TO NOTE

 

 

This Allonge to Note is attached to and forms a part of the Fixed Loan Note
(Collateral Pool      ) dated October 5, 2007, in the original principal amount
of $                                        from Borrower to BANK OF AMERICA,
N.A., a national banking association, BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation, and LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation.

 

Pay to the order of
                                                                 , without
recourse.

 

 

Dated as of October 5, 2007

 

 

 

 

 

 

LENDER:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a

 

Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PREPAYMENT PREMIUM

 

Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:

 

(a)                                  If the prepayment is made at any time after
the date of this Note and before the Yield Maintenance Period End Date, the
prepayment premium shall be the greater of:

 

(i)                                     one percent (1%) of the amount of
principal being prepaid; or

 

(ii)                                  The product obtained by multiplying:

 

(A)                              the amount of principal being prepaid,

 

by

 

(B)                                the difference obtained by subtracting from
the Interest Rate on this Note the yield rate (the “Yield Rate”) on the
                    % U.S. Treasury Security due
                                            (the “Specified U.S. Treasury
Security”), on the twenty-fifth (25th) Business Day preceding (x) the Intended
Prepayment Date, or (y) the date Lender accelerates the Loan or otherwise
accepts a prepayment pursuant to Section 10(a)(3) of this Note, as the Yield
Rate is reported in The Wall Street Journal,

 

by

 

(C)           the present value factor calculated using the following formula:

 

 

 

1 – (1 + r)-n/12

 

 

 

 

r

 

 

 

[r =      Yield Rate

n =       the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

 

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield

 

A-1

--------------------------------------------------------------------------------


 

Maintenance Period End Date of this Note shall be selected at Lender’s
discretion. If the publication of such Yield Rates in The Wall Street Journal is
discontinued, Lender shall determine such Yield Rates from another source
selected by Lender.

 

(b)                                 Notwithstanding the provisions of Paragraph
10(a) of this Note, no prepayment premium shall be payable with respect to any
prepayment made after the Yield Maintenance Period End Date.

 

[Remainder of page intentionally left blank.]

 

A-2

--------------------------------------------------------------------------------


 

[Initial Page to Schedule A to Fixed Loan Note]

 

 

 

 

 

 

 

 

INITIAL(S)

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO MASTER CREDIT FACILITY AGREEMENT

 

[NOTE:  THIS IS A ONE-MONTH SARM FORM;

THREE-MONTH SARM IS AVAILABLE DURING EXTENSION PERIOD
AND NOTE WILL BE REVISED ACCORDINGLY]

 

VARIABLE LOAN NOTE

(Collateral Pool      )

 

US $[                                                 ]

 

[                                ,     ]

 

                FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and
severally (if more than one) promises to pay to the order of(a) LEHMAN BROTHERS
HOLDINGS INC., a Delaware corporation, (b) BANK OF AMERICA, N.A., a national
banking association, and (c) BARCLAYS CAPITAL REAL ESTATE INC., a Delaware
corporation, their successors, transferees and assigns (individually and
collectively, “Lender”), the principal sum of
                                                                                             
Dollars (US $                                  ), with interest on the unpaid
principal balance from the Disbursement Date until fully paid at the rates
applicable from time to time set forth in this Variable Loan Note (“Note”).

 

This Note is executed and delivered by Borrower pursuant to that certain Master
Credit Facility Agreement, dated as of October 5, 2007 by and between Borrower,
Lender and others (as amended from time to time, the “Master Agreement”), to
evidence the obligation of Borrower to repay a Variable Loan made by Lender to
Borrower (Collateral Pool Borrower      ) in accordance with the terms of the
Master Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Variable
Loan evidenced hereby is made. All references to Loan Documents and Security
Documents herein shall be with respect to Collateral Pool            (the
“Collateral Pool”) as further identified in the Master Agreement.

 

Section 1.              Defined Terms. In addition to defined terms found
elsewhere in this Note, as used in this Note, the following definitions shall
apply:

 

Adjustable Rate. The initial Adjustable Rate shall be                  % per
annum until the first Rate Change Date. From and after each Rate Change Date
until the next Rate Change Date, the Adjustable Rate shall be the sum of (i) the
Current Index, and (ii) the Margin, which sum is then rounded to three decimal
places, subject to the limitations that the Adjustable Rate shall not be less
than the Margin.

 

Amortization Period:  N/A.

 

Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 

C-1

--------------------------------------------------------------------------------


 

Current Index:  The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.

 

Default Rate:  A rate equal to the lesser of four (4) percentage points above
the then-applicable Adjustable Rate or the maximum interest rate which may be
collected from Borrower under applicable law.

 

Disbursement Date:  The date of disbursement of Loan proceeds hereunder.

 

First Payment Date:  The first day of                           ,             .
[For example, if the Note date is January 1, then the First Payment Date will be
February 1. If the Note date is any day other than January 1, then the First
Payment Date will be March 1.]

 

Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

 

Index:  The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.

 

Initial Adjustable Rate:                % per annum until the first Rate Change
Date.

 

Lender:  The holder of this Note.

 

Loan:  The loan evidenced by this Note.

 

Loan Year:  The period beginning on the Disbursement Date and ending on the day
before the twelfth Rate Change Date and each successive twelve- (12) month
period thereafter.

 

Margin:                    %, which amount includes the Variable Loan Fee.

 

Maturity Date:  The first day of November, 2009, or any earlier date on which
the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise, unless otherwise extended pursuant to Section 1.05 of
the Master Agreement.

 

Payment Change Date:  The first day of the month following each Rate Change Date
until this Note is repaid in full.

 

C-2

--------------------------------------------------------------------------------


 

Prepayment Lockout Period:  None.

 

Prepayment Premium Term:  The period beginning on the Disbursement Date and
ending on the last calendar day of October, 2008.

 

Rate Change Date:  The First Payment Date and the first day of each month
thereafter until this Note is repaid in full.

 

Security Instrument:  Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement comprising Collateral Pool       .

 

Servicing Payment Date:  Two (2) Business Days prior to the date each monthly
payment is due under this Note.

 

Variable Loan Fee:  Has the meaning set forth in the Master Agreement.

 

Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.

 

Section 2.              Address for Payment. All payments due under this Note
shall be payable at c/o Lehman Brothers Holdings Inc., 399 Park Avenue, New
York, New York 10022, or such other place as may be designated by written notice
to Borrower from or on behalf of Lender.

 

Section 3.              Payment of Principal and Interest. This Note will accrue
interest on the outstanding principal balance at the Adjustable Rate. Principal
and interest shall be paid as follows:

 

(a)           Short Month Interest. If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Disbursement Date and ending on and including
the last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

 

(b)           Interest Accrual. Interest shall accrue on the unpaid principal
balance of this Note at the Adjustable Rate. The Adjustable Rate shall change on
each Rate Change Date until the Loan is repaid in full. Interest under this Note
shall be computed on the basis of a 360-day year. The amount of each monthly
payment made by Borrower pursuant to Paragraph 3(d) below that is allocated to
interest will be based on the actual number of calendar days during such month
and shall be calculated by multiplying the unpaid principal balance of this Note
by the applicable Adjustable Rate, dividing the product by 360 and multiplying
the quotient by the actual number of days elapsed during the month. Borrower
understands that the amount allocated to interest for each month will vary
depending on the actual number of calendar days during such month.

 

C-3

--------------------------------------------------------------------------------


(c)           Adjustable Rate.  The Initial Adjustable Rate shall be in effect
until the first Rate Change Date.  From and after each Rate Change Date until
the next Rate Change Date, the Adjustable Rate shall be the sum of (i) the
Current Index, and (ii) the Margin, which sum is then rounded to three decimal
places, subject to the limitations that the Adjustable Rate shall not be less
than the Margin.  Accrued interest on this Note shall be paid in arrears.

 

(d)           Monthly Payments.  Borrower acknowledges and agrees to pay all
payments required each month as set forth below (the “Required Monthly
Payments”) due under this Note to the Lender on the Servicing Payment Date even
though such Required Monthly Payments are due on the first day of every month.

 

x                                  Interest Only Loan.  Consecutive monthly
installments of interest only, each in the amount of the Required Monthly
Payment, shall be payable on the First Payment Date and on the first day of each
month thereafter until the entire unpaid principal balance evidenced by this
Note is fully paid.  The entire unpaid principal balance and accrued but unpaid
interest, if not sooner paid, shall be due and payable on the Maturity Date. 
The initial Required Monthly Payment shall be
                                                                  Dollars  (US
$                                               ).  Thereafter, to the extent
that the Adjustable Rate has changed, the Required Monthly Payment shall change
on each Payment Change Date based on the then-applicable Adjustable Rate.  The
amount of the initial and any changed Required Monthly Payment shall be
calculated utilizing the interest accrual method stated in Paragraph 3(b) above.

 

(e)           [Intentionally deleted.]

 

(f)            Notice of Interest Rate Change.  Before each Payment Change Date,
Lender shall re-calculate the Adjustable Rate and shall notify Borrower (in the
manner specified in the Security Instrument for giving notices) of any change in
the Adjustable Rate and the Required Monthly Payment.

 

(g)           Correction to Required Monthly Payment.  If Lender at any time
determines, in its sole but reasonable discretion, that it has miscalculated the
amount of the Required Monthly Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Required Monthly Payment (and the corrected
Adjustable Rate, if applicable) and (i) if the corrected amount of the Required
Monthly Payment represents an increase, then Borrower shall, within thirty (30)
calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated under this Note to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated, or (ii) if the corrected amount
of the Required Monthly Payment represents a decrease thereof and Borrower is
not otherwise in breach or default under any of the terms and provisions of the
Note, the Security Instrument or any other loan document evidencing or securing
the Note, then Borrower shall within thirty (30) calendar days thereafter

 

C-4

--------------------------------------------------------------------------------


 

be paid the sums that Borrower would not have otherwise been obligated to pay to
Lender had the amount of the Required Monthly Payment not been miscalculated.

 

(h)           Payments Before Due Date.  Any regularly scheduled monthly
installment of principal and interest that is received by Lender before the date
it is due shall be deemed to have been received on the due date solely for the
purpose of calculating interest due.

 

(i)            Accrued Interest.  Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note.  Any reference herein to “accrued interest” shall refer to accrued
interest which has not become part of the unpaid principal balance.  Any amount
added to principal pursuant to the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note and shall be payable with such
interest upon demand by Lender and absent such demand, as provided in this Note
for the payment of principal and interest.

 

Section 4.              Application of Payments.  If at any time Lender
receives, from Borrower or otherwise, any amount applicable to the Indebtedness
which is less than all amounts due and payable at such time, Lender may apply
that payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender’s application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

Section 5.              Security.  The Indebtedness is secured, among other
things, by the Security Instrument, and reference is made to the Security
Instrument for other rights of Lender concerning the collateral for the
Indebtedness.

 

Section 6.              Acceleration.  If an Event of Default has occurred and
is continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Section 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.

 

Section 7.              Late Charge.  MONTHLY PAYMENTS UNDER THIS NOTE ARE DUE
ON THE FIRST DAY OF EACH AND EVERY MONTH UNTIL THIS NOTE IS PAID IN FULL. 
BORROWER HEREBY AGREES THAT SUCH PAYMENTS SHALL BE MADE TO THE LENDER ON THE
SERVICING PAYMENT DATE.  THERE IS NO “GRACE” PERIOD FOR ANY MONTHLY INSTALLMENTS
DUE HEREUNDER.  Subject to the provisions of Section 9.01(b) of the Master
Agreement, if any monthly installment due hereunder is not received by Lender on
or before the first day of each month or if any other amount payable under this
Note or under the Security Instrument or any other Loan Document is not received
by Lender before or on the date such amount is due, counting from and including
the date such amount is due, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
monthly installment or other amount due (provided that in connection with the
payment in full on the Maturity Date, if such payment is not received by Lender
on or before the fifth (5th) day after the Maturity Date, counting from and

 

C-5

--------------------------------------------------------------------------------


 

including the Maturity Date, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to one percent (1%) of such
payment or other amount due).  Borrower acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan and that it is extremely difficult and impractical to
determine those additional expenses.  Borrower agrees that the late charge
payable pursuant to this Paragraph represents a fair and reasonable estimate,
taking into account all circumstances existing on the date of this Note, of the
additional expenses Lender will incur by reason of such late payment.  The late
charge is payable in addition to, and not in lieu of, any interest payable at
the Default Rate pursuant to Section 8.

 

Section 8.              Default Rate.  So long as any monthly installment or any
other payment due under this Note remains past due for thirty (30) days or more,
interest under this Note shall accrue on the unpaid principal balance from the
earlier of the due date of the first unpaid monthly installment or other payment
due, as applicable, at the Default Rate.  If the unpaid principal balance and
all accrued interest are not paid in full on the Maturity Date, the unpaid
principal balance and all accrued interest shall bear interest from the Maturity
Date at the Default Rate.  Borrower also acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk. 
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent Loan.

 

Section 9.              Limits on Personal Liability; Joint and Several
Obligation.  The provisions of Article 12 of the Master Agreement (entitled
“Limits on Personal Liability”) are hereby incorporated into this Note by this
reference to the fullest extent as if the text of such Sections were set forth
in its entirety herein.

 

Section 10.            Lockout; Voluntary and Involuntary Prepayments.

 

(a)           Borrower may voluntarily prepay all (or a portion) of the
indebtedness evidenced hereby subject to the prepayment provisions and any
Prepayment Lockout Period described in Schedule A.

 

(b)           A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:

 

C-6

--------------------------------------------------------------------------------


 

(i)            At any time after the expiration of the Prepayment Lockout
Period, Borrower may voluntarily prepay all (or a portion) of the unpaid
principal balance of this Note only on the last calendar day of a calendar month
(the “Last Day of the Month”) and only if Borrower has complied with all of the
following:

 

(1)           Borrower must give Lender at least thirty (30) days (if given via
U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”).  The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender.  The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).

 

(2)           Borrower acknowledges that the Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day.  Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs.  If the Last Day of the Month is
not a Business Day, then the Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.

 

(3)           Any prepayment shall be made by paying (A) the amount of principal
being prepaid, (B) all accrued interest (calculated to the Last Day of the
Month), (C) all other sums due Lender at the time of such prepayment, and (D)
the prepayment premium calculated pursuant to Schedule A.

 

(4)           If, for any reason, Borrower fails to prepay this Note within five
(5) Business Days after the Intended Prepayment Date, then Lender shall have the
right, but not the obligation, to recalculate the prepayment premium pursuant to
Schedule A based upon the date that Borrower actually prepays this Note. 
Notwithstanding the foregoing, if the delayed prepayment occurs in a month other
than the month stated in the original Prepayment Notice, then Lender shall (a)
have the right, but not the obligation, to recalculate the prepayment premium
pursuant to Schedule A based upon the date that Borrower actually prepays this
Note and (b) recalculate the amount of interest payable.  In either instance,
for purposes of recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

 

(ii)           Upon Lender’s exercise of any right of acceleration under this
Note, Borrower shall pay to Lender, in addition to the entire unpaid principal
balance of this Note outstanding at the time of the acceleration, (A) all
accrued interest and all other sums due

 

C-7

--------------------------------------------------------------------------------


 

Lender under this Note and the other Loan Documents, and (B) the prepayment
premium calculated pursuant to Schedule A.

 

(iii)          Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

 

(c)           Notwithstanding the provisions of Section 10(b), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.

 

(d)           Schedule A is hereby incorporated by reference into this Note.

 

(e)           Any permitted or required prepayment of less than the entire
unpaid principal balance of this Note shall not extend or postpone the due date
of any subsequent monthly installments, provided the amount of each monthly
installment shall be recomputed to reflect such prepayment of the Indebtedness.

 

(f)            Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents all the
damages Lender will incur because of a prepayment.

 

(g)           Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Loan
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.

 

Section 11.            Costs and Expenses.  Borrower shall pay on demand all
reasonable expenses and costs, including reasonable fees and out-of-pocket
expenses of attorneys and expert witnesses and costs of investigation, actually
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

Section 12.            Forbearance.  Any forbearance by Lender in exercising any
right or remedy under this Note, the Security Instrument, or any other Loan
Document or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of that or any other right or remedy.  The acceptance by
Lender of any payment after the due date of such payment,

 

C-8

--------------------------------------------------------------------------------


 

or in an amount which is less than the required payment, shall not be a waiver
of Lender’s right to require prompt payment when due of all other payments or to
exercise any right or remedy with respect to any failure to make prompt
payment.  Enforcement by Lender of any security for Borrower’s obligations under
this Note shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.

 

Section 13.            Waivers.  Except as expressly provided in this Note or
the Master Agreement, presentment, demand, notice of dishonor, protest, notice
of acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower and all endorsers and
guarantors of this Note and all other third party obligors.

 

Section 14.            Loan Charges.  Borrower agrees to pay an effective rate
of interest equal to the sum of the interest rate provided for in this Note and
any additional rate of interest resulting from any other charges of interest or
in the nature of interest paid or to be paid in connection with the Loan
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents.  Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law.  If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation.  The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note.  For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note.  Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

 

Section 15.            Commercial Purpose.  Borrower represents that the
Indebtedness is being incurred by Borrower solely for the purpose of carrying on
a business or commercial enterprise, and not for personal, family or household
purposes.

 

Section 16.            Counting of Days.  Except where otherwise specifically
provided, any reference in this Note to a period of “days” means calendar days,
not Business Days.

 

Section 17.            Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial.  The provisions of Section 13.06 of the Master Agreement (entitled
“Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby
incorporated into this Note by this reference to the fullest extent as if the
text of such Section were set forth in its entirety herein.

 

C-9

--------------------------------------------------------------------------------


 

Section 18.            Captions.  The captions of the paragraphs of this Note
are for convenience only and shall be disregarded in construing this Note.

 

Section 19.            Notices.  All notices, demands and other communications
required or permitted to be given by Lender to Borrower pursuant to this Note
shall be given in accordance with Section 13.08 of the Master Agreement.

 

Section 20.            Security for this Note.   The indebtedness evidenced by
this Note is secured by other Security Documents executed by Collateral Pool
Borrower.  Reference is made hereby to the Master Agreement and the Security
Documents for additional rights and remedies of Lender relating to the
Indebtedness evidenced by this Note.  Each Security Document shall be released
in accordance with the provisions of the Master Agreement and the Security
Documents.

 

Section 21.            Loan May Not Be Reborrowed.  Borrower may not re-borrow
any amounts under this Note which it has previously borrowed and repaid under
this Note

 

Section 22.            Variable Loan.  This Note is issued to evidence a
Variable Loan made in accordance with the terms of the Master Agreement.

 

Section 23.            Cross-Default with Master Agreement.   The occurrence and
continuance of an Event of Default with respect to the Collateral Pool under the
Master Agreement shall constitute an “Event of Default” under this Note, and,
accordingly, upon the occurrence of an Event of Default under the Master
Agreement with respect to the Collateral Pool, the entire principal amount
outstanding hereunder and accrued interest thereon shall at once become due and
payable, at the option of the holder hereof.

 

 

[Remainder of page intentionally left blank.]

 

C-10

--------------------------------------------------------------------------------


 

ATTACHED SCHEDULES.  The following Schedules are attached to this Note:

 

x           Schedule A Prepayment Premium (required)

 

[Remainder of page intentionally left blank.]

 

C-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal or
has caused this Note to be signed and delivered under seal by its duly
authorized representative (which authorized representative shall have no
personal liability hereunder).  Borrower intends that this Note shall be deemed
to be signed and delivered as a sealed instrument.

 

 

BORROWER:

 

 

 

[ADD EACH BORROWER FOR SUCH

 

COLLATERAL POOL]

 

S-1

--------------------------------------------------------------------------------


 

ALLONGE TO NOTE

 

 

This Allonge to Note is attached to and forms a part of the Fixed Loan Note
(Collateral Pool      ) dated October 5, 2007, in the original principal amount
of $                                      from Borrower to BANK OF AMERICA,
N.A., a national banking association, BARCLAYS CAPITAL REAL ESTATE INC., and
LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation.

 

Pay to the order of
                                                                          ,
without recourse.

 

 

Dated as of October 5, 2007

 

 

 

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking

 

association

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BARCLAYS CAPITAL REAL ESTATE INC., a

 

Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

ALLONGE TO NOTE

 

 

This Allonge to Note is attached to and forms a part of the Fixed Loan Note
(Collateral Pool      ) dated October 5, 2007, in the original principal amount
of $                              from Borrower to BANK OF AMERICA, N.A., a
national banking association, BARCLAYS CAPITAL REAL ESTATE INC., a Delaware
corporation, and LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation.

 

Pay to the order of
                                                                , without
recourse.

 

 

Dated as of October 5, 2007

 

 

 

 

 

 

LENDER:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a

 

Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:

 

(a)                                  If Borrower voluntarily prepays this Note,
Lender accelerates the unpaid principal balance of this Note, or the Lender
applies collateral held by Lender to the repayment of any portion of the unpaid
principal balance of this Note as permitted in Section 10(b) of the Note (if
any), the prepayment premium shall be equal to the following percentage of the
amount of principal being prepaid at the time of such prepayment, acceleration
or application:

 

First Loan Year

 

10 basis points (0.10%)

 

(b)                                 For the purposes of this Note, a “Loan Year”
shall have the meaning ascribed to it in this Note.

 

(c)                                  Notwithstanding the provisions of Section
10(b) of this Note or the foregoing, no prepayment premium shall be payable with
respect to any prepayment made on or after the Prepayment Premium Term.

 

[Remainder of page intentionally left blank.]

 

A-1

--------------------------------------------------------------------------------


 

[Initial Page to Schedule A to Variable Loan Note]

 

 

 

 

 

 

INITIAL(S)

 

--------------------------------------------------------------------------------